STUDIU DE EVALUARE A
IMPACTULUI ASUPRA
MEDIULUI

Proiect: Parc Eolian Crucea Nord

Amplasament: Extravilan com. Crucea si
Vulturu, jud. Constanta

Beneficiar: S.C. Crucea Wind Farm S.R.L.
Executant: Prof.Dr.Ing. Tudor Darie
Expert evaluator EIM/auditor BM

principal

Colaborator: Ing. Aldea Luminita

06.2010
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 2/120

Cuprins

Cuprins.
Lista anexe.
Lista figuri si tabele...
1. Informatii generale
1.1. Necesitatea si avantajele proiectului...
1.2. Descrierea proiectului si a etapelor acestuia
1.3. Informatii privind productia realizata si durata etapei de functionare
1.4. Informatii despre poluantii fizici si biologici generati de activitatea propusa
1.6. Informatii despre reglementarile existente in zona amplasamentului proiectului
2. Procese tehnologice.........
2.1. Procese tehnologice de productie.
2.2. Activitati de dezafectare.............
3. Deseuri.
3.1. Deseuri generate in faza de constructie (amenajare. amplasament si montaj)
3.2. Deseuri rezultate dupa punerea in exploatare a parcului
4. Impactul potential, inclusiv cel transfrontiera, asupra componentelor mediului si masuri ri de
reducere a acestora
4.1. Apa.
4.1.1. Conditiile hidrogeologice ale amplasamentului
4.1.2. Alimentarea cu apa.
4.1.3. Managementul apelor uzate
4.1.4.  Prognozarea impactului.............
4.1.5. Masuri de diminuare a impactu

4.2. Aerului
4.2.1. Date generale
4.2.2. Surse si poluanti generati.
4.2.3.  Prognozarea poluarii aerului
4.2.4. Masuri de diminuare a impactu

4.3. SOluliiuuee nenea enenenaneuenanenaeeneeaaee
4.3.1. Date genera
4.3.2. Surse de poluare a solurilor.
4.3.3.  Prognozarea impactului.............
4.3.4. Masuri de diminuare a impactu
4.3.5.  Hartila capitolul “Sol”

4.4. Geologia subsolului......
4.4.1. Caracterizarea subsolului pe amplasamentul propus
4.4.2.  Prognozarea impactului si masuri de diminuare.
4.4.3. Harti la capitolul “Subsol”.

4.5.  Biodiversitatea
4.6. Peisajul...
4.6.1. Informati despre peisaj...
4.6.2. Impactul prognozat si masuri i de diminuare. a impactulu

36
36
1
43
„44
45
.46
.46
47
49
„53
„54
„54
„55
56
58
59
„60
„60
62
62
„64
„64
„64
„65

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 3/120

4.6.3. Impactul vizual..

4.7. Mediul social si economic.
4.7.1. Informatii despre mediul social si economic din 2 zona
4.7.2. Impactul umbrei turbinelor asupra zonelor locuite...
4.7.3. Impactul potential al proiectului si masurile de diminuare a impactulu

4.8. Conditii culturale si etnice, patrimoniul cultura

5. Analiza alternativelor

5.1. Alternativa „zero” — proiectul nu este implementa

5.2. Alternativa 1 — proiectul este implementat

5.3. Alternativa 2 — proiectul este implementat folosind alta tehnologie

6. Monitorizarea.
7. Situatii de risc.
7.1. Riscuri naturale.
7.2. Riscuri tehnologice
8. Descrierea dificultatilor...
9. Rezumat fara caracter tehnic
Raport asupra biodiversitatii.
Bibliografie..............mauuauaeaeee

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 4/120

Lista anexe

.13
„17

Anexa 1-1 - Impactul zgomotului generat de turbine asupra zonelor locuite
Anexa 1-1 - Amplasarea parcului eolian Crucea Nord si a statiei de transformare
Anexa 2.1-1 - Aspect general statie de transformare 110/33 KV.
Anexa 2.1-2 - Partile componente ale unei turbine eoliene...
Anexa 4.1-1- Harta Hidrografica Parc eolian Crucea Nord.
Anexa 4.7-1- Impactul umbrei asupra localitatiilor..

Anexa 5.2-1 — Cuantificarea impactului proiect- mediu ..
Anexa 7.2-1 — Amplasarea parcului eolian Crucea Nord fata de drumuri

Lista figuri si tabele

Fig. 1-1 — Detaliu sistem rutier drumuri interioare parc eolian
Fig. 1-2 — Dispunerea cablurilor electrice in santuri..
Fig. 1-3— Fotomontaj etape principale de constructie a unui parc eolian
Fig. 1-4— Aspect platforma de montaj.............
Fig. 4.1-1 — Bazinele hidrografice din Dobrogea .
Fig. 4.1-2 — Delimitarea corpurilor de apa subterana din spatiul hidrografic Dobrogea-l
Fig. 4.2-1 — Viteza medie a vantului pe directii
Fig. 4.3-1 - Tipuri de sol in judetul Constanta.. n.
Fig. 4.3-2 — Harta solurilor din Romania — scara 1:1.000.000
Fig. 4.3-3 - Capacitatea de productie a solurilor in functie de notele de bonitare
Fig. 4.4-1 - Harta miscarilor crustale verticale recente din Romania ..................

Fig. 4.4-2 - Romania — Zonare seismica. ae .
Fig. 4.4-3 - Zonarea Romaniei din punct de vedere s seismic in functie de perioada de control ...63
Fig. 4.6-1 — Peisajul din zona parcului eolian...
Fig. 4.6-2 — Impactul vizual din zona parcului eolian.
Fig. 5.3-1 — Costuri externe asociate producerii de energie electrica.................uuaeeeneeeeeeaeeeaeaeee+- 88

Tab. 1-1 — Principalele etape ale proiectului...
Tab. 1-2 — Nivelul de zgomot caracteristic utilajelor de constructie sim loacelor
Tab. 1-3 — Informatii despre reglementarile urbanistice existente in zona proiectulu
Tab. 2-1 — Turbina eoliana - Continut de materiale si scenariul reciclarii
Tab. 3-1 — Estimare cantitate deseuri generate in perioada de constructie
Tab. 3-2 — Estimare cantitate deseuri generate in perioada de operare.
Tab. 4-1 — Lungimea si suprafata bazinelor pdrografice p pentru apele de suprafata din zona
proiectului ....36
Tab. 4-2 - Caracteristicile corpurilor de apa subterana din zona a parcului eolian Crucea Nord....39
Tab. 4-3 — Bilantul consumului de apa (m 3/zi; m3/18 luni) . 42
Tab. 4-4 — Bilantul apelor uzate (m*/zi; m/18 luni) „44
Tab. 4-5 — Apa — masuri de prevenire/micsorare impact..... 45
Tab. 4-6- Factori de emisie pentru autovehicule Diesel grele 3, 5 t 48
Tab. 4-7- Alte surse mobile si utilaje, motoare Diesel, factori de emisie N 2.49
Tab. 4-8- Numarul mediu de masini/echipamente utilizate pentru construirea | unei singure
turbine eoliene... neneenene nenea enana ana enaneaenanenaneuenaneeaneneeeneezaeeee 50

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 5/120

Tab. 4-9- Emisiile zilnice (estimative) la turnarea fundatiilor ...............mee nenea nenea 50)
Tab. 4-10- Emisiile zilnice (estimative) la montarea turbinelor ...... 51
Tab. 4-11- Concentratii medii admisibile pentru principalii poluanti „51
Tab. 4-12- Debitele masice ale poluantilor emisi in atmosfera — transport materiale si
echipamente... aauuu,52
Tab. 4-13- Debitele masice "ale “poluantilor emisi in atmosfera i “rezultat din arderea
carburantilor la constructia drumurilo „52
Tab. 4-14 — Aerul — masuri de prevenire/micsorare impact „53
Tab. 4-15 - Caracteristicile solurilor dominante — Parc eolian Crucea Nord „55
Tab. 4-16 — Volumul de sol decopertat in perioada de constructie .57
Tab. 4-17 — Suprafata ocupata de componentele proiectului „58
Tab. 4-18 - Solul — masuri de prevenire/micsorare impact.... „58
Tab. 4-19- Structura geotehnica a subsolului din arealul proiectului .61
Tab. 4-20- Utilizarea terenului pe amplasamentul parcului eolian. .66
Tab. 4-21 — Conditii impuse parcurilor eoliene din punct de vedere al impactului vizual 71
Tab. 4-22 — Valori medii ale inductiei magnetice in medii profesionale... .80
Tab. 4-23 — Monumente istorice amplasate pe teritoriul localitatilor din imediata vecinatate a
proiectului (Crucea, Vulturu)... mnnaanana
Tab. 6-1 — Model plan de monitorizare a mediului. na
Tab. 7-1 — Extrapolare distanta maxima de proiectare a palei turbinei eoliene, in cazul unui
accident... eee nenea eneeeneneeneaeneneeneneneneenenenenaenenanenaenenanenaenananenaananea 92

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 6/120

1. Informatii generale

- Informatii despre titularul proiectului: numele si adresa companiei titularului, numele,
telefonul si faxul persoanei de contact;

Evaluarea impactului asupra mediului este un proces conform cu legislația naționala de mediu
si prevede ca activitațile cu impact semnificativ asupra mediului sa fie supuse unui proces de
evaluare a efectelor asupra mediului.

Beneficiarul proiectului este S.C. CRUCEA WIND FARM S.R.L., cu sediul in Constanta, str.
Zorelelor, nr. 75, inregistrata la Oficiul Registrului Comertului sub numarul J13/620/ 05.03.2009,
avand codul unic de inregistrarea RO 25242050 din data de 06.03.2009.

In locatia situata in extravilanul comunelor Crucea si Vulturu, agentul economic urmeaza sa
desfasoare activitati legate de codul CAEN 3511, pentru care solicita Autorizatie de Mediu.

Persoana de contact:

Nume: Pavel Emil Robert
Numar de telefon: 0745 334 465
Numar de fax: 0241 550 323

- Informatii despre autorul atestat al studiului de evaluare a impactului asupra mediului
si al raportului la acest studiu: numele si adresa (persoanei fizice sau juridice), numele,
telefonul si faxul persoanei de contact;

Lucrarea a fost elaborata in baza Contractului de prestari servicii Nr. 1/01.10.2009 intre S.C.
Hidrotermic Impex S.R.L. reprezentata prin dl TUDOR DARIE in calitate de EXECUTANT si S.C.
Crucea Wind Farm S.R.L. reprezentata de dl. EMANUEL MUNTMARK in calitate de BENEFICIAR.

De asemenea, la elaborarea prezentului studiu de impact a participat si Luminita Aldea, inginer,
consultant in management, firma „Monsson Alma”, absolventa curs „Manager de Mediu”.

Date referitoare la biodiversitatea din zona amplasamentului au fost furnizate de catre firma
Wildlife Management Consult, reprezentata prin dl. Calin Hodor.

Lucrarea a fost elaborata in baza OU 195/2005 privind protectia mediului; Ordinul 863/2002
privind aprobarea ghidurilor metodologice aplicabile etapelor procedurii-cadru de evaluare a
impactului asupra mediului; Hot. 1076/2004 privind stabilirea procedurii de realizare a evaluarii
de mediu pentru planuri si programe; Hot. 856/2002 privind evidenta gestiunii deseurilor.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 7/120

- Denumirea proiectului;

Parc Eolian Crucea Nord, putere instalata maxima 108 MW

1.1. Necesitatea si avantajele proiectului
Proiectul parcului eolian Crucea Nord isi propune urmatoarele obiective:

e  Savina in intampinarea cerintelor de energie din ce in ce mai mari, diversificand astfel
portofoliul surselor de energie ale Romaniei.

e Sa ajute la indeplinirea angajamentelor Romaniei de reducere a emisiilor cu efect de
sera prin dezvoltarea unor surse de energie alternativa, regenerabila, care nu produc
astfel de emisii.

Sa promoveze dezvoltarea economica pe termen lung a localitatilor din zona.
Sa reduca dependenta energetica a Romaniei de resursele de energie primara.

Dezvoltarea unui astfel de proiect aduce urmatoarele avantaje:

* Beneficii socio-economice:

o Cresterea veniturilor autoritatilor locale.

o Crearea de locuri de munca pe termen scurt (in faza de constructie si
dezafectare a proiectului) si pe termen lung (faza de mentenanta).

o Venituri suplimentare pentru propietarii de terenuri din zona, rezultate din
cedarea dreptului de folosinta asupra terenului pe care se va construi
turbina eoliana.

o Beneficii economice indirecte — cresterea cererii de servicii suport pentru
constructia parcului eolian (echipamente si utilaje, servicii de transport, etc.)

o Imbunatatirea conditiilor de trafic din zona prin consolidarea drumurilor
de exploatare existente si construirea de drumuri noi

e Imbunatatirea calitatii mediului:

o Energia electrica produsa de parcul eolian va contribui la reducerea

consumului de combustibili fosili din centralele electrice conventionale.

1.2. Descrierea proiectului si a etapelor acestuia

- Descrierea proiectului si descrierea etapelor acestuia (constructie, functionare,
demontare/dezafectare/inchidere/postinchidere);

Proiectul consta in instalarea si exploatarea unui numar de 36 turbine eoliene cu puterea
instalata de 3 MW/unitate, puterea totala instalata fiind de 108 MW.

Turbinele eoliene vor debita energie electrica in reteaua colectoare proprie de 33 kV dupa care,
prin intermediul unei substatii de transformare 110/33 KV, energia va fi debitata in Statia de
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 8/120

Transformare Stupina 400/110 kV si apoi va fi livrata in reteaua operatorului de sistem
(Transelectrica).

Turbinele eoliene dar si statia de transformare se vor amplasa pe terenurile agricole proprietate
privata, fiind incheiate contracte de cesiune si superficie cu proprietarii acestora.

Traseele de cabluri de medie si inalta tensiune necesare evacuarii energiei vor fi subterane,
realizate conform normativelor in vigoare si vor urmari pe cat posibil drumurile de acces catre
fiecare locatie.

Suprafata afectata de lucrari este de aproximativ 86,26 ha (parcul eolia, statia de transformare
si drumurile nou construite).

Turbinele eoliene sunt de productie „Vestas”, principalele caracteristici ale lor fiind date mai
jos, in acest studiu.

Parcul eolian Crucea Nord si statia de transformare vor fi amplasate in extravilanul comunelor
Crucea, Vulturu si Pantelimon, in zona de terenuri agricole. Terenurile respective au ca
vecinatati:

a Nord: proprietati private, DJ 225, comuna Vulturu;

a Nord-Est: proprietati private, sat Runcu;

a Sud, Sud-Vest: proprietati private; comuna Crucea, sat Stupina DN 2A;
a Vest, Nord-Vest: proprietati private; sat Crisan, Siriu

Terenul nu se afla in interiorul zonelor naturale protejate.

Turbinele eoliene propuse sunt cu axul orizontal, cu trei palete, cu viteza variabila cuprinsa intre
6,0 — 18,4 rot/min, cu mecanism de orientare in vant si diametrul rotorului de 112 m. Turnul de
sustinere al nacelei este executat din metal, de forma cilindrica. Diametrul turnului este de 4.2
m, la baza. Inaltimea turnului este de 94 m, iar inaltimea totala a turbinei eoliene este de 150
m. Turbinele eoliene vor fi prevazute cu sisteme de avertizare vizuala nocturna la inaltimea
nacelei, in functie de cerintele autoritatii aeronautice.

Amplasarea turbinelor s-a facut avand in vedere urmatorele criterii:

= exploatarea cat mai adecvata a formei terenului;

= orientarea fata de sensul vanturilor;

= respectarea unor distante minime necesare unei functionari adecvate a parcului eolian;
= pozitia fata de drumurile existente de acces si a retelei electrice.

Pentru preasamblarea partilor componente ale turbinelor eoliene, pentru pregatirea ridicarii

acestora si pentru asigurarea accesului masinilor de mentenanta, se vor construi platforme de

montaj din piatra compactata, cu o adancime de cca. 40 cm si cu o suprafata aproximativa de
2

1000 m“.

In interiorul parcului eolian vor exista doua tipuri de drumuri: drum existent de exploatare, ce
va fi consolidat si modernizat, respectiv drumuri noi de acces de la drumul existent la turbina
eoliana. Drumurile de acces vor avea latimea de 4.5 m si raza de curbura de 30 m, in
conformitate cu specificatiile de transport ale furnizorului turbinelor eoliene. In interiorul
parcelelor, latimea drumului va fi de aproximativ 5 m.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 9/120

Reteaua electrica colectoare a parcului eolian va fi realizata conform normativelor in vigoare si
va urmari pe cat posibil drumurile de acces catre fiecare locatie. Cablurile electrice subterane
vor fi amplasate in santuri, conform normativelor de specialitate si a furnizorilor de cablu.

Accesul spre locatia parcului eolian se va face din drumurile DN 2A, DJ 225 si D] 226B.

Proiectul va avea 3 etape, si anume constructie, functionare si dezafectare. In Tab. 1-1 sunt
prezentate principalele etape ale proiectului.

Nr. Etapa Detalierea activitatilor
a. Constructie - Intocmirea studiilor: geotehnice, topografice, de amplasament, etc.

- Construirea drumurilor noi de acces catre amplasament,
modernizarea si consolidarea drumurilor de exploatare existente;

-  Degajarea terenului, pregatirea santierului;

- Construirea platformelor de montaj; lucrari de constructii provizorii
pentru depozitare materiale, echipamente, precum si a zonelor
specifice organizarii de santier;

- Turnarea fundatiilor;

- Asamblarea si ridicarea turbinelor;

- Instalarea echipamentelor electrice;

- Refacerea amplasamentului;

- Efectuarea testelor si intrarea in exploatare a turbinelor

b. Operare - Operare;
- Intretinere si reparatii;
c.  Dezafectare -  Dezafectarea si evacuarea turbinelor eoliene, structurii de sustinere,

statiei de transformare si a cablurilor;
- Refacerea amplasamentului.

Tab. 1-1 — Principalele etape ale proiectului

1.3. Informatii privind productia realizata si durata etapei de
functionare

- Durata etapei de functionare;

In general durata de exploatare rentabila a unei turbine eoliene noi este de 25-30 de ani.
Deoarece amplasarea turbinelor intr-o anumita locatie presupune existenta unor conditii
meteorologice si geomorfologice favorabile in respectivul loc, de multe ori turbinele eoliene
deja existente au fost inlocuite cu altele mai performante. Din acest motiv este dificil de estimat
durata prezentei unui parc eolian in peisaj.

Durata de viata a unei statii de transformare este determinata in principal de durata de viata a
echipamentelor ce intra in componenta acesteia. Prezenta statiei in peisaj va fi strict

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 10/120

determinata de existenta parcului eolian. Din acest motiv, in anumite etape sunt posibile
retehnologizari.

Pentru aproximativ 70% din transformatoarele de mare putere din sistemul energetic national,
a caror tensiune nominala este cuprinsa intre 110 si 750 KV, s-a estimat o durata de viata de
aproximativ 25 de ani sau mai mare!.

- Informatii privind productia care se va realiza si resursele folosite in scopul producerii
energiei necesare asigurarii productiei;

Prin dezvoltarea acestui proiect se urmareste generarea de energie electrica folosind ca resurse
energia eoliana. Estimam ca productia realizata intr-un an, calculata in functie de numarul
mediu de ore de functionare a parcului eolian la capacitatea nominala, va fi de 291.000 MW/h.

1.4. Informatii despre poluantii fizici si biologici generati de
activitatea propusa

- Informatii despre poluantii fizici si biologici care afecteaza mediul, generati de
activitatea propusa (zgomot); alte tipuri de poluare fizica sau biologica;

Constructie

Zgomotele generate de activitatea de constructii-montaj a turbinelor eoliene sunt
caracteristice functionarii utilajelor care participa la realizarea investitiei. Aceste zgomote pot
atinge nivelul de 80 — 85 dB (A), dat fiind ca se lucreaza cu utilaje grele ce functioneaza cu
motoare termice de mare putere.

In camp deschis apropiat, zgomotul reprezinta de fapt zgomotul utilajelor de
constructie si foarte rar al unui utilaj izolat. Nivelul de zgomot in acest caz este
influentat de mediul de propagare a zgomotului, respectiv de existenta unor obstacole
naturale sau artificiale intre surse (utilajele de constructie) si punctele de masurare. In acesta
situatie, intereseaza nivelul acustic obtinut la distante cuprinse intre cativa metri si cateva zeci
de metri fata de sursa.

Ti Nivel zgomot dB(A)
a D la30m |lLla 250 |La 500|La 1000 |La2000m
echipament
m m m
Basculanta | 67,1 58,1 55,1 52,1 49,1
Vola 80,2 71,2 68,2 65,2 62,2
Buldozer 80,2 71,2 68,2 65,2 62,2

1 “Tehnologiile energiei” nr.5/2005 — C. MOLDOVEANU, C. RADU: Experienta româneasca privind riscul
de management în exploatarea si mentenanta transformatoarelor de mare putere din statiile de înalta
tensiune”.
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 11/120
Macara 81,3 72,3 69,3 66,3 63,3
Excavator 81,3 72,3 69,3 66,3 63,3
Betoniera | 85,2 76,2 73,2 70,2 67,2
Tabelul se bazeaza pe presupunerea ca intensitatea zgomotului scade
cu 3 dB pentru fiecare dublare a distantei receptorului fata de sursa de
zgomot

Tab. 1-2 — Nivelul de zgomot caracteristic utilajelor de constructie si mijloacelor
de transport?

Pentru ca activitatea de constructii — montaj se desfasoara in general la distante mari fata de
localitate, nivelul zgomotului asupra factorilor de mediu din zona se incadreaza in limitele
prevazute de STAS 10009/1988, respectiv 65 dB.

Calcularea zgomotului realizat in santier de utilajele implicate in activitatea de constructii-
montaj se va face dupa prelevarea de esantioane de pe santier in timpul constructiei.

In timpul functionarii turbinelor eoliene zgomotul este generat de:

e Functionarea angrenajelor cutiei de viteze;
e Functionarea generatorului electric;
e Functionarea palelor turbinei eoliene.

Zgomotul produs la rotirea palelor turbinei este determinat de doi factori: deplasarea palelor
prin atmosfera si trecerea acestora prin dreptul turnului. Deoarece viteza de deplasare a palelor
prin aer este invers proportionala cu dimensiunea turbinelor (respectiv, o viteza scazuta la un
diametru mare al rotorului), zgomotul produs in acest caz va fi mult redus comparativ cu alte
modele de turbine, mai mici.

Pentru estimarea nivelului de zgomot la diferite distante de ansamblul de turbine eoliene ce
urmeaza a se monta in locatia de la Crucea Nord, pe baza unui algoritm de calcul al zgomotului
se poate elabora o harta a curbelor de zgomot constant.

Prognoza este determinata, pe de o parte, de valorile de emisie (puterea acustica) ale turbinei,
si, pe de alta parte, de modele matematice ale propagarii undelor sonore.

Nota: Ordinul 536/1997 (completat de Ordinul 1028/2004) — Art. 17

“Amplasarea obiectivelor economice cu surse de zgomot şi vibratii şi dimensionarea zonelor
de protectie sanitara se vor face in aşa fel incat in teritoriile protejate nivelul acustic
echivalent continuu (Leq), masurat la 3 m de peretele exterior al locuintei la 1,5 m inaltime de
sol, sa nu depaşeasca 50 dB (A) şi curba de zgomot 45. In timpul noptii (orele 22,00-6,00),
nivelul acustic echivalent continuu trebuie sa fie redus cu 10 dB (A) fata de valorile din timpul
zilei.”

2 Sursa: „Wind turbine Environmental assessment — pentru TREC and Toronto Hydro (Februarie 2000)
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 12/120

Ca urmare, a fost luata in considerare ca emisie maxim admisa valoarea de 40 dB (A).

Deoarece legislatia din Romania referitoare la poluarea sonora nu mentioneaza parcurile
eoliene ca surse specific de zgomot (cu emisii influentate de variatiile vitezei vantului), doua
modalitati de calcul au fost luate in considerare ca fiind cele mai indicate pentru estimarea
zgomotului la o locatie anume. Cele doua modele sunt:

ISO 9613-2 (cu parametri specificati in legislatia Germana de mediu);
Reglementarile valabile in Danemarca;

Optiunea de calcul ISO 9613-2 Germania este un caz special al standardului general ISO 9613-2.
Prima conditie este aceea ca numai 95% din puterea instalata a parcului eolian va fi folosita sau,
daca aceasta nu este disponibila, vor fi utilizate valorile produse la viteza de 10 m/sec.

A doua conditie este aceea de a nu fi luat in considerare decat zgomotul produs de turbine, fara
a se face vreo referire la zgomotul ambiental.

Normele din Danemarca referitoare la limita impactului zgomotului specifica o valoare de 40 dB
(A) pentru zonele recreative, valoare identical cu cea ceruta de legislatia romana pentru
zgomotul produs in timpul noptii de obiectivele economice (vezi Nota de mai sus).

In modulul DECIBEL al programului de analiza WindPro, pentru a calcula zgomotul generat de
mai multe turbine ce va fi receptionat intr-un punct oarecare (locuinta), sunt necesare mai
multe informatii:

Pozitiile turbinelor (coordonate x, y, z);

Inaltimea nacelei si valoarea emisiei la una sau mai multe viteze ale vantului;
Eventuale tonuri pure existente in zgomotul turbinei;

Coordonatele zonelor receptoare;

Valoarea maxima acceptata la receptor (impreuna cu eventuale alte cerinte);
Informatii despre zgomotul ambiental (daca e cazul);

Tipul de calcul folosit (ISO 9613-2 Germania / reglementari Danemarca in acest caz);

Ca o concluzie finala, zgomotul generat de turbine se incadreaza in cerintele specificate de
legislatia romana.

Rezultatul simularii se poate observa in Anexa 1-1
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 13/120

Anexa 1-1 - Impactul zgomotului generat de turbine asupra zonelor locuite

WindPRO version 2 6.1.252 Jan 2009
CA
DS/20/2010 11-16 AM/ 1

+40 241 511 790

came,

3 m
Map: „ Print scale 1:75.000, Map center UTM WGS 84 Zane: 35 East 599354 North: 4,937.916
Noise caiculation modet Danish 2007. Wind speed 7.0 m/s
e Noise sensitive area
above sea level form active line object
— 400 ABIA) — sem — soc — 550084)

MEmtPRO în mt îp EMO itematnal AA, Na neam 10, Oe 4220 Amberg TE 948.0 38.44. Fam 08 3036 46 a, mamă minca 8
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 14/120

05/20/2010 11:15 AM/1

pie
Wind Power Energy SRL
Zorelelor St 79
RO-300562 Constanta
+40 241 511 750

he catculaton is based on îne “Bekendigareise nr. 1518 af 14. dec
2006” rom îne Danish Environmental Agency.

1783 VESTAS VI 3000 1138 area
1723 VESTAG VII 3060 1133 la
004 4430.108 1783 VESTAS VI 3000 1120 0%
(81.217 AA3A 785 107 VESTAS VIE 3000 1128 tm
61.389 438.172 187.2 VESTAS VITă 3000 1128 ea

181. VESTAS 12 3000 112.8 Im

ITI VESTAS V12 3080 1128 la
758 106 VESTA VITE 3000 1138 ra
18% 187.4 VESTAS Vita 3060 112. Im

307723 ASA ST 1304 VESTA VIE 3000 128 ata

perproea zip zet
N

DRE da 188 REA Sa
ua 308 Amaene IT A VESTAS Vă 380 1128 aa
5 23 Ass 1884 VESTA VI to 1128 E

07377 Aa30 38 1814 VESTA VIE 3000 120 006 VESTAE
azi 437 10 lea VESTA Va 123 Bra
0013 AEP! 103 VESTA Va 80 11200
a 319 Aasaaza 153% VESTA VI 3000 1128 Dra
Rue pa 17 vesa ir tea ora
10383 ae VESTA Vă 0 Ea
a e Aaa at 3908 VESTA Va Sta 112 0
308278 AAA 652 M0E6 VESTA VIE 000 128 ata
aa da e 13) VETI Via ea a Era
ta 0 Astea 18 VESTA Vu a 12 BE
00208 AA 788 13 VESTA VE 300 128 re
100188 4940.13 188€ VESTA VI 300 112 aa
at.7u7 Aaa 1388 VESTA VE SX0 112801
One or more nasa atîta TG gena 7 input peste

iculation Results

DSUEGUAUGEGEUASGUGUAUIEGEUA Sasca usa i

CE CEEEEEEEEEREC RELEE EEE RECE ELLE
E Soci it Spini er en Stag
iii ii

Wc tau SNL Isa auz eaanauu=

me
mesi

30t0
30t0
30c0
30c0
Er
1ato
FE
3ec0
30t0
sate
Er
30t0
30c0
30e0
Er
1at0
30c0
3ec0
30t0
Er
30t0
30t0
Fei
Er
30c0
1ot0
10c0

MaPRO în demaepnd by EMO iteruienai AS, Mai enmenm 10, OK-A220 Anberg 6, TE +48 8 3846 4 Pam 4238 38.44 4, eamt moca
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 15/120

1.5. Informatii despre utilizarea curenta a terenului, infrastructura existenta,
valori naturale, istorice, culturale, arheologice, arii naturale protejate, etc.

Parcelele de teren pe care se executa lucrarea au functiunea de teren agricol. Dupa
amenajarea parcului eolian, terenul nefolosit in scopul producerii energiei electrice din surse
regenerabile va fi redat functiunii agricole.

Accesul la parcul eolian se poate realiza din drumul judetean DN 2A, DJ225, DJ226B si din
drumurile comunale si de exploatare existente in zona.

Zona studiata este libera de constructii.

Singurele spatii verzi din zona sunt copacii de aliniament de o parte si de cealalta a drumurilor
judetene. Nu se propune plantarea unor spatii verzi suplimentare pentru a nu atrage fauna in
zona.

1.6. Informatii despre reglementarile existente in

amplasamentului proiectului

zona

- Informatii despre documentele/ reglementarile existente privind planificarea/
amenajarea teritoriala in zona amplasamentului proiectului;

Cerintele urbanistice ce urmeaza a fi indeplinite sunt stabilite de Planul Urbanistic Zonal
(P.Uz.).

Prin P.U.Z. se propune amenajarea suprafetei ca zona de producere a energiei electrice cu
ajutorul turbinelor eoliene. Prin regulamentul de urbanism se specifica reglementarile pentru
unitatea teritoriala de referinta, utilizarea functionala permisa si/sau interzisa, conditii de
amplasare, echiparea si configurarea constructiilor, regim de inaltime, P.O.T. si C.U.T. maxim,
zone de siguranta.

Zona

Ee (zona producere energie
electrica)

A1 (zona agricola)

Utilizari admise

Turbine eoliene, statie de
transformare, retea cabluri
electrice, instalatii de stocare,
platforme de montaj, alte
instalatii necesare

Activitati productive, retea
cabluri electrice, sere, depozite,
constructii agroalimentare

Utilizari interzise

Activitati productive de orice tip,
locuire si comert de orice tip,
servicii, depozitare, etc

Orice fel de activitati, in afara de
cele legate de agricultura, spatii
verzi ce pot atrage fauna

Regim de inaltime

150 m

10 m cladiri, 150 m turbine
eoliene

Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 16/120
P.O.T. maxim 1.5%
C.U.T. maxim 0.02
Zone de siguranta | Zona de lucru a rotorului —un cerc cu raza egala cu lungimea palei +
3m

Zona cu interdictie de construire — un cerc cu raza egala cu 3
inaltimi ale turbinei

Zona de protectie eoliana — prin care se reglementeaza
posibilitatea amplasarii altui parc eolian in zona cu conditia
neafectarii productiei unitatilor existente

Zona de protectie a retelei interioare a parcului

Tab. 1-3 — Informatii despre reglementarile urbanistice existente in zona proiectului
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

Anexa 1-1 - Amplasarea parcului eolian Crucea Nord si a statiei de transformare

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 18/120

2. Procese tehnologice

2.1. Procese tehnologice de productie

- Descrierea proceselor tehnologice propuse, a tehnicilor si echipamentelor necesare;

Tehnologia de producere a energiei mecanice din potenţial eolian este foarte veche, cunoscute
fiind vechile mori de vant care utilizau asemenea potenţial. Producerea energiei electrice din
potenţial eolian este şi ea relativ veche, dar dat fiind costurile ridicate ale aplicarii tehnologiei a
luat amploare in Europa, in ultimul deceniu al secolului trecut şi mai ales dupa 2000.

Sectorul energetic reprezinta infrastructura strategica de baza a economiei naționale, pe care
se bazeaza intreaga dezvoltare a țarii. In acelaşi timp, energia reprezinta o utilitate publica cu
un puternic impact social.

Din aceste considerente, abordarea dezvoltarii acestui sector important al economiei nationale
a Romaniei, este facuta cu mecanisme specifice ca pentru o utilitate de interes public, care are
nevoie de mai multe mecanisme competitive, in care preţul sa se formeze printr-o competiție
libera intre o diversitate de furnizori si clienţi, care in mod gradual devin liberi sa-şi cumpere
energia de care au nevoie, bazat pe mecanisme de piata stabile si transparente supravegheate
de autoritatile de reglementare si operatorii comerciali.

Sursele energetice regenerabile vor fi incurajate dupa cum prevede programul national pentru
surse energetice regenerabile. Acestea reprezinta o sursa interna ce poate duce la reducerea
importurilor si imbunatateşte totodata siguranta alimentarii cu energie. Sursele de energie
regenerabila ( biomasa, microcentralele eoliene, energia geotermala,etc.) reprezinta o sursa
importanta de energie, chiar daca pe ansamblu contribuţia lor e mica.

Turbina eoliana este echipamentul care asigura transformarea fortei vantului in energie
electrica. Astfel, aceasta este echipata cu un rotor cu trei pale echidistant dispuse pe butucul
rotorului, care sunt puse in miscare de rotatie de forta vantului. Viteza de rotatie a palelor este
direct proportionala cu viteza masei de aer, cu densitatea aerului si implicit cu temperatura
aerului care strabate rotorul. Miscarea rotorului este transmisa prin intermediul unui reductor
generatorului de curent electric, care in functie de caracteristicile constructive genereaza
curent electric la anumiti parametri. Curentul electric generat de ansamblul turbina-generator
este apoi trimis in reteaua nationala de energie electrica prin intermediul unei statii de
transformare.

Toate subansamblele turbinei eoliene sunt protejate contra coroziunii conform ISO 12944-2 la
clasa CSM.

Fiecare turbina eoliana este echipata cu transformator, ce functioneaza uscat, eliminand din
functionare uleiul de racire. Respectivele posturi de transformare sunt amplasate in interiorul
turbinelor, la baza turnului.

Functionarea turbinelor este supervizata de un calculator de proces, care permite orientarea
palelor elicei si a intregului rotor dupa directia de intensitate maxima a vantului, inregistreaza
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 19/120

toti parametrii necesari functionarii instalatiei, si deasemenea poate opri rotatia elicei cand se
depasesc unii dintre acestia.

Turbinele eoliene din parcul eolian Crucea Nord sunt montate respectand o anumita dispunere
in teren. Aceasta dispunere urmareste obtinerea unui randament aerodinamic atat pentru
fiecare turbina in parte cat si pentru ansamblul eolian si de asemenea tine cont de panta
terenului si directia principala a vantului pe parcursul unui an calendaristic.

Descrierea procesului tehnologic in cele 3 faze: constructie, operare si dezafectare:

a. Constructie
> Intocmirea studiilor geotehnice si lucrari pregatitoare pentru degajarea terenului
Inaintea inceperii oricarei activitati pe santier sunt necesare o serie de studii pentru
identificarea caracteristicilor generale ale amplasamentului turbinelor eoliene. Aceste studii vor
furniza informatii despre limitele amplasamentului, structura geologica existenta in zona, cele
mai indicate metode de prevenire a eroziunii solului, limitele ariilor protejate, etc. Studiul
geotehnic al amplasamentului este necesar pentru a determina capacitatea solului de a sustine
greutatea instalatiei.

> Construirea drumurilor noi de acces catre amplasament, modernizarea si consolidarea

drumurilor de exploatare existente
Parcul eolian Crucea Nord va necesita, printre altele, construirea/amenajarea corespunzatoare
a cailor de acces si traseele de trafic la si de la amplasament, tinand cont de faptul ca se vor
efectua transporturi cu gabarit mare. Vor fi folosite atat drumuri de exploatare agricola,
modificate pentru a permite accesul utilajelor, cat si drumuri noi, in interiorul parcelelor.
Latimea drumurilor de acces va fi de 4 pana la 6 m in functie de amplasament (acces la parcela,
turbina sau statie de transformare). Varianta aleasa pentru realizarea retelei de drumuri a tinut
cont de urmatoarele criterii: extinderea minimala a traseului si urmarea unor cai de acces
existente.

Drumurile interioare si platformele se vor realiza cu un profil caracteristic alcatuit din (Fig. 1-1):
e  10cm. macadam;

e 30 cm. fundatie din piatra sparta;
e 7cm.nisip natural
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 20/120

macarinmm - 10 em

piatra sparta - 30 can

nisip - 7 em

Fig. 1-1 — Detaliu sistem rutier drumuri interioare parc eolian
Sistemul rutier adoptat pentru zonele de racord cu drumurile judetene, este urmatorul:

5 cm. beton asfaltic;

10 cm. macadam;

30 cm. fundatie din piatra sparta;
7 cm. nisip natura.

>  Degajarea terenului, pregatirea santierului;

Intrucat terenurile studiate sunt libere de constructii si au functiunea de teren agricol,
degajarea terenului consta in curatarea terenului de eventualele resturi de la culturile agricole
sau de iarba si frunze.

> Construirea platformelor de montaj, lucrari de constructii provizorii pentru depozitare
materiale, echipamente
Platformele de montaj au urmatoarea configuratie:

e  10cm. macadam;
e 30 cm. fundatie de piatra sparta;
e 7cm.nisipnatural+ geotextil.

Suprafata construita a platformei va fi de 1000 mp. Se vor construi 36 platforme, cate una
pentru fiecare turbina eoliana.
Platformele de montaj sunt construite astfel incat sa reziste la o sarcina de 12 t/axa. Pe aceste
platforme urmeaza sa se desfasoare procesele de preasamblare ale turbinei eoliene conform
tehnologiei de montaj, precum si activitatile de montaj cu macara de mare capacitate. Se
intentioneaza ca operatiunile de preasamblare si montare sa se incredinteze furnizorului de
echipamente care va fi eligibil.
Pe una din laturile acestor platforme se vor amplasa de catre constructor 3 containere, astfel:

- 2 containere termoizolate cu dimensiunile de 6m x 2,4m x 2,4m avand functiunea de

vestiar si birou. Suprafata unui container: 14.4 m2(6 x 2.4).
- 1 container de 6m x 2,4m x 2,4m avand functiunea de magazie.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 21/120

Langa platforma va fi amplasata si o toaleta ecologica uscata si un rezervor de apa de 200 | sau
1000 |.
Pe fiecare amplasament vor lucra concomitent 10 persoane.

Asigurarea utilitatilor pe amplasament

= Energia electrica 380/220V va fi asigurata prin intermediul unor grupuri electrogene
mobile. Alimentarea acestora cu combustibil se va face zilnic din rezervoare care se vor
transporta cu auto speciale.
= Apa necesara, destinata igienei personalului, se estimeaza la un consum de cca 2001/zi si
se va asigura la spalatoarele containerelor din rezervorul de apa. Rezervoarele se vor
alimenta zilnic sau ori de cate ori este nevoie.
= Comunicatiile se vor realiza prin telefonie mobila.
Ulterior constructiei turbinelor, platformele de montaj vor deveni zone de mentenenta pentru
asigurarea accesului masinilor de mentenata.

> Turnarea fundatiilor

Fundatia din beton asigura preluarea eforturilor intregii constructii. In general solutia aleasa
pentru realizarea fundatiei depinde de structura geologica a solului. Turbinele eoliene se vor
fixa la sol prin fundatii cu diametrul de cca. 19 m, avand aproximativ 5,6 m adancime. Fundatia
fiecarei turbine va fi subterana, tip radier general din beton armat, ocupand o suprafata de
aproximativ 300 m?. Montarea turnului metalic se face pe acest radier prin intermediul unui
inel metalic ancorat in acesta prin pretensionare. Prinderea turnului se va face cu ajutorul unor
buloane pretensionate. Solutia de imbunatatire a solului se realizeaza cu coloane din material
granular prin vibroindesare in numar de aprox. 112 buc pentru fiecare fundatie. Fundatia de
beton sta simplu rezemata pe aceste coloane. Anumite utilaje isi vor desfasura activitatea
permanent pe amplasamentul parcului in perioada constructiei (excavatoare, buldozere), in
timp ce alte utilaje vor fi folosite doar temporar (betoniere).

> Asamblarea si ridicarea turbinelor

Componentele turbinelor vor fi aduse in portul Constanta Sud- Agigea si transportate catre
locatia parcului eolian pe drumurile judetene. Transportul pe drumurile publice se va face
conform tuturor restrictiilor de acces pentru vehicule cu gabarit depasit. Estimam ca pentru
transportul componentelor (segmentii turnului, palele, nacela si partile adiacente) unei singure
turbine eoliene va fi nevoie de circa 10 camioane cu platforma. Turbinele vor fi ridicate cu
ajutorul a doua macarale, una de 600 tone forta si alta auxiliara de 150-200 tone. Macaraua
mare va ridica componentele turbinei de pe platforma trailerelor, iar cea auxiliara va fi folosita
in momentul ridicarii rotorului. Dupa instalarea unei turbine, cele doua macarale vor fi mutate
pe amplasamentul urmator. Timpul necesar ridicarii complete a unei turbine este estimat a fi
de 2-3 zile, aici fiind inclus si timpul necesar mutarii macaralelor. Macaralele necesita un spatiu
de 160 m2, respectiv 84 m?.

Informatii despre zona de stocare- reprezentantii firmei Vestas- firma furnizoare a turbinelor
eoliene spun ca nu va fi nevoie de o zona de stocare(depozitare a turbinelor). Componentele
turbinei vor fi luate direct de pe trailer si asamblate. Palelele rotorului vor fi luate bucata cu
bucata de la remorca si ridicate.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 22/120

> Instalarea echipamentelor electrice

Cablurile subterane vor fi pozitionate in santuri cu adancimea de aproximativ 1 m si latimea de
1 m; aceste santuri vor urmari pe cat posibil drumurile de acces. Respectivul cablu va fi asezat
pe un pat de nisip si apoi acoperit cu pamantul rezultat din excavare. O reprezentare
schematica a modului de dispunere a cablurilor este prezentata in Fig. 1-2. Amplasarea
cablurilor include o masina de sapare a santurilor urmata de o alta care va desfasura cablul.
Respectivul cablu va fi asezat pe un pat de nisip si apoi acoperit cu pamantul rezultat din
excavare. Lungimea totala a cablurilor va fi de 48500 m.

Sol compactat

Banda de avertizare
Sol nisipos

Fig. 1-2 — Dispunerea cablurilor electrice in santuri

> Refacerea amplasamentului
Din documentatia tehnica a echipamentelor centralelor eoliene rezulta ca suprafata ocupata de
turbina eoliana este intre 280 si 324 m?, aceasta incluzand atat turnul de montaj al turbinei cat
si fundatia pe care se monteaza aceasta. Dupa finalizarea montarii turbinelor, platformele
utilizate nu vor reintra in circuitului agricol, fiind pastrate pentru eventualele lucrari de
mentenanta; solul fertil decopertat in etapa de construire va fi folosit pentru refacerea
amplasamentului.

> Efectuarea testelor si intrarea in exploatare
Inainte de intrarea in exploatare a turbinelor, se vor efectua o serie de teste care sa confime ca
acestea opereaza in parametrii specificati.

In

3 este prezentat fotomontajul etapelor principale de constructie a unui parc eolian.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 23/120

b. Operare

> Operare

Turbinele au un grad ridicat de automatizare, sistemul de control al turbinelor permitand
monitorizarea datelor de la distanta. Turbinele instalate in parcul eolian de la Crucea Nord sunt
programate sa porneasca atunci cand viteza vantului atinge 3 m/s si sa se opreasca in
momentul cand viteza vantului depaseste 25 m/s. Turbinele functioneaza la parametrii
specificati daca temperatura mediului ambiant se incadreaza in limitele -200 C/+40% C. Turbinele
vor functiona 24 ore / zi, exceptie facand perioadele in care conditiile meteorologice sunt
nefavorabile, sau in care sunt necesare activitati de intretinere obisnuite (revizii tehnice) sau
neprogramate (defectiuni la reteaua electrica, inlocuirea palelor sau a uleiului, etc). In timpul
vanturilor puternice si a perioadelor cu inghet turbinele vor fi oprite automat prin micsorarea
unghiului de inclinare al palelor si declansarea sistemului de franare.

> Intretinere si reparatii
Conform recomandarilor producatorului, turbinele au nevoie de 1 revizie anuala. Materialele
necesare pentru intretinerea turbinelor vor fi aduse in functie de necesitati, evitandu-se astfel
stocarea acestora in zona parcului eolian. In cazul aparitiei unor defectiuni tehnice, sistemul de
monitorizare al turbinei avertizeaza automat personalul desemnat cu remedierea acestora.
Lucrarile de intretinere periodica ale unei turbine pot fi efectuate in mod obisnuit intr-o singura
zi. Aceste lucrari pot include: schimbul periodic de ulei si lubrificarea echipamentului,
verificarea si calibrarea echipamentului, teste detaliate ale partilor turbinelor cum ar fi palele,
transmisia, cutia de viteze, sistemul de racire al generatorului, etc. Reviziile programate si
inlocuirea partilor pot avea loc la interval de 5, 10 sau 15 ani, in functie de piesele necesar a fi
inlocuite. Intretinerea drumurilor de acces poate fi solicitata mai des. Monitorizarea
computerizata a turbinelor (printr-un sistem de tip SCADA) va fi continua.

c. Dezafectare

>  Dezafectarea turbinelor, structurii de sustinere, statiei de transformare si a cablurilor
Se urmeaza aceleasi etape ca si in cazul asamblarii, dar in sens invers. Se vor demonta mai intai
componentele electronice si cablurile electrice, si ulterior nacela, segmentele turnului si
rotorul. Toate componentele se vor cobori pe masura demontarii lor, prin mijloace mecanizate
si pregatite pentru transport.

> Refacerea amplasamentului

Dupa dezafectarea si evacuarea de pe amplasament a componentelor parcului eolian,
amplasamentul va fi reabilitat. Se vor dezafecta platformele, iar toate zonele afectate vor fi
aduse la CTN.

Este necesar ca toate materialele considerate riscante pentru calitatea mediului sa fie
manevrate prin proceduri adecvate si inlaturate prin intermediul unor contractori autorizati.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 24/120

-

acces aspectul general al unei parcele agricole pe
care se instaleaza o turbina eoliana

turnarea betonului pentru fundatia unei descarcarea subansamblurilor turnului
turbine eoliene

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

25/120

instalarea cablurilor electrice

Fig. 1-4- Aspect platforma de montaj

Termlnatle
i drum

Macara principala

20

iza PI

IRI
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 26/120

Statia de transformare va fi realizata conform normativelor tehnice specifice acestui tip de
instalatie. Aspectul general al unei statii de transformare este prezentat in (Anexa 2.1-1).

> Prezentare generala a statiei de transformare

Este o statie de transformare 110/33 kV care se va racorda prin linie electrica subterana LES 110
KV la statia Stupina 400/110 KV, apartinand operatorului de distributie. Zona de protectie este
incinta statiei delimitata de gard, iar zona de siguranta este definita de un contur exterior
gardului statiei, la 20 m fata de acesta.

Intreaga energie electrica produsa de parc se livreaza in SEN prin intermediul unei instalatii de
racordare care nu face obiectul acestui proiect.

> Statia 110 KV
In statia exterioara 110 KV se monteaza urmatoarele echipamente:

-  ltransformator de putere 110/20 kV , 80 MVA;

- 3 intrerupatoare 110 kV;

- 3 combitransformatoare 110 kV;

- 3 separatoare 110kV;

- 3 descarcatoare 110 KV la bornele transformatorului de putere;

- 1 descarcator 72.5 KV pe nulul trafo;

- 1 separator monofazat cu CLP pentru legare la pamant nul trafo.
Echipamentele 110 kV se monteaza pe suporti din profile metalice zincate. Inaltimea de
montare a aparatelor a fost stabilita in conformitate cu NTE 101/2008.

> Statia de 33 KV

Schema statiei de 33 kV este cu bara simpla nesectionata. Statia contine celule de interior 35
kV, de tip inchis, izolate in aer, astfel:

-  1celula trafo;

- 4 celule de LES20kV;

- celula de trafo servicii proprii;

- 1 celula de masura.

Principalele parti componente ale turbinelor eoliene Vestas 3 MW (Anexa 2.1-2):

Butucul rotorului — permite montarea palelor turbinei
Pale — de obicei sunt realizate cu aceleasi tehnologii utilizate si in industria aeronautica,
din materiale compozite, care sa asigure simultan rezistenta mecanica, flexibilitate,
elasticitate si greutate redusa.

e Nacela — are rolul de a proteja componentele turbinei eoliene care se monteaza in
interiorul acesteia (arborele principal, sistemul de pivotare, generatorul electric, etc.)

e Pilonul — are rolul de a sustine turbina eoliana si de a permite accesul in vederea
exploatarii si executarii operatiilor de intretinere, respectiv reparatii. In interiorul
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 27/120

pilonilor sunt montate atat reteaua de distributie a energiei electrice produse de turbina
eoliana, cat si scarile de acces spre nacela.

e Arborele principal al turbinelor eoliene are turatie redusa si transmite miscarea de
rotatie, de la butucul turbinei la multiplicatorul de turatie cu roti dintate. In functie de
tipul turbinei eoliene, turatia arborelui principal poate sa varieze intre 20...400 rot/min.

e Multiplicatorul de turatie are rolul de a mari turatia de la valoarea redusa a
arborelui principal, la valoarea ridicata de care are nevoie generatorul de curent electric.

e Generatorul electric — are rolul de a converti energia mecanica a arborelui de turatie
ridicata al turbinei eoliene, in energie electrica. Spirele rotorului se rotesc in campul
magnetic generat de stator si astfel, in spire se induce curent electric.

e Sistemul de racire al generatorului electric preia excesul de caldura produs in timpul
functionarii acestuia.

e Sistemul de pivotare al turbinei eoliene, are rolul de a permite orientarea turbinei
dupa directia vantului. Componentele principale ale acestui sistem sunt motorul de
pivotare si elementul de transmisie a miscarii. Ambele componente au prevazute
elemente de angrenare cu roti dintate. Acest mecanism este antrenat in miscare cu
ajutorul unui sistem automatizat, la orice schimbare a directiei vantului.

e Anemometrul este un dispozitiv pentru masurarea vitezei vantului. Acest aparat este
montat pe nacela si comanda pornirea turbinei eoliene cand viteza vantului depaseste
3...4 m/s, respectiv oprirea turbinei eoliene cand viteza vantului depaseste 25 m/s.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

Anexa 2.1-1 - Aspect general statie de transformare 110/33 kV

TR

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 29/120

Multiplicator

Pale Reductor

Anemometru
Generator electric

Rotor ——_
— Nacela

— Sistem de orientare

Acces spre interior
(scara, cabluri,

E — transformator)

Fundatii

Anexa 2.1-2 - Partile componente ale unei turbine eoliene
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 30/120

2.2. Activitati de dezafectare

- Echipamentele, instalatiile, utilajele ce urmeaza a fi dezafectate: descriere, substante
continute/stocate, tehnologia de dezafectare aferenta, masuri, echipamente si conditii
de protectie;

Se recomanda intocmirea un plan de dezafectare ce va fi supus analizei de catre autoritatile
relevante inainte de inceperea efectiva a lucrarilor de dezafectare.

In general durata de exploatare rentabila a unei turbine noi este de 25 de ani. Perioada de
functionare a proiectului este planificata a fi de aproximativ 25 ani. Activitatile de dezafectare a
parcului eolian se vor efectua conform normelor “Cele mai Bune Practici (BPM)” in vigoare la
momentul dezafectarii.

Costurile dezafectarii si refacerii amplasamentului sunt acoperite de valoarea materialelor
reciclabile recuperate.

Principalele etape in procesul dezafectarii parcului eolian, respectiv a statiei de transformare
sunt:

Intocmirea planului dezafectarii si analiza acestuia de catre autoritatile competente;
Demontarea/dezafectarea structurilor supraterane (turbine eoliene, statie electrica, linii
electrice aeriene);

e Componentele aflate la o adancime cuprinsa intre 0,6 m si 1 m vor ramane pe
amplasament, pentru a reduce perturbarea mediului inconjurator;

e La solicitarea proprietarului terenului, dezafectarea drumurilor de acces din interiorul
parcului eolian si a platformelor de montaj

e Refacerea amplasamentului pana la cota terenului natural;

Demontarea/Dezafectarea turbinelor

Se urmeaza aceleasi etape ca si in cazul asamblarii, dar in sens invers. Se vor demonta mai intai
componentele electronice si cablurile electrice, si ulterior nacela, segmentele turnului si
rotorul. Toate componentele se vor cobori pe masura demontarii lor, prin mijloace mecanizate
si pregatite pentru transport. Aceasta etapa necesita utilizarea unor categorii de echipamente
similare cu cele folosite in etapa de montare a turbinelor eoliene.

S-au identificat mai multe posibilitati de reutilizare a componentelor turbinelor eoliene. O parte
din aceste componente pot fi reconditionate si refolosite sau se pot recupera doar acele
componente care se pot valorifica la centrele de reciclare. Componentele turbinei eoliene ce nu
mai pot fi reutilizate sau reciclate se vor transporta in conditii de siguranta la cea mai apropiata
rampa de gunoi sau la societati specializate in gestionarea deseurilor.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 31/120

Componenta Dezafectare
Transformator, butucul rotorului, sistemul de 100 % (90% recuperare, 10%
orientare, generator, turnul de sustinere deseuri)
Fonta Generator, butucul rotorului, sistemul de 100 % (90% recuperare, 10%
orientare deseuri)
Fibra de Pale, butucul rotorului, sistemul de orientare 100 % incinerare
sticla
Cupru Generator, transformator 100 % (90% recuperare, 10%
deseuri)
Aluminiu Transformator 100 % (90% recuperare, 10%
deseuri)
Plastic, Butucul rotorului, sistemul de orientare Reciclarea partilor recuperabile,
PVC incinerarea deseurilor

Tab. 2-1 — Turbina eoliana — Continut de materiale si scenariul reciclarii

In cel mai nefavorabil caz, considerand ca doar pilonul turbinei eoliene poate fi valorificat la
centrele de reciclare, rezulta ca se poate recupera o cantitate 5300 t de metal. Aceasta
estimare nu tine cont de faptul ca materialul reciclabil recuperat din toate componentele
turbinei eoliene poate fi de diferite tipuri.

Astfel, in eventualitatea ca s-a ales varianta reconditionari, componentele respective vor fi vor
fi evacuate de pe amplasament dupa metoda folosita in etapa de montare.

Dezafectarea transformatorului si a racordului electric la S.E.N.

Transformatorul si racordul electric la S.E.N. se vor dezafecta numai daca nu exista motive de
interes public pentru mentinerea acestora.

Dezafectarea se va face conform modelului urmator: scoaterea de sub tensiune a
transformatoarelor si racordului electric, demontarea cablurilor electrice, suprastructurii
anvelopelor de beton si a racordului aerian, demontarea elementelor de fixare, instalatiilor de
legare la pamant, extragerea, transportul si depozitarea transformatoarelor. Transformatoarele
vor fi vandute asamblate catre societati interesate de folosirea lor.

Dezafectarea cablurilor electrice
Cablurile subterane ce alcatuiesc reteaua colectoare a parcului eolian, respectiv cele aferente

statiei de transformare vor ramane pe amplasament, dupa scoaterea acestora de sub tensiune.,
pentru a minimiza impactul asupra componentelor de mediu.

3 Sursa: www.vestas.com - Life cycle assessment of offshore and onshore sited wind power plants based on
Vestas V90-3.0 MW turbines

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 32/120

Dezafectarea platformelor de montaj
Dezafectarea platformelor de montaj se va face astfel:
e  Indepartarea mecanica a stratului de balast si incarcarea direct in mijloacele de
transport;
Transportarea materialului rezultat in locurile de depozitare stabilite;
Transportarea pamantului vegetal la suprafata decoperata;

Inierbarea suprafetei respective.

Estimam ca pentru refacerea amplasamentelor platformelor de montaj va fi nevoie de o
cantitate de cca. 12000 mc pamant vegetal.

Refacerea amplasamentului

In momentul finalizarii dezafectarii, toate echipamentele folosite vor fi indepartate. Se va
urmari refacerea peisagistica pentru intregul amplasament.

3. Deseuri

- Generarea deseurilor, managementul deseurilor, eliminarea si reciclarea deseurilor;

3.1. Deseuri generate in faza de constructie (amenajare amplasament
si montaj)

Regimul gospodaririi deseurilor produse in timpul executiei va face obiectul organizarii de
santier, in conformitate cu reglementarile in vigoare. Evidenta gestiunii deseurilor se va tine pe
baza „Listei cuprinzand deseurile, inclusiv deseurile periculoase”, prezentate in anexa 2 a H.G.
856/2002. Deseurile preconizate sunt de urmatoarele tipuri :
= metalice, rezultate din activitatile de executie a structurilor metalice de
rezistenta (armatura fundatiilor) si din activitatea de intretinere a utilajelor de
santier ;
= deseuri materiale de constructie;
= deseuri de lemn rezultate din activitatea curenta de pe santier;
= plastic (ambalaje diferite, izolatii de cabluri electrice)
= cartoane, hartia din activitatile de birou in cadrul organizarii de santier.
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 33/120
Denumirea Cantitatea Starea Codul Codul Codul Managementul deseurilor —
deseului prevazuta a | fizica deseului | privind clasificarii | cantitatea prevazuta a fi
fi generata (solid-  $, principala statistice generata — (t/an)
lichid- L, proprietate
semisolid periculoasa Valorifi- | Elimi-nata | Rama
— SS) cata sa in
stoc
Amestecuri 27t s 170407 | -nue subst. 27t - -
metalice periculosa
(fier beton)
Pamant si | 44000 mc s 170504 | -nue subst. - 44000mc | -
pietre din periculosa
excavari
lemn 9.0 mc s 170201 | -nue subst. 90mc |- -
periculosa
Ambalaje de | 531 kg s 150102 |-nue subst. 0.53t -
mat. Plastice periculosa
Ambalaje 18t s 150104 | -nue subst. 18t - -
metalice periculosa
Ambalaje de | 180 kg s 150101 |-nue subst. 0.18t - -
hartie si periculosa
carton
Hartie si | 270 kg s 200101 |-nue subst. 0.27 t - -
carton periculosa
Tab. 3-1 — Estimare cantitate deseuri generate in perioada de constructie
Deseurile menajere si cele asimilabile acestora vor fi colectate in interiorul organizarii de santier

in puncte de colectare prevazute cu containere tip pubele. Aceste deseuri, periodic, vor fi
transportate in conditii de siguranta la cea mai apropiata rampa de gunoi, in conditiile stabilite
de comun acord cu APM Constanta. In acest sens, se impune pastrarea unei evidente stricte
privind datele calendaristice, cantitatile eliminate si mijloacele de transport utilizate.

Deseurile metalice se vor colecta si depozita temporar in incinta amplasamentului si vor fi
valorificate prin unitati specializate.

Deseurile materiale de constructii nu ridica probleme deosebite din punct de vedere al poluarii
mediului. In perioada de executie aceste deseuri impreuna cu deseurile inerte provenite din
excavatii vor fi depozitate temporar intr-un spatiu special amenajat pe amplasament, urmand a
fi folosite ulterior la umpluturi, construirea de alei si spatii de parcare. Cantitatile suplimentare
vor fi evacuate de pe amplasament si transportate in locurile special amenajate.

Deseurile de lemn vor fi selectate, o parte din ele va fi reutilizata iar restul valorificat ca lemn de
foc pentru populatie.

Acumulatorii uzati cu potential ridicat de poluare a mediului vor fi stocati si pastrati
corespunzator in vederea valorificarii lor prin unitatile specializate.

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 34/120

Anvelopele uzate vor fi de asemenea depozitate in locuri special amenajate.In prezent aceste
anvelope uzate sunt achizitionate si valorificate de Lafarge /Romcim Medgidia.

In concluzie deseurile rezultate in urma constructiei parcului de turbine eoliene, notificate prin
codurile de deseuri date in literatura de specialitate, vor fi evacuate de pe amplasament si
predate sau valorificate prin firme specializate de catre Agentul Economic care executa
constructia.

3.2. Deseuri rezultate dupa punerea in exploatare a parcului
In timpul exploatarii unui parc eolian sunt generate urmatoarele tipuri de deseuri:

e Uleiul hidraulic prezent in diferite echipamente ale turbinei. Pentru evitarea poluarii
mediului, inlocuirea uleiului uzat va fi efectuat numai de personal calificat in acest sens.

e Deseuri rezultate din intretinerea spatiului vegetal ramas pe areal dupa montarea
turbinelor eoliene. Aceste deseuri sunt resturi vegetale, (cod 20 02), frunze si iarba, care
sunt biodegradabile sau pot fi incinerate in spatii special amenajate. In cazul incinerarii
lor, cenusa rezultata constituie un bun ingrasamant al terenului vegetal.

Pentru intretinerea componentelor turbinei eoliene se utilizeaza urmatoarele categorii de
produse:

Ulei pentru circuitul de racire;

Ulei pentru gresarea cutiei de viteza;

Ulei hidraulic pentru circuitul de oprire;

Unsoare pentru gresarea rotorului, sistemului de control al unghiului de inclinare si a
sistemului de pivotare nacela;

Perioada de inlocuire a uleiului va fi stabilita pe baza analizei uleiului existent, conform
specificatiilor tehnice Vestas. In general, schimbul uleiului se face la 5-8 ani. Unsoarea se
completeaza la nivel marcat anual.

NOTA: Uleiul folosit ca lubrifiant nu contine bifenili policlorurati (PCB).

Cantitati nesemnificative de ulei sunt folosite pentru alte mecanisme de transmitere
(angrenaje, rulmenti), si vor fi de asemenea schimbate periodic.

Componenta Cantitate ulei
pentru 1 turbina
Circuitul de racire si cutia de viteze Cca. 450|
Sistemul de orientare a palelor, sistemul de franare hidraulic Cca. 250|

Sistemul de pivotare al nacelei, sistemul de control al unghiului de Cca. 13 kg unsoare
inclinare al palelor
Ulei pt. sistemul de rotire al nacelei, sistemul de control al unghiului | Cca. 55|
de inclinare al palelor

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

35/120

Trebuie mentionat ca in momentul furnizarii echipamentului turbinei la locatie acesta este deja
prevazut cu protectie anticoroziva din fabricatie. Pe perioada procesului de intretinere a
echipamentului, la intervale lungi de timp, protectia anticoroziva trebuie refacuta. Poluarea
rezultata din aceasta activitate este considerata nesemnificanta deoarece revopsirea poate fi
realizata pe etape.
Procesul tehnologic de producere a energiei electrice pe baza potentialului eolian nu implica
tehnologic de producere a energiei electrice nu rezulta

folosirea apei. Astfel, din procesu

pierderi de apa sau ape reziduale. Doar precipitatiile pot duce la acumularea de apa pe locatie.
Deoarece echipamentul turbinelor eoliene produce doar energie electrica, acestea nu afecteaza
mediul acvatic inconjurator.

Denumirea
deseului

Cantitatea Starea

prevazuta a fizica

fi generata (solid- S,

(la 5-8 ani) | lichid-L,

semisolid
— ss)

Codul
deseului

Codul
privind
principala
proprietate
periculoasa

Codul
clasificarii
statistice

Managementul deseurilor —

cantitatea

prevazuta a fi

generata — (an)

Valorifi-
cata

Elimi- Ramasa
nata in stoc

Ulei pentru
circuit de
racire si cutia
de viteze

16200 | L

130111

16200!

Ulei pentru
sistemul de
orientare a
palelor,
sistemul de
franare
hidraulic

9000 | L

13 0112

90001

Unsoare pt.
rotor, sistemul
de pivotare al

nacelei,
sistemul de
control al
unghiului de
inclinare al
palelor

468 kg

13 08 99

468 kg

Ulei pt.
sistemul de
rotire a
nacelei,
sistemul de
control al
unghiului de
inclinare al
palelor

1980

13 0113

19801

Codurile deseurilor sunt conform Hot. 856 din 16.08.2002

Tab. 3-2 — Estimare cantitate deseuri generate in perioada de operare

pentru 36 turbine

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

36/120

4.

Impactul potential,

inclusiv

cel  transfrontiera, asupra
componentelor mediului si masuri de reducere a acestora

4.1.

Apa

4.1.1. Conditiile hidrogeologice ale amplasamentului

4.1.1.1. Ape de suprafata

Informatii de baza despre corpurile de apa de suprafata, dupa caz: numele, debite
caracteristice (pentru rauri), suprafata, volumul, etc.;

Cursurile de apa din judetul Constanta, cu scurgere permanenta sau intermitenta apartin
bazinului hidrografic „Dunare" ( in vestul judetului) si bazinului hidrografic „Litoral" (in estul
judetului). Directia Apelor “Dobrogea -— Litoral”
judetului, cursurile de apa cuprinse in cadastrul apelor din Romania, astfel:

Constanta, administreaza pe teritoriul

fluviul Dunarea 138 km, bratul Rau (Bala) 9 km, bratul Macin 22 km, cursuri de apa

afluente Dunarii 526 km;

afluenti din bazinul hidrografic „Litoral” 573,2 km cuprinzand cursuri de apa care se
varsa in Marea Neagra direct sau prin limanuri maritime, precum si cursurile de apa
afluente Canalului Dunare — Marea Neagra
lacuri situate atat in bazinul hidrografic al Dunarii cat si in bazinul hidrografic Litoral;

In componenta retelei hidrografice dobrogene intra o serie de cursuri de apa cu scurgere
permanenta, cu debite medii multianuale cuprinse intre 0.01 — 0.7 m*/s., cu lungimi sub 80 km.

dar si numeroase vai cu scurgere intermitenta care seaca in timpul verii.

Din punct de vedere al retelei hidrologice, viitorul amplasament al turbinelor eoliene se
incadreaza in totalitate in bazinele hidrografice parau Dunarea (ordinul 2) si Casimcea (ordinul

2)+
Lungimea Suprafata bazinului
Nr. crt. lui di hid fi
"-<"!- | Denumirea cursului de apa | Cod cadastral cursuu! de apa ! rogra Ie
km km

1 Dunarea XIV-1.44 23 148

2 Baltageşti XIV-1.44.1 11 33

3 Crucea XIV-1.44 a 6 31

4 Crişan XIV-1.45.2 7 44

Tab. 4-1 — Lungimea si suprafata bazinelor hidrografice pentru apele de suprafata din zona

proiectului

* Cursuri de apă din judeţul Constanţa înscrise în Cadastrul Apelor din România - sursa:
http://www.prefectura-ct.ro/downloads/cursuri_ape
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 37/120

Bazinele Hidrografice

EH GAnNPL DUNARIE MARE NEAGRA
cruz

Legenda

Stai heremetie

e. Posturi plaia SGA

7 Pestun_ plain CUR

II cre

N BH ALBESTI!
i a da mdnu2 |

Fig. 4.1-1 — Bazinele hidrografice din Dobrogea

4.1.1.2. Ape subterane

- Starea apelor subterane: dinamica, compozitia chimica, tipuri si concentratii de
poluanti; informatii de baza despre apa subterana: orizontul, adancimea, capacitatea;

Dupa adancimea la care sunt cantonate apele subterane, acestea se impart in doua grupe mari:

e ape freatice — formate prin infiltrarea apei provenite din precipitatii in rocile poroase de
la suprafata pamantului

e ape subterane de adancime — intalnite in structuri sedimentare situate intre strate
impermeabile, care le tin captive
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 38/120

HARTA CU DELIMITAREA
CORPURILOR DE APA SUBTERANA
ADMINISTRATE DE DIRECTIA APELOR

DOBROGEA - LITORAL

Legenda

(ZI Frontiera

Limita Directiei apelor
Lucalitati

— Rauri

ZA Corpuri de ape subterane freatice
[7 Corpuri de ape subterane de adancime (ayer 2)
[1 Corpuri de ape subterane de adancime (layer 4)

BULGARIA

i ometers

Fig. 4.1-2 — Delimitarea corpurilor de apa subterana din spatiul hidrografic Dobrogea-LitoralS

Principalul corp de apa subterana localizat in perimetrul proiectului este RODLO5 — Dobrogea
Centrala. In zona Crucea Nord, stratul acvifer este constituit din fragmente de calcare si sisturi
verzi. Caracteristicile corpului de apa subterana sunt prezentate in tabelul urmator:

5 Sursa: Proiect - plan de management al spatiului hidrografic Dobrogea-Litoral - Administratia Nationala
“Apele Romane”
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 39/120

Tab. 4-2 - Caracteristicile corpurilor de apa subterana din zona parcului eolian Crucea Nord*

Cod/nume Supraf. Caracteriz. Utiliz. |Poluatori| Grad de |Transfrontalier/
geol./hidrogeol. apei protectie tara
globala
Tip |Sub| Strate
pres.| _acop.
1 2 3 4 5 6 7 8 1
RODLO5/ Dobrogea | 2999 | P | Nu | 0.0-0.5 |PO,Z AZ PM Nu
Centrala
Legenda: Tip predominant: P-poros; K-karstic; F-fisural.
Sub presiune: Da/Nu/Mixt.
Strate acoperitoare: grosimea in metri a pachetului acoperitor.
Utilizarea apei: PO- alimentari cu apa populatie; IR - irigatii; | - indrustrie;
P - piscicultura; Z - zootehnie.
Poluatori: l-industriali; A-agricoli; M-menajeri; Z-zootehnici
Gradul de protectie
globala: PVG - foarte buna; PG - buna; PM - medie;

PU - nesatisfacatoare; PVU - puternic nesatisfacatoare

Apele subterane constituie rezerve limitate, deoarece depozitele de loess care acopera
structurile geologice mai vechi sunt slab permeabile pentru apele de infiltratie. Din aceasta
cauza, precum si datorita pronuntatului caracter de ariditate al climei, chiar in anotimpurile
ploioase, cantitatile de ape infiltrate in sol sunt destul de reduse.

In zona sisturilor verzi, care constituie subasmentul podisurilor, stratele acvifere muleaza un
relief preexistent depunerii loessului. Aici, pe interfluvii, panzele freatice prezinta
discontinuitate, intrucat subasmentul apare la zi in urma inlaturarii prin eroziune a depozitelor
de loess.

$ Sursa: Proiect - plan de management al spatiului hidrografic Dobrogea-Litoral - Administratia Nationala
“Apele Romane”
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 40/120

Anexa 4.1-1- Harta Hidrografica Parc eolian Crucea Nord

Valea Cartalu

| ROSPA 0019
Cheile Dobrogei

ROSPA 0002

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 41/120

4.1.2. Alimentarea cu apa

- Descrierea surselor de alimentare cu apa si conditiile tehnice de alimentare cu apa a
localitatii respective; caracteristici cantitative ale sursei de apa, instalatii hidrotehnice;
motivarea metodei propuse de alimentare cu apa; masuri de imbunatatire, etc. ;

Comuna Crucea dispune de o statie de pompare si clorinare a apei potabile. Necesarul de apa
potabila este asigurat de un bazin de 200 m5 , ce alimenteaza prin intermediul unei conducte
magistrale de aductiune, locuintele comunei.

Unitatile agroindustriale existente in teritoriu isi rezolva alimentarea cu apa pe plan local prin
puturi cu diametru mai mare sau cu mici rezervoare de inmagazinare care sa le asigure
consumul propriu.

In zonele adiacente localitatii, exista lucrari de imbunatatiri funciare. Sursa de apa o constituie
canalul magistral, de unde, prin pompare, apa este transmisa prin conducte pe campurile de
irigatii. Partial sistemul este dezafectat.
Constructie
In perioada de constructie, principalele utilizari ale apei pe amplasament vor fi:

e Activitati igenico-sanitare ale angajatilor;

e Desfasurarea procesului de turnare a fundatiilor turbinelor eoliene;
Alimentarea cu apa necesara pentru procesele tehnologice si consumul menajer al personalului
angajat pentru executia proiectului se realizeaza prin intermediul cisternelor care transporta

apa din retelele existente.

In timpul constructiei, necesarul de apa va fi asigurat de la un rezervor de apa de 1000 | sau de
minim 200 |, cu alimentare zilnica sau dupa necesitati.

Determinarea necesarului de apa s-a facut conform SR 1343-1/2006 si STAS 1478/94.

Necesarul de apa pentru consumul igenico-sanitar

Debitul mediu zilnic (m?/zi) este:

Qrimea = zu)

=1

So: so)

i=0
Debitul maxim zilnic (m3/zi) este:

n
1
Qzi max = 005

KZ1

i=0

DN: a00- tao]
Lă

Debitul orar maxim (m3/ora) este:

=1 Li=0

no: ds kor() - tao]
K
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 42/120

Unde:

N(i) — numarul de utilizatori de apa — numarul mediu de persoane aflate pe santier = 10
persoane;

as(i) — debit specific (cantitatea medie zilnica de apa necesara unui consumator) = 60 l/om —
cantitatea medie zilnica de apa necesara unui consumator

k.(i) — coeficient de variatie zilnica = 2.00 (conform tab. 2 SR 1343-1/2006)

Kor(i) — coeficient de variatie orara = 3.00

Qzi mea = 0.6 m3/zi = 0.025 m3%/h
Qi mau = 1.2 m3/zi = 0.05 m3/h

Qor max > 0-15 m*/h

Necesarul de apa pentru consumul tehnologic

Conform caietului de sarcini pentru structura de rezistenta a parcului eolian, va fi nevoie de o
anumita cantitate de apa pentru tratarea betonului dupa turnare. Pentru fiecare fundatie,
consideram ca va fi necesar un volum de apa de circa 2,5 m*/zi. Durata estimata pentru
construirea parcului eolian este de 384 zile, iar turnarea fundatiilor dureaza circa 2 zile.

3
m
Qien = 36 turbine - 257 2 zile = 180 m5

Termenul estimat de realizare a proiectului este de 18 luni. In acest interval sunt 384 zile
lucratoare.

Recirculata/
reutilizata

(Cei Apa prelevata din sursa

Proces Sursa de total de Consum Consum Industrial Apa de Apa de la
tehnologic apa apa Total  Menajer Apa Apa de la Pete
(m5) subtețana sunrațata propriul obiective
m m
Constructie Alimentare zi 0.6 - 0.573
fundatii cu 18 450.4 230.4 - 220
. autocisterna .
turbine luni
eoliene

Tab. 4-3 — Bilantul consumului de apa (m=/zi; m=/18 luni)
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 43/120

Functionare

Parcul eolian si statia de transformare nu au fost prevazute cu instalatii de alimentare cu apa,
deoarece constructiile nu au caracter civil si nu necesita personal permanent de exploatare. In
cazul unei interventii (reparatie, revizie, activitati specifice de intretinere a drumurilor) se vor
folosi surse de apa mobile.

4.1.3. Managementul apelor uzate

- Descrierea surselor de generare a apelor uzate; cantitati si caracteristici fizico-chimice
ale apelor uzate evacuate (menajere, industriale, pluviale); regimul/graficul generarii
apelor uzate; refolosirea apelor uzate, daca este cazul; sistemul de colectare a apelor
uzate; locul de descarcare a apelor uzate neepurate/epurate, etc.;

In perioada de executie a proiectului, principalele surse de generare ape uzate sunt:

e Apele uzate menajere;
e Apele uzate generate in etapa de turnare a fundatiilor turbinelor eoliene;
e Apele meteorice cazute pe platformele de lucru ale organizarii de santier.

Proiectul prevede realizarea unui sistem de colectare si indepartare a apele meteorice si/sau de
infiltratie, cu evacuarea acestor ape direct in receptorii naturali.

Se recomanda constructorului sa adopte urmatoarele masuri pentru colectarea apelor uzate in
perioada de constructie:

e  Prevederea unui sistem de colectare a apelor uzate menajere provenite de la vestiare si
evacuarea acestor ape in fosa septica, vidanjabila periodic.

Ape uzate menajere

Volumul de apa uzata generat in etapa de construire se considera ca fiind 85% din necesarul de
apa calculat anterior.

Consumul tehnologic

Consideram ca apa folosita pentru turnarea fundatiilor va fi in totalitate integrata in fluxul
tehnologic respectiv.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 44/120

Ape uzate evacuate Ape redirectionate Comentarii
Totalul

spre
apelor uzate reutilizare/recirculare
s Menajere Industriale Pluviale  Inacest | Catrealte
(m) obiectiv | obiective

generate

Alimentare zi 0.51 0.51
cu 18 195.84 195.84
autocisterna luni

Tab. 4-4 — Bilantul apelor uzate (m?/zi; m*/18 luni)

4.1.4. Prognozarea impactului
Constructie

In etapa de constructie a parcului eolian, principalele activitati ce pot afecta conditiile
hidrogeologice ale amplasamentului sunt:

Construirea drumurilor si a cailor de acces;

Excavarea si construirea fundatiilor;

Construirea statiei de transformare;

Construirea platformelor de stocare/montaj

Traficul autovehiculelor de transport si a utilajelor de constructii — pot aparea scurgeri
accidentale de carburanti sau lubrifianti, etc.

e Instalarea cablurilor electrice;

Lucrarile de excavare pot influenta caracteristicile apelor daca interfereaza in mod direct cu
albii de rau sau cursuri de ape. Pulberile fine rezultate din manevrarea solului se pot depune pe
suprafetele apelor, marind turbiditatea apei. Prin excavarea fundatiei se poate modifica regimul
natural de curgere a panzei freatice, daca aceasta se gaseste aproape de suprafata.

Estimam ca in timpul construirii fundatiilor si instalarii cablurilor electrice nu se vor produce
schimbari ale directiei de curgere sau calitatii apelor subterane deoarece adancimea de turnare
a fundatiei turbinei este mica (cca. 4-5 m, in functie de caracteristicile geofizice ale solului) iar
santurile in care vor fi ingropate cablurile electrice au o adancime de 1 m.

Deoarece betonul folosit la turnarea fundatiilor va fi adus din afara santierului, de echipamente
speciale, consideram ca aceasta activitate nu va influenta caracteristicile apelor de suprafata
sau subterane.

Functionare
La anumite intervale de timp sunt planificate activitati de intretinere a parcului eolian. In timpul

iernii, daca conditiile meteorologice o cer, va fi nevoie de imprastierea materialelor
antiderapante pe drumurile de acces.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 45/120

Apreciem ca efectul acestei activitati asupra apelor de suprafata este minim deoarece distanta
pana la cel mai apropiat curs de apa este destul de mare iar frecventa activitatilor de
mentenanta este scazuta (1 revizie/an).

Dezafectare

In timpul dezafectarii, o sursa posibila de poluare a apei este traficul autovehiculelor — prin
generarea de scurgeri accidentale de carburanti sau lubrifianti.

Spre deosebire de perioada de constructie, in timpul dezafectarii posibilitatea poluarii apelor de
suprafata cu pulberi este foarte redusa, deoarece nu mai este nevoie de construirea fundatiei
turbinelor iar procesul de reabilitare al amplasamentului nu implica manevrarea unor cantitati
mari de pamant.

Riscul contaminarii cu produse petroliere provenite din traficul autovehiculelor de transport si a
utilajelor folosite la dezafectare turbinelor ramane, dar se poate considera ca este minim,
deoarece aceasta etapa este limitata in timp si se vor respecta masurile de prevenire ale
impactului asupra mediului precizate mai jos.

4.1.5. Masuri de diminuare a impactului

Impact Masuri de prevenire/micsorare impact
Contaminare cu produse e Stocarea si evacuarea deseurilor in mod adecvat
petroliere sau ulei e intretinerea utilajelor se va face in locuri special amenajate, in
afara santierului (platforme de ciment cu decantori care sa
retina pierderile)
Monitorizarea echipamentelor si utilajelor
Prezenta pe santier a unui stoc de materiale de interventie:
lazi cu nisip, materiale tip “Spillsorb”
e Instruirea corespunzatoare a muncitorilor

Praf si pulberi provenite din e Unde este posibil, minimizarea suprafetelor afectate de
manevrarea solului excavare sau de depozitarea pamantului
e Limitarea inaltimii gramezilor de pamant excavat la aprox. 2 m
e  Transportarea pamantului excavat in basculante acoperite de
prelate
e Materialul excavat va fi stocat in locuri adecvate, departe de
cursurile de ape
Acoperirea pamantului excavat cu prelate
Limitarea activitatii in perioadele cu vant puternic
Replantarea ariilor descoperite cat mai curand posibil

Pierderi accidentale de e  Curatarea imediata a pierderilor de beton
ciment, beton si produse e Pastrarea sacilor de ciment in stive acoperite, pe paleti de
derivate lemn

e Colectarea si evacuarea adecvata a sacilor de ciment goi
Imprastiere materiale e Materialele antiderapante utilizate doar strictul necesar
antiderapante pe drumuri e Folosirea de materiale antiderapante ecologice (pietris, nisip)

Tab. 4-5 — Apa — masuri de prevenire/micsorare impact

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 46/120

4.2. Aerul

4.2.1. Date generale

- Conditii de clima si meteorologice pe amplasament/zona; informatii despre
temperatura, precipitatii, vant dominant, radiatie solara, conditii de transport si
difuzie a poluantilor;

Clima judetului Constanta evolueaza pe fondul general al climatului temperat continental,
prezentand anumite particularitati legate de pozitia geografica si de componentele
geomorfologice ale teritoriului.

Circulatia atmosferica are o influenta puternica asupra climei in special in dreptul zonei
maritime. Regimul se caracterizeaza prin veri calduroase, uneori toride si secetoase, si ierni
putin friguroase, marcate adeseori de viscole puternice in arealul continental si prin veri mai
putin fierbinti - datorita brizei marine si ierni blande in zona litoralului Marii Negre.

Circulatia maselor de aer este influentata iarna de anticiclonul siberian care determina
reducerea cantitatilor de precipitatii, iar vara anticiclonul Azorelor provoaca temperaturi
ridicate si secete.

Nebulozitatea are valori ce variaza in functie de diferitele zone ale judetului. Astfel, in
regiunile cu o deschidere la mare, pot fi 170-190 zile senine pe timpul unui an. In timpul
verii mai ales, nebulozitatea inregistreaza valori scazute si, astfel, soarele poate straluci
uneori mai mult de 10-12 ore/zi.

J F M A M J J A S [9) N D
Frecventa zile insorite (%)

29 31 35 42 62 69 74 64 49 46 38 31
Frecventa zile cer intermediar (%)

43 35 36 33 22 20 17 25 31 33 34 39
Frecventa zile cer innorat (%)

28 34 29 25 16 11 9 11 20 21 28 30

Source : date statistice METEOSAT (perioada 2000-2005)

Principalele caracteristici ale amplasamentului parcului eolian sunt:?

Temperatura medie anuala: 11,49;
Temperatura medie anuala la nivelului anului 2008: 12,3%;
Temperatura minima anuala la nivelul anului 2008: -15,7%;
Temperatura maxima anuala la nivelul anului 2008; 31,6%;
Precipitatii medii multianuale: 451 l/m.p.;

7 Estimare bazata pe datele furnizate de la statia meteorologica Cernavoda

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 47/120

e Cantitatea totala de precipitatii in anul 2008: 380,4 l/mp;
e Temperatura medie a lunii iulie: 229c- 23%c;
e Temperatura medie a lunii ianuarie — 19C

Vantul dominant bate pe directia N — NNV. In ianuarie predomina vanturile de nord si de vest.
In iulie sunt frecvente vanturile de sud-est pe langa cele de nord care sunt de regula
predominante.
In ceea ce priveste repartitia cantitatilor de precipitatii intre intervalul cald si rece al anului se
constata o mare disproportie si anume:

- in intervalul cald — 298,6 mm

- in intervalul rece — 152,4 mm

In ceea ce priveste anotimpul rece, in evolutia precipitatiilor se fac vizibile doua perioade si
anume:

- una mai umeda (noiembrie- ianuarie)
- una mai uscata (februarie- martie)

Frequency (%)

Fig. 4.2-1 — Viteza medie a vantului pe directii

4.2.2. Surse si poluanti generati

- scurta caracterizare a surselor de poluare stationare si mobile existente in zona, surse
de poluare dirijate si nedirijate; informatii privind nivelul de poluare a aerului
ambiental din zona amplasamentului obiectivului; identificarea si caracterizarea
surselor de poluanti atmosferici aferente obiectivului

Sursele locale de poluare a atmosferei, aflate in zona amplasamentului sunt:
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 48/120

e Surse caracteristice sistemului de incalzire al caselor din mediul rural (sobe cu
combustibil solid);

e Surse caracteristice sistemului de pregatirea mancarii in casele din mediul rural (sobe cu
gaz ce functioneaza drept plite metalice de bucatarie sau plite cu combustibil solid);

e Surse caracteristice sistemului de cresterea animalelor;

e Surse caracteristice culturilor vegetale.

Substantele de poluare caracteristice surselor de mai sus sunt:

e oxizi de azot (NO, NO;, N20), oxizi de carbon (CO, CO»), compusi organici volatili (VOC),
pulberi in suspensie (PM), compuşi organici de condesare, particule (pentru sursele de
ardere fixe)

e metan si amoniac rezultate din fermentarea anaeroba si descompunerea reziduurilor
provenite din cresterea animalelor si a pasarilor de curte.

e compusi organici volatili, protoxid de nitrogen, particule de origine naturala (praf si
particule vegetale):

Principalii receptori din zona sunt populatia si ecosistemele.

Sintetic, sursele potentiale de poluare ce pot afecta calitatea aerului in timpul construirii
parcului eolian din zona Crucea Nord sunt:

e  Pulberi rezultate din activitatile de sapare, transport si descarcare a materialelor;

e Emisiile de substante poluante generate de sursele mobile si de suprafata —
echipamentele si utilajele folosite la turnarea fundatiei, transportul materialelor si
turbinei eoliene, etc.;

e Eroziunea eoliana - reprezinta o sursa de praf suplimentara. Aceasta apare din cauza
prezentei ariilor neacoperite, care sunt expuse actiunii vantului pentru o anumita
perioada de timp.

Evaluarea emisiei de praf este destul de dificila, tinand cont de natura temporara a lucrarilor de
constructii.

Emisiile nocive pentru calitatea atmosferei vor fi generate de catre utilajele existente pe
amplasament (basculante, betoniere, excavatoare, macarale etc). Deoarece toate aceste
vehicule depasesc greutatea de 3,5 t si folosesc motorina, se considera urmatorii factori de
emisie (metodologia CORINAIR).

NOx CH, VOC CO NO CO

Control moderat, consum carburant de 30.8/100
km

Total g/km 10.9 0.06 2.08 8.71 0.03 800
g/kg comb. 42.7 0.25 8.16 34.2 0.12 3138
g/MJ 1.01 0.006 0.19 0.80 0.003 739

Tab. 4-6- Factori de emisie pentru autovehicule Diesel grele (>3,5 t)

Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 49/120
Utilaje cu motor NO, NM- CHA Co NHz N20 PM

Diesel (g/kg comb.) Voc

Industrie 48.8 7.08 0.17 15.8 0.007 1.30 5.73

Tab. 4-7- Alte surse mobile si utilaje, motoare Diesel, factori de emisie

Emisia = factor de emisie * consum de carburant

4.2.3. Prognozarea poluarii aerului

- Scurta descriere a modelului/modelelor utilizate pentru calculul dispersiei poluantilor
in atmosfera; informatii despre poluarea de fond a aerului

Modul de abordare privind estimarea emisiilor de la lucrarile de executie a constructiilor utilizat
si recomandat in tarile dezvoltate (Agentia Europeana de Mediu - EEA, Agentia de Protectie a
Mediului a SUA - US - EPA), se bazeaza pe luarea in consideratie a lucrarilor care se executa pe
intreaga arie implicata sau, dupa caz, pe portiuni ale acestei arii, fara urmarirea in detaliu a
planului de lucrari sau a proiectelor individuale.

Cantitatile de substante poluante eliberate in atmosfera de catre autovehicule si echipamente
depind de tehnologia de fabricatie a motorului, puterea, consumul de combustibil pe unitatea
de putere, capacitatea motorului, dotarea cu dispozitive de reducere a poluarii si de varsta
motorului/echipamentului.

Este evident faptul ca emisiile de poluanti scad cu cat performantele motorului sunt mai
avansate, tendinta in lume fiind fabricarea de motoare cu consumuri cat mai mici pe unitatea
de putere si cu un control cat mai restrictiv al emisiilor. De altfel, aceste doua elemente sunt
reflectate de dinamica atat a legislatiei UE, cat si a legislatiei SUA in domeniu.
Tehnologiile folosite pentru realizarea obiectivului implica utilaje de montaj performante, cu
emisii de poluanti scazute.

Evaluarea emisiilor de substante poluante s-a facut dupa metoda Corinair, metodologia simpla.
Constructie

Emisiile poluante generate in etapa de constructie a parcului eolian dureaza o perioada de
timp egala cu cea a programului de lucru respectiv cu perioada de constructie, fiind dependente
de marimea locatiei santierului, complexitatea activitatilor efectuate, numarul mediu de utilaje
si echipamente folosite, respectiv de conditiile atmosferice existente pe santier.

Principalele activitati cu impact potential asupra calitatii aerului sunt:

e Construirea drumurilor si a cailor de acces;
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 50/120

Excavarea si construirea fundatiilor;
Traficul autovehiculelor de transport si a utilajelor de constructii — genereaza emisii de
substante poluante

e Instalarea cablurilor electrice;

Etapa Echipament//!
Betoniera
Trailer — 20 t
Utilaj de sapat
Grup electrogen
Sapare si turnare fundatii Utilaje de sudura
Macara 12 t
Macara 40 t
Basculanta
Excavator 1.25 mc
Trailer- 20 t
Transport si montaj turbine Macara 600 t 1
Macara 200 t 1
Autogreder 1
Construirea drumurilor de acces Excavator 1
2
1

p|s|elre|eleln]n

[a
o

Cilindru vibro-compactor
Instalare cabluri electrice Excavator

Instalatie pozare cabluri subterane 1
Tab. 4-8- Numarul mediu de masini/echipamente utilizate pentru construirea unei singure
turbine eoliene

Poluarea specifica circulatiei vehiculelor se apreciaza dupa consumul de carburanti (substante
poluante - NOx, CO, VOC, particule materiale din arderea carburantilor etc.) si distantele
parcurse (substante poluante - particule materiale ridicate in aer de pe suprafata drumurilor).

Turnarea fundatiilor

Pentru saparea si turnarea fundatiilor turbinelor se vor folosi 2 utilaje sapat, 1 excavator, 2
basculante, 2 trailere pentru transportul armaturilor si doua macarale. Turnarea unei fundatii
se face in 2 — 3 zile.

Fiecare utilaj va lucra aprox. 4 ore/zi.

Consumul estimat zilnic de motorina al utilajelor este de 778 | (700 kg).

Calculul emisiilor, folosind tab. 4.2.2- alte surse mobile si utilaje, motoare Diesel
emisia = factor emisie * consumul de carburant
Natura poluantului | NOx NM- CH4 CO NH3 NO2 PM
VOC

Emisii zilnice (g/zi) | 34.160 4956 119 11.060 4,9 910 4011
Emisii zilnice 34,16 4,95 119mg/mc | 11,06 0,0049 [0,91 4,01
(ug/mc)

Tab. 4-9- Emisiile zilnice (estimative) la turnarea fundatiilor

Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD

51/120

Montarea turbinelor eoliene

Pentru montajul turbinelor eoliene se vor folosi 2 macarale de tonaj mare. Consumul zilnic
estimat de motorina al utilajelor este de 1.100 | (990 kg).
Montajul unei turbine se face in 4 zile.

Calculul emisiilor, folosind tab. 4.2.2- alte surse mobil

emisia = factor emisie * consumul de carburant

e si utilaje, motoare Diesel

Natura poluantului | NOx NM- CH4 CO NH3 NO2 PM
VOC

Emisii zilnice (g/kg) | 48.312 7009 168,3 15.642 6,93 1287 5672

Emisii zilnice 48,31 7,009 168,3 15,64 0,007 1,28 5,67

(ug/mc) mg/me

Tab. 4-10- Emisiile zilnice (estimative) la montarea turbinelor

Este evident faptul ca emisiile de poluanti scad cu cat perfi

ormantele motorului sunt mai

avansate, tendinte in lume fiind fabricarea de motoare cu consumuri cat mai mici pe unitatea

de putere si cu un control cat mai restrictiv al emisiilor. Tehno!

obiectivului implica utilaje de montaj performante, cu emisii de poluanti scazute.
In conditii normale de functionare, toate emisiile de noxe se vor incadra sub limitele maxime
prevazute de Ordinul 592/2002 si STAS 12574/87.

Poluant Concentratia maxima
C (max) Prag alerta | Valoare limita
ug/me ug/mc zilnica ug/mc
NOx 100 - 100
NM-VOC 102 - 100
CH4 200mg/mc - 150
CO 600 - 200
NH3 300 - 100
NO2 100 400 50
PM 500 - 150

Tab. 4-11- Concentratii medii admisibile pentru principalii poluanti

ogiile folosite pentru realizarea
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 52/120

Transport materiale

In metodologia Corinair, pentru autovehiculele Diesel grele (>3,5t) se estimeaza un consum
mediu de 30,8 1/ 100 km (tab.4.5.1).

NOx CH4 vVoC CO NO2 CO

Emisii zilnice | 23,16 | 0.13mg/me 4,59 1921 0.07 1764
(ug/me/zi)

Tab. 4-12- Debitele masice ale poluantilor emisi in atmosfera — transport materiale si
echipamente

Constructie drumuri
Construirea drumurilor de acces se estimeaza sa se faca in 30 zile. Se va folosi un autogreder,
un excavator si 2 cilindru vibrocompactor.

Consumul estimat zilnic de motorina al acestor utilajele este de 290 / (261 kg).

Emisia= factor de emisie x consum de carburant

Natura poluantului | NOx NM- CH4 CO NH3 NO2 PM
VOC
Emisii zilnice 12,74 1,85 44,37 4,12 1,83 339 1,50
(ug/mc)

Tab. 4-13- Debitele masice ale poluantilor emisi in atmosfera — rezultat din arderea
carburantilor la constructia drumurilor

Emisia de metale grele pentru utilaje Diesel (cf. tabel factori de emisie grupa SNAP: 08-
metodologia Corinair:

Natura Cd Cu Cr Ni Se Zn
poluantului

Emisia 2,61 443,7 13,05 18,27 2,61 261
mg/zi

Cea mai mare cantitate de praf este generata in timpul excavarii fundatiilor turbinelor. Emisia
de particule din timpul lucrarilor de manevrare a pamantului este direct proportionala cu
continutul de particule mici (d<75 um), respectiv cu viteza si greutatea echipamentelor folosite
si invers proportionala cu umiditatea solului.

Eroziunea eoliana reprezinta desprinderea particulelor fine de sol de catre vant. Eroziunea
naturala a solurilor este un proces lent, de lunga durata, care nu poate fi oprit. Dar
administrarea incorecta a terenurilor poate accelera acest proces, rezultand o degradare
accentuata.

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 53/120

Functionare

Functionarea parcului are un impact pozitiv asupra calitatii atmosferei, datorita faptului ca se
genereaza energie electrica fara a produce in schimb emisii poluante.

Dezafectare

In timpul dezafectarii, cantitatea de substante poluante generata va fi mai mica decat in etapa
de constructie, deoarece nu se mai pune problema excavarii fundatiilor.

In aceasta etapa, calitatea aerului este influentata in mod negativ de traficul autovehiculelor de
transport si intr-o mai mica masura de activitatea de refacere a locatiei parcului eolian.
Deoarece durata dezafectarii parcului eolian este limitata in timp, putem considera ca impactul
negativ datorat dezafectarii este reversibil si de mica amploare.

4.2.4. Masuri de diminuare a impactului

Impact Masuri de prevenire/micsorare impact

Gaze de esapament e Asigurarea unui service pentru parcul auto
Oprirea motoarelor in timpul stationarii indelungate
Utilajele de santier si mecanismele trebuie sa fie bine intretinute
pentru a reduce la la minim emisiile de gaze

Praf provenit din e Unde este posibil, minimizarea suprafetelor afectate de excavare
activitatea de constructii sau de depozitarea pamantului

Acoperirea pamantului excavat cu prelate

Udarea permanenta a suprafetelor nepavate

Limitarea inaltimii gramezilor de pamant excavat la aprox. 2 m
Limitarea activitatii in perioadele cu vant puternic

Transportarea pamantului excavat in basculante acoperite de
prelate

Eroziunea eoliana e Reabilitarea terenurilor folosite dupa terminarea lucrarilor
e Adoptarea unui plan de control al eroziunii solului
e Evitarea decopertarii suprafetelor mari de pamant
Tab. 4-14 — Aerul — masuri de prevenire/micsorare impact

Studiu

de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 54/120

4.3. Solul

4.3.

1. Date generale

Caracteristicile solurilor dominante (tipul, compozitia  granulometrica,
permeabilitatea, densitatea); conditii chimice din sol (pH, cantitatea de material
organic-humus); vulnerabilitatea si rezistenta solurilor din zona; tipuri de culturi pe
solul din zona respectiva; poluarea existenta, tipuri si concentratii de poluanti;

Clima arida si o vegetatie spontana predominant ierboasa este la originea formarii principalelor

tipuri de sol din Dobrogea. Ponderea diferitelor tipuri de sol la nivelul judetului Constanta este
urmatoarea:
69.60%
70.00%
60.00%
50.00% 45.40%
40.00%
27.10%
30.00%
20.00% .
6. pi 8. Fl 'Y 7.30%6.50%
10.00% 20% ozou 20%, 40% A -
0.00% i
S 3 Ş = Ş Ş
PS Ș PS Ș
KW Că se să 5 E 5 5 E 5 35
S PE E E dc i
Rică
m Arabil n Pasune

Fig. 4.3-1 - Tipuri de sol in judetul Constanta?

Din punct de vedere geomorfologic, teritoriul pe care este amplasat parcul eolian face parte din

Podisul

Dorobantului. Fundamentul acestui podis este compus din sisturi verzi, peste care sunt

formatiuni mai tinere: jurasice, cretacice, eocene, tortoniene si sarmatiene. Depozitele de loess,
la sud de zona de tranzitie, sunt mai groase decat la nord, in Podisul Casimcei.

Reliefu
(54 m

Podisului Dorobantului scade in altitudine de la nord (120 m) la sud (9-10 m) si de la est
la vest (12 m). Este podisul cu altitudinea cea mai redusa din ansamblul celor care

constituie teritoriul judetului Constanta.

Reliefu

caracteristic acestei trepte s-a format si dezvoltat in conditiile miscarilor epirogenice

negative holocene, a oscilatiilor de nivel ale apelor Marii Negre, si a actiunii de transport si
depunere a curentului de litoral. Caracteristic este faptul ca acest nivel geomorfologic este

8 Sursa:

* Sursa:

Raport privind starea factorilor de mediu din Jud. Constanta -2008

Studiu Geotehnic pentru Parc Eolian Crucea
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 55/120

acoperit de depozite de loess mai gros pe complexele inferioare, in timp ce versantii sunt
inecati in depozite derivate din acestea”.

Terenurile pe care se va amplasa parcul eolian si statia de transformare Crucea Nord sunt

inregistrate la categoria de terenuri agricole. Caracteristicile solurilor dominante din zona
amplasamentului sunt prezentate in tabelul urmator:

Indicatori Valoare
Temperatura medie anuala | 10,5%
Precipitatii medii anual 0350 mm
Grosimea solului vegetal 40 cm
Gleizare [o]
Salinizare 00
Textura 40
Poluare 02
Panta 2%
Alunecari 00
Adancime apa freatica 15,0
Inundabilitate [o]
Porozitate +05
Carbonati de calciu 10
Reactia solului 8,2
Volum edafic util 175
Rezerva de humus 180
Nota medie de bonitare 54
Clasa de calitate Ul)

Tab. 4-15 - Caracteristicile solurilor dominante = Parc eolian Crucea Nord?

Principalele tipuri de culturi observate in zona parcului eolian sunt: grau, porumb si floarea
soarelui.

Nu s-au facut analize pentru determinarea concentratiilor de poluanti din sol.

4.3.2. Surse de poluare a solurilor

- Surse de poluare a solului, fixe sau mobile, ale activitatii economice propuse, tipuri si
cantitati/concentratii estimate de poluanti;

e Zona proiectului nu este inregistrata ca fiind contaminata cu substante chimice sau cu
deseuri periculoase;

10 Sursa: OSPA - Constanta
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 56/120

Constructie /Dezafectare

Principalele surse de poluare a solurilor, deja existente pe amplasament sau specifice lucrarilor
de constructie sunt:

Pesticidele si ingrasamintele chimice folosite in agricultura;

Depozitarea necontrolata a deseurilor provenite din localitatile invecinate;

Scurgerile de combustibil sau lubrifianti generate de functionarea defectuoasa a
echipamentelor;

Pulberile rezultate din activitatile de sapare, transport si descarcare;

Emisiile de substante poluante generate de traficul utilajelor si echipamentelor folosite
in perioada de constructie.

Functionare
In timpul functionarii parcului eolian, principalele surse potentiale de poluare a solului sunt:

Pesticidele si ingrasamintele chimice folosite in agricultura;

Depozitarea necontrolata a deseurilor provenite din localitatile invecinate;

Scurgeri accidentale de substante sau compusi folositi la operatiile de intretinere ale
parcului eolian si statiei de transformare (uleiuri, lubrifianti, etc.)

4.3.3. Prognozarea impactului

- Suprafata, grosimea si volumul stratului de sol fertil care este decopertat; locul
depozitarii temporare a acestui strat, perioada de depozitare, impactul prognozat al
acestei decopertari asupra elementelor de mediu; impactul prognozat cauzat de
poluare; impactul fizic (mecanic) asupra solului provocat de activitatea propusa;
modificarea factorilor care favorizeaza aparitia eroziunilor; compactarea solurilor;
modificari in activitatea biologica a solurilor, impactul transfrontiera

Evaluarea suprafetei, grosimii si a impactului fizic asupra solului s-a bazat pe urmatoarea
premisa:

e Toate drumurile de acces s-au considerat ca fiind drumuri noi, in interiorul parcelelor;
Constructie
Formele de impact identificate in perioada de constructie sunt:
e Pierderea caracteristicilor naturale ale stratului de sol fertil, prin depozitarea
neadecvata a acestuia;
Izolarea unor suprafete de sol fata de circuitele ecologice naturale;

Deversari accidentale de substante poluante pe sol;
Depozitari necontrolate a deseurilor si a materialelor de constructie;
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 57/120

e Modificari calitative ale solului sub influenta poluantilor generati de traficul utilajelor si
echipamentelor folosite in perioada de constructie.

- Suprafata, grosimea si volumul stratului de sol fertil decopertat:
Suprafata terenului la saparea fundatiei unei turbine este de 19 m? , grosimea stratului de sol
fertil decopertat este cuprinsa intre 40-60 cm si volumul stratului de sol fertil decopertat pentru
o turbina este de aprox. 114 mc. Saparea si turnarea fundatiei unei turbine se face in 2-3 zile.
Pamantul va fi depozitat temporar langa platforma de montaj, pana la reutilizarea lui, dupa
turnarea cimentului in fundatia turbinei.

In ceea ce priveste volumul total de sol decopertat, se estimeaza urmatoarele cantitati
generate in etapa de constructie a proiectului:

Componenta Volumul maxim de Volum total de sol Reutilizat

sol fertil decopertat decopertat (mc)
(mc) (mc)

Fundatii 4075 172800 140400

Drumuri acces 37500 44000 44000

Statie de transformare 450 3000 3000

Cabluri subterane 19400 48000 48000

Platforme de montaj 14400 16900 16900

Tab. 4-16 — Volumul de sol decopertat in perioada de constructie

In privinta elementelor de mediu estimate a fi afectate, se anticipeaza perturbarea faunei, florei
si habitatelor prezente pe amplasament. Deoarece utilizarea in scopuri agricole a zonei
presupune activitati de distrugere a faunei locale (prin imprastieri de insecticide, ierbicide etc),
se poate afirma ca decopertarea stratului fertil nu va afecta biodiversitatea zonei.

Pe durata montarii turbinelor eoliene sunt posibile scurgeri accidentale de substante poluante
(combustibili si lubrifianti) datorita unor eventuale manipulari defectuoase ale acestora. Pentru
evitarea producerii de accidente se impun norme interne de organizare a activitatii firmelor
subcontractoare, in care sa fie prevazute masuri de evitare/contracarare a unor posibile poluari
ale solului.
In timpul asamblarii turbinelor eoliene, nu se folosesc materii prime brute sau auxiliare, care ar
putea afecta solul;

Functionare
Formele de impact identificate in perioada de functionare sunt:

e Scoaterea definitiva din circuitul agricol a terenurilor arabile;
e Poluarea unor suprafete de sol datorita deversarilor accidentale de substante folosite
pentru intretinerea parcului eolian si statiei de transformare;

Suprafata totala afectata de lucrari este de aproximativ 86.26 ha, in aceasta estimare fiind
incluse zonele ocupate de turbine, statia de transformare, platformele de montaj si dupa caz
drumurile de acces in interiorul parcelelor agricole. Suprafata scoasa efectiv din circuitul agricol
este de cca. 7.58 ha.
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 58/120
Componentele Suprafata ocupata
proiectului (mp)
Fundatii 10260
Cabluri subterane 48500 m
Statie de transformare 1200
Platforme de montaj 36000
Drumuri de acces 51500

Tab. 4-17 — Suprafata ocupata de componentele proiectului

Dezafectare

4.3.4. Masuri de diminuare a impactului

- Propuneri de refolosire a stratului decopertat; masuri de diminuare a poluarii si
impactului; masuri de diminuari a impactului fizic asupra solului; alte masuri

O parte importanta din volumul de sol decopertat va fi folosit pentru acoperirea fundatiilor
turbinelor eoliene si a santurilor cablurilor electrice, conform specificatiilor tehnice. Stratul de
sol fertil decopertat (orizontul A) va fi folosit pentru refacerea ecologica a terenului pe care va fi
amplasat parcul eolian, surplusul fiind depozitat pe terenuri neproductive din apropiere sau pe
terenuri ce necesita ameliorari, indicate de catre institutiile abilitate.

Impact
Contaminare cu produse e Stocarea si evacuarea deseurilor in mod adecvat
petroliere sau ulei e Intretinerea utilajelor se va face in locuri special amenajate, in
afara santierului (platforme de ciment cu decantori care sa retina
pierderile)

Monitorizarea echipamentelor si utilajelor

Prezenta pe santier a unui stoc de materiale de interventie: lazi
cu nisip, materiale tip “Spillsorb”
Instruirea corespunzatoare a munci!

rilor

Eroziunea, compactarea si
sedimentarea solului

Evitarea decopertarii suprafetelor mari de pamant

Reutilizarea pamantului decopertat

Reabilitarea terenurilor folosite dupa terminarea lucrarilor
Adoptarea unui plan de control al eroziunii solului

Folosirea spatiilor special amenajate pentru depozitarea
materialelor

Praf provenit din Unde este posibil, minimizarea suprafetelor afectate de excavare
activitatea de constructii sau de depozitarea pamantului

Acoperirea pamantului excavat cu prelate

Udarea permanenta a suprafetelor nepavate

Limitarea inalti gramezilor de pamant excavat la aprox. 2 m
Limitarea activitatii in perioadele cu vant puternic

Transportarea pamantului excavat in basculante acoperite de
prelate

Tab. 4-18 - Solul — masuri de prevenire/micsorare impact

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 59/120

Masuri pentru controlul emisiilor pe sol:
- Containere metalice amplasate pe platforma betonata, pentru colectarea temporara a
deseurilor menajere si asimilabile, in vederea eliminitarii lor finale la rampa de deseuri;
- Este necesara colectarea selectiva a deseurilor generate in recipienti speciali, si
evacuarea acestora, fie prin intermediul unor firme specializate, fie prin mijloace proprii,
conform legislatiei in vigoare.

4.3.5. Harti la capitolul “Sol”

Romania - Soll map
(according FAOIUNESCO)

Legend

EI RENDZINAS

PODZOLS

ARENOSOLS

EI REcosoLs
SOLONETZ

Kilometer

Fig. 4.3-2 — Harta solurilor din Romania — scara 1:1.000.00019

10 Raport proiect MENER - Etapa 1- ICPA - Dezvoltarea unui sistem de indicatori pentru monitorizarea si
evaluarea actiunilor bazate pe politica agricola si de gestiune a apei in mediul rural
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 60/120

Romania
(suitability for arable

Legend
0 - 20 marka (very poor)
20 - 40 marks (poor)
40 = 60 marks (moderate)
0 marks (good)
00 marks (very good)
Non arabe land

Fig. 4.3-3 - Capacitatea de productie a solurilor in functie de notele de bonitare!!

4.4. Geologia subsolului

4.4.1. Caracterizarea subsolului pe amplasamentul propus

- Caracterizarea subsolului pe amplasamentul propus: compozitie, origini, conditii de
formare; structura tectonica, activitatea neotectonica, activitate seismologica;
protectia subsolului; calitatea si resursele subsolului; conditii de extragere a resurselor
naturale; relatia dintre resursele subsolului si zone protejate; procese geologice;
obiective geologice valoroase protejate;

Din punct de vedere geologic zona in care se va amplasa parcul eolian este alcatuita din sisturi
verzi, ce constituie fundamentul, fiind acoperite de depozite mai noi de loess si loessoide.
Sisturile verzi au jucat un rol important in formarea reliefului in aceasta parte a judetului. Aici
au aparut dealuri cu aspect colinar cu pante foarte line, care dau regiunii un caracter de
panelplena. La sudul zonei sisturilor verzi, pana la linia tectonica Capidava- Ovidiu, calcarele
jurasice, prinse intre sisturile verzi din fundament, cu orientare vest-nord-vest — est-sud-est, au
dat nastere la inaltimi mai mari, cu aspect semet.

11 Raport proiect MENER - Etapa 1- ICPA - Dezvoltarea unui sistem de indicatori pentru monitorizarea si
evaluarea actiunilor bazate pe politica agricola si de gestiune a apei in mediul rural
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 61/120

Zona podisului Dorobantului apartine zonelor de platforma. Peste formatiunile geologice vechi,
ce constituie fundamentul podisului, s-a depus cuvertura de loess si de materiale loessoide
derivate, de diferite grosimi, care fosilizeaza ( acopera) un relief mai vechi, preloessian.

Pe amplasamentul fiecarei fundatii se efectueaza foraje (de catre o firma specializata) in
vederea stabilirii caracteristicilor subsolului. Conform acestor foraje, pamantul din cuprinsul
terenului de fundare are urmatoarea structura geotehnica:

Cota teren Caracteristici subsol

+0,00 m — (-0,40) m Sol vegetal

(-0,40) m - (-12,80...14,60) m  Pamanturi loessoide alcatuite din prafuri argiloase,
prafuri nisipoase, argile prafoase, prafuri nisipoase
argiloase

(-12,80...14,60) m - (-15,00) m Sol coeziv alcatuit din prafuri, prafuri argiloase,
prafuri nisipoase cu concretiuni calcaroase, argila
profoasa

Tab. 4-19- Structura geotehnica a subsolului din arealul proiectului

Dobrogea Centrala este separata de Dobrogea de Sud prin Falia Capidava-Ovidiu si are o
miscare generala de scufundare, cu viteze cuprinse intre 1-4 mm/an (Fig. 4.4-1 - Harta
miscarilor crustale verticale recente din Romania).

Activitatea seismica este influentata de prezenta focarului vrancean, fapt care incadreaza intreg
teritoriul dobrogean in zona 7 [intensitate MSK), cu o perioada de revenire de aproximativ 50
de ani. Pentru scopuri generale de apreciere a seismicitatiii teritoriului, exista o zonare seismica
conform SR 11100 - 1:1993 (Zonarea seismica. Macrozonarea teritoriului Romaniei). Pe aceasta
harta de intensitati, cifrele intre 6 si 9 exprima intensitati pe scara MSK, indicele de la baza lor
exprima o perioada medie de revenire (de ex. indice 1 pentru minimum 50 de ani, respectiv
indice 2 pentru o perioada medie de revenire de minimum 100 de ani a intensitatilor
respective. Harta din SR 111000 - 1:93 poate fi utilizata pentru aprecieri generale pe baza unui
singur parametru — intensitatea (Fig. 4.4-2 - Romania — Zonare seismica).

Perioada de control (colt) Tc a spectrului de raspuns reprezinta granita dintre zona (palierul) de
valori maxime in spectrul de acceleratii absolute si zona (palierul) de valori maxime in spectrul
de viteze relative. Tc se exprima in secunde. In conditiile seismice si de teren din Romania,
pentru cutremure avand IMR = 100 ani, codul reda zonarea pentru proiectare a teritoriului
Romaniei in termeni de perioada de control (colt), Tc, a spectrului de raspuns obtinuta pe baza
datelor instrumentale existente pentru componentele orizontale ale miscarii seismice (Fig.
4.4-3 - Zonarea Romaniei din punct de vedere seismic in functie de perioada de control).

In concluzie, zona in care vor fi amplasate turbinele are un risc seismic mediu.

Prezenta substratului geologic format din sisturi verzi face imposibila dezvoltarea pe
amplasament a fenomenelor carstice. De asemenea, grosimea redusa a stratului de loess face
improbabila aparitia tasarii sau sufoziunii (procese geomorfologice ce se declanseaza
preponderent pe acest tip de roci).
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 62/120

In privinta alunecarilor de teren, este binecunoscut faptul ca panta versantului este o conditie
esentiala pentru declansarea acestor fenomene. In conditiile unor pante reduse, chiar si
existenta unor factori favorabili (lipsa vegetatiei de tip arboricol, eventuale ploi torentiale) nu
este suficienta pentru a produce asemenea fenomene.

In concluzie, riscul aparitiei alunecarilor de teren sau a prabusirilor este redus.

In zona destinata amplasarii turbinelor eoliene nu sunt prezente rezervatii geologice.

4.4.2. Prognozarea impactului si masuri de diminuare

Poluarea subsolului poate fi cauzata si prin scurgeri de beton din autospeciale, in momentul in
care se pleaca de pe amplasamentul fundatiei. Datorita caracterului inert al betonului, poluarea
rezultata poate fi considerata nesemnificativa.

Nu se estimeaza producerea unor modificari in caracteristicile celorlalte elemente de mediu.

Reducerea efectelor negative asupra mediului va consta in stabilirea unui regulament de
prevenire a scurgerilor accidentale, pentru a minimiza probabilitatea unei poluari a
substratului. Pentru eventualitatea producerii unei scurgeri, se recomanda ca firma/firmele

subcontractoare sa aiba planuri de interventie precum si materiale absorbante de tip „Spilsorb”
etc.

4.4.3. Harti la capitolul “Subsol”

az mm/yeari

Fig. 4.4-1 - Harta miscarilor crustale verticale recente din Romania?

*p. Zugravescu, G. Polonic, M. Horomnea, V. Dragomir, 2000
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 63/120

ROMANIA

ZONAREA SEISVICA
(STAS 11 10093)

(aie

Zona de intenshote

Fig. 4.4-3 - Zonarea Romaniei din punct de vedere seis in functie de perioada de control
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 64/120

4.5. Biodiversitatea

Studiul asupra biodiversitatii din zona a fost realizat in totalitate de catre dl. Calin Hodor - firma
S.C WILDLIFE MANAGEMENT CONSULTING - si de catre dl. biol. Cosmin Manci.
Din acest motiv studiul este anexat prezentului document.

Concluziile studiului sunt mentionate mai jos:

e  Nuexista habitate naturale cu valoare conservativa medie, mare sau foarte mare şi nici
habitate endemice recunoscute de directiva habitate in zona de studiu.

e Singurele habitate gasite in aria de studiu sunt doar habitate puternic afectate de
activitatea umana, foarte instabile şi deranjate tot timpul anului de lucrari agricole.
Acestea reprezinta totuşi habitatele unor specii de animale astfel ca au fost descrise şi
cartografiate amintindu-se şi speciile pentru care aceste habitate sunt importante.

e Toate habitatele sunt fara valoare de conservare din punct de vedere al manualelor de
interpretare a habitatelor naturale dar prezinta importanța conservativa prin speciile
care le populeaza.

4.6. Peisajul

4.6.1. Informatii despre peisaj

- informatii despre peisaj, incadrarea in regiune, diversitatea acestuia, caracteristicile si
geomorfologia reliefului pe amplasament, caracteristicile retelei hidrologice, zone
impadurite in arealul amplasamentului;

Analizand peisajul din zona comunei Crucea, se pot observa 2 zone distincte:

1) Zona agricola — definita de terenurile agricole. Peisajul din aceste zone nu prezinta valori
estetice semnificative.

2) Zona rurala — cuprinde ansamblul locuintelor din resedinta de comuna si satele
adiacente, precum si infrastructura industriala si comerciala.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 65/120

Fig. 4.6-1 — Peisajul din zona parcului eolian

4.6.2. Impactul prognozat si masuri de diminuare a impactului

- tipuri de peisaj, utilizarea terenului, modificari in utilizarea terenului, impactul acestor
schimbari asupra stabilitatii peisajului; explicarea utilizarii terenului pe
amplasamentul propus;

Conditiile geomorfologice si tipul de utilizare al terenului sunt principalii factori care determina
peisajul general al unui teritoriu. In cazul localitatii din imediata vecinatate a proiectului, tipul
general de peisaj poate fi definit ca „peisaj de terenuri cultivate intensiv”, la care se adauga, pe
mici portiuni, suprafete destinate pasunatului.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 66/120

Terenurile pe care se vor amplasa turbinele eoliene si statia de transformare sunt terenuri
agricole. Aceste parcele se vor scoate din circuitul agricol. Suprafata de teren estimata pentru
scoaterea din circuitul agricol este de cca. 7.58 ha.

Suprafata
(ha)
Inainte de Dupa

Utilizare teren . .
punerea in | punerea in

î 2 Recultivata
aplicarea | aplicare a
proiectului | proiectului
In agricultura:

- teren arabil 86.26 78.68 78.68

- gradini - - -

- pasuni - - -
Paduri - - -
Drumuri 13.80 23.18 -
Zone construite (inclusiv - 16.96 -
drumuri)

Ape - - -
Alte terenuri: - - -
- vegetatie plantata - - -

-  zoneumede - - -

- teren deteriorat - = -
- teren nefolosit
Tab. 4-20- Utilizarea terenului pe amplasamentul parcului eolian?

- In zona parcului eolian Crucea Nord nu sunt zone naturale folosite in scopuri recreative.

13 Sursa : calcul efectuat pe baza informatiilor din planuri cadastrale si a datelor de proiectare
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 67/120

4.6.3. Impactul vizual

- Impactul proiectului asupra cadrului natural, fragmentarii biotopului, valoarea
estetica a peisajului, inclusiv cel transfrontiera;

Romania este al treilea stat care a ratificat, prin Legea nr. 451 din 8 iulie 2002, Conventia
Europeana a peisajului, adoptata la Florenta la 20 octombrie 2000. In intelesul Conventiei,
peisajul si diversitatea formelor sale sunt rezultatul actiunii combinate a urmatorilor factori:

e Factorii naturali (topografie, geologie, geomorfologie si clima) a caror actiune la scara
geologica precum si la scara recenta reprezinta „amprenta” sau altfel spus principalii
factori de modelare a peisajului;

e Factorii antropici (tipul si modul de raspandire a localitatilor rurale, activitatile
preponderente desfasurate in interiorul si in vecinatatea asezarilor, infrastructura
existenta) care contribuie direct, in mai mica sau mai mare masura la modelarea
peisajului natural.

e Diversitatea conditiilor naturale face ca in spatiul rural romanesc sa existe o paleta larga
de forme de peisaj, de la cele naturale nealterate de activitatile umane pana la cele
puternic antropizate ca rezultat al activitatilor economice intensive si/sau destructive.

Principalele trasaturi care dau valoare peisajului sunt:

e Valoarea estetica (particularitatea, diversitatea, coeziunea elementelor peisagistice);
e Valoarea traditionala (elemente endemice naturale, elemente distinctive de natura
culturala).

Vulnerabilitatea peisajului este data de capacitatea sa de a integra sau asimila elementele
antropice. Elemente cheie ale vulnerabilitatii sunt:

e Tipul si gradul de acoperire cu vegetatie (cat de extinsa si variata este vegetatia — de la
terenuri lipsite de vegetatie sau cu monoculturi pana la paduri naturale extinse);

e  Topografia terenului (poate favoriza sau estompa elementele ce confera un impact
negativ peisajului);

e Gradul de expunere / vizibilitate (cat de expuse sunt elementele antropice si modul in
care acestea au fost sau nu realizate la o scara care sa le permita integrarea armonioasa
in peisaj).

Informatiile disponibile privind evaluarea peisajelor rurale din Romania sunt reduse si cel mai
adesea se bazeaza pe aprecieri generale.

Principalii factori distructivi ai peisajului existenti in spatiul rural romanesc sunt:
a) Activitatile economice cu caracter intensiv precum exploatarile forestiere sau

exploatarile miniere de suprafata;
b) Managementul defectuos al deseurilor care permite aparitia depozitelor neautorizate;
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 68/120

c) Abandonarea terenurilor agricole (in unele cazuri asociata cu depozitarea de deseuri) si
a unitatilor economice neproductive (la nivelul tarii exista un numar considerabil de
ferme zootehnice abandonate proces urmat adesea de dezafectarea partiala a
constructiilor);

d) Constructiile (rezidentiale, comerciale sau industriale) cu un grad scazut de integrare in
peisajul natural datorita regimului de inaltime, arhitecturii sau culorilor utilizate;

e) Degradarea identitatii si a caracteristicilor locale prin abandonarea si inlocuirea
constructiilor traditionale cu constructii caracteristice zonei urbane.

1) Estimarea impactului asupra peisajului

Analizand mai multe metodologii folosite/recomandate de diferite firme sau institutii ce
activeaza in domeniul planificarii teritoriului, au fost selectionate opt criterii in respectiva
estimare. Dificultatea stabi cu obiectivitate a valorii estetice a peisajului din zona de
amplasare a turbinelor eoliene a fost unul din factorii ce au influentat redactarea acestui
subcapitol.

Aspectele de care s-a tinut seama in determinarea calitatii peisajului din zona proiectului sunt:

a) Diversitatea vizuala

Un principiu fundamental in estetica peisajului considera valoarea acestuia ca fiind direct
proportionala cu varietatea formelor de relief si a vegetatiei din respectiva regiune; cu alte
cuvinte, un peisaj al carui relief este caracterizat printr-o energie mare, si in care sunt prezente
elemente precum paduri, ape curgatoare sau mlastini, sau in care exista un contrast intre
anumite elemente (ex: alternanta intre paduri si terenuri cultivate, etc), va fi considerat ca
avand o valoare mai mare decat un peisaj monoton, cu vegetatie uniforma.

In privinta viitoarei locatii a parcului eolian Crucea Nord se poate porni din start de la premisa
ca diversitatea vizuala a peisajului este relativ redusa, acesta fiind caracterizat in principal prin
prezenta unui relief monoton in cea mai mare parte si prin predominarea culturilor agricole.

b) Unitate si ordine

Peisajele in care dispunerea elementelor (atat naturale cat si antropice) are o anumita logica si
respecta o oarecare unitate sunt considerate a avea o valoare estetica mai mare. O asertiune
care ne-a atras atentia* a fost aceea ca, dintr-o anumita perspectiva, un proiect eolian
genereaza un anumit sens al ordinii in peisajul in care este amplasat, datorita legaturii logice
care exista intre acesta si o locatie cu vant favorabil.

e Environmental Impacts of Wind-Energy Projects (Anexa D - A Visual Impact
Assessment Process for Evaluating Wind-Energy Projects, pag 254)

Respectivul aspect va avea o importanta crescuta abia dupa instalarea turbinelor eoliene. Un
factor hotarator va fi distanta de la care vor fi vizualizate turbinele eoliene. Se poate presupune
ca folosirea unui singur model de turbina (fie cel de 2,5 MW, fie cel de 3 MW), impreuna cu
dispunerea spatiala de tip organic vor genera un aspect unitar al parcului.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 69/120

c) Puncte de interes

Sunt elementele din peisaj care ies in evidenta printr-un anumit contrast (forma, culoare). In
general sunt parte componenta a mediului fizic (rauri, varfuri de munte, lacuri), insa de multe
ori pot fi de natura culturala, precum anumite cladiri cu valoare arhitectonica deosebita.
Aceste puncte de interes se considera ca maresc valoarea estetica a peisajului, mai ales daca
sunt vizibile din mai multe directii. Totusi, anumite interventii ale omului in peisaj sunt
percepute negativ si datorita faptului ca prezenta lor atrage privirea (cariere, centrale termice).

Zona in care vor fi amplasate turbinele eoliene este lipsita de puncte de interes in peisaj care sa
interfereze in mod negativ cu acestea. De asemenea, in cursul deplasarilor pe teren nu au fost
remarcate obiective culturale cu valoare arhitecturala deosebita. In cazul de fata putem
considera ca abia dupa instalarea turbinelor se va putea vorbi despre elemente care sa
constituie puncte de interes (turbinele eoliene).

Ca o prima concluzie, valoarea peisagistica a zonei in care se propune a fi instalat parcul eolian
Crucea Nord nu este deosebita fata de conditiile general intalnite in partea central-nordica a
judetului Constanta.

Alte variabile recomandate a fi luate in considerare sunt:

d) Distanta pana la proiect
e) Durata in timp a vizualizarii

In aceasta privinta se poate face diferenta intre persoanele care isi desfasoara activitatea
curenta in zona parcului eolian — in general locuitorii din Crucea si Vulturu - si cele care doar
tranziteaza regiunea. Modul in care prima categorie va considera prezenta in peisaj a turbinelor
este dificil de prognozat.

f) Unghiul din care are loc vizualizarea
g) Numarul observatorilor
h) Conditiile climatice

Se recomanda in general analiza proiectelor din punctul de vedere al situatiei cele mai
dezavantajoase, respectiv zile cu cer senin. Unii autori (Anca del Carmen Torres Sibille si al.) au
introdus acest criteriu in componenta unui indicator al impactului estetic generat de turbine, ca
pe un factor de corectie al valorilor vizibilitatii si culorii turbinelor. Ca idee generala, se porneste
de la premisa ca un parc eolian amplasat intr-o zona cu numar mare de zile fara nori, ceata sau
precipitatii va avea un impact mai mare decat unul localizat intr-o regiune cu climat mai umed.
Comparand datele publicate in respectivul studiu, valabile pentru doua regiuni din Spania, cu
datele meteorologice disponibile din baza de date METEOSAT pentru Dobrogea Centrala,
consideram ca specificul climatic al acesteia din urma va favoriza o itate ridicata a
turbinelor eoliene.

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 70/120

2) Evaluarea caracteristicilor proiectului

In afara specificului peisajului in sine, caracterizat prin variabilele enumerate mai sus, orice
proiect eolian va interveni asupra acestuia prin intermediul mai multor aspecte referitoare la
tipul turbinelor (inaltimea, numarul de pale si viteza de rotatie a lor, tipul pilonului, culoarea),
modul in care sunt grupate (geometric, organic, unitar sau cu elemente dispersate fata de
grup), precum si prezenta unor elemente aditionale precum statia de transformare, fire de
inalta tensiune etc.

Caracteristicile unui proiect ce pot afecta valoarea estetica a peisajului sunt:

a) Dimensiunea

Se considera in general ca dimensiunea in sine a unei turbine eoliene este mai putin relevanta
comparativ cu dimensiunea sa raportata la elementele din peisajul inconjurator (inaltimea
aparenta).

b) Numarul de turbine vizibile la un moment dat
c) Reflexia luminii

Lumina este cauzata de reflexia razelor soarelui pe palele turbinelor eoliene si pot fi observate
de la o distanta de 10 pana la 15 km. In cazul turbinei, acest lucru depinde de urmatorii factori,
presupunand ca suprafata turbinei este reflectanta: unghiul soarelui de deasupra orizontului,
orientarea rotorului fata de Soare si fata de privitor, inclinarea palei, reflectivitatea suprafetelor
palelor si a nacelelor, viteza de rotatie a palelor;

d) Culoarea

Recomandarile pentru alegerea culorii turbinelor se bazeaza pe un numar de factori, cum ar fi
culoarea peisagistica existenta, culoarea predominanta a cerului si perceptiile asociate cu
culoarea.

Studii facute in Danemarca (Asociatia Daneza a Energiei Eoliene 2000) si in Scotia au
concluzionat: „experimentele de colorare a palelor au aratat ca culorile albastru pal, maro si gri
par a fi mai regresive decat albul, in timp ce o suprafata mata reduce reflexia luminii”.

Unii specialisti sustin ideea ca culoarea turbinelor ar trebui mai degraba sa fie alba, asociata cu
puritate si neutralitate, decat gri, ce semnifica material tehnologic in stransa legatura cu
industrializarea.

Facand un rezumat al concluziilor unor studii de evaluare a impactului vizual, se recomanda ca,
culoarea aleasa sa fie un alb sters (aproape de tonuri de gri sau crem). Alegerea tonurilor de gri
clar sau acoperirea cu un strat galvanizat nu este recomandata. In final, acoperirea trebuie sa ia
in calcul si indepartarea  posibilei reflexii. Este indicat ca palele, nacela si turnul sa fie
semnalizate*.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 71/120

*Pentru obtinerea unor autorizatii specifice (Autoritatea Aeronautica Civila Romana si
Ministerul Apararii) trebuie indeplinite cateva solicitari. Astfel, pentru toate proiectele de pe
teritoriul Romaniei, AACR solicita ca turbinele de la marginea parcului eolian sa fie semnalizate
prin lumina intermitenta de culoare alba pe timpul zilei si de culoare rosie pe timpul noptii si a
zilelor cu vizibilitate redusa (ceata, ploaie).

In anumite tari se recomanda ca pentru unele zone, folosite ca trasee de zbor pentru pasarile
migratoare, turnurile turbinelor sa fie vopsite cu linii rosii in anumite locuri (sub nacela si la
varful palei), ducand la reducerea numarului de coliziuni in timpul noptii si a zilelor cu vreme
nefavorabila.

In lipsa unor studii ornitologice multianuale nu putem face deocamdata nici o recomandare
referitoare la acest aspect.

Concluzii: In interpretarea tipului de impact generat vor exista dificultati, datorita subiectivitatii
inerente pe care fiecare persoana o poate avea fata de aspectul unei turbine eoliene sau al unei
grupari de turbine. Din acest motiv nu va fi facuta nici un fel de afirmatie referitoare la aspectul
estetic. In tabelul de mai jos vor fi aratate totusi tipurile de restrictii existente in mai multe tari
din UE in privinta impactului turbinelor asupra peisajului, pentru a sublinia faptul ca majoritatea
lor sunt respectate si in cadrul proiectului Parc Eolian Crucea Nord.

Tara Restrictii ce trebuiesc respectate (extras)
Existenta unei proportii intre inaltimea turnului si diametrul
Danemarca rotorului (sa nu fie diferente mai mari de 10%)

Se recomanda amplasarea turbinelor in grupuri, de preferat
incadrate in anumite forme geometrice

E recomandata amplasarea turbinelor in arii industriale, in grupuri,
Olanda de preferat de-a lungul elementelor din peisaj create de om
(autostrazi, cai ferate, retele de curent)

E interzisa amplasarea turbinelor izolate langa ferme

Amplasare de tip „organic” in zonele rurale si de tip „geometric” in
Belgia cele urbane sau industriale

Sunt de preferat parcurile cu turbine din acelasi model sau, daca nu
e posibil, cu proportii asemanatoare, ale caror pale sa se roteasca in
acelasi sens

Interzisa amplasarea in zone cu peisaj deosebit (ca estetica,
obiective culturale)

Se prefera gruparea turbinelor

Pastrarea unei anumite distante intre turbine, pe directia vantului
predominant si perpendicular pe aceasta

Tab. 4-21 — Conditii impuse parcurilor eoliene din punct de vedere al impactului vizual!*

14 Sursa : Spatial Planning of Wind Tturbines (PREDAC)

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 72/120

Fig. 4.6-2 — Impactul vizual din zona parcului eolian

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 73/120

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 74/120

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

75/120

4.7. Mediul social si economic

4.7.1. Informatii despre mediul social si economic din zona

Localitatile cele mai apropiate de parcul eolian Crucea Nord sunt: Crucea si Vulturu.

Conform datelor statistice, majoritatea populatiei ce locuieste in apropierea parcului eolian se
ocupa cu agricultura. In general, activitatile agricole ale regiunii se inscriu in caracteristicile
nationale, dominate de exploatarea redusa, la nivel familial (un numar mic de angajati in

agricultura) si de dependenta productivitatii anuale de factorii climatici.

Crucea Vulturu
POPULATIA
Numar total (cu domiciliu in localitate) 3267 747
Populatia- femei 1548 361
Imigranti 3 3
Emigranti 1 1
AGRICULTURA
Terenuri arabile (ha) 19705 6350
Pasuni (ha) 1068 156
Livezi (ha) 351 78
Vii (ha) 89 7
FORTA DE MUNCA (nr. angajati)
Angajati in agricultura 68 16
Industrie locala 5 4
Comert local 31 6
Administratie locala 14 10
Altele (sanatate, educatie, etc) 60 27
Sursa date : statistici realizate de primariile locale (disponibile pe www.cjc.ro)

Odata cu aderarea Romaniei la UE a crescut posibilitatea de dezvo

tare a agriculturii prin

ajutorul financiar oferit de programele SAPARD si LIFE. Din diferite motive, la nivel national,

capacitatea de absorbtie a fondurilor este inca foarte scazuta.
* Beneficii socio-economice:
o Cresterea veniturilor autoritatilor locale.

o Crearea de locuri de munca pe termen scurt (in faza de constructie si
dezafectare a proiectului) si pe termen lung (faza de mentenanta).

o Venituri suplimentare pentru proprietarii de terenuri din

zona, rezultate din

cedarea dreptului de folosinta asupra terenului pe care se va construi

turbina eoliana.

o Beneficii economice indirecte — cresterea cererii de servicii suport pentru
constructia parcului eolian (echipamente si utilaje, servicii de transport, etc.)
o Imbunatatirea conditiilor de trafic din zona prin consolidarea drumurilor

de exploatare existente si construirea de drumuri noi
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 76/120

In faza de constructie si in faza de operare a Parcului eolian vor fi create noi locuri de munca.
Aceasta va avea un impact pozitiv asupra locuitorilor din zonele invecinate.

De aceea, exploatarea parcului eolian ar putea imbunatati fluxul de capital din zona, sub forma
platilor efectuate catre proprietarii parcelelor unde vor fi instalate turbinele si a taxelor platite
catre primariile locale, si de asemenea pentru cresterea economiei locale prin posibilitatea
crearii unor locuri de munca in domeniul exploatarii parcului eolian.

4.7.2. Impactul umbrei turbinelor asupra zonelor locuite

Cu toate ca in Romania nu exista insa o legislatie care sa prevada limitele impactului generat de
umbra turbinelor, s-a efectuat o simulare in programul WindPro (modulul Shadow).

Modulul permite simularea impactului tinand cont fie de anumiti parametri de intrare
(probabilitatea ca rotorul unei turbine sa aiba o anumita pozitie fata de o zona sensibila, durata
de stralucire a Soarelui si unghiul acestuia pe bolta — care variaza in functie de anotimp), fie de
varianta cea mai dezavantajoasa pentru respectiva locatie.

Variabilele permanente luate in considerare la efectuarea simularii sunt:
- dimensiunile turbinei (inaltime totala, diametru rotor), existente in format electronic in
baza de date a programului
- caracteristicile amplasamentului (latitudine, longitudine, altitudine, orientare versanti)
fiecarei turbine

In simularea impactului umbrei a fost aleasa initial situatia cea mai dezavantajoasa („Worst
case”):

a) durata de stralucire a Soarelui e continua

b) turbina este permanent in functiune

c) rotorul va fi tot timpul perpendicular fata de pozitia Soarelui, iar acesta este acoperit in
proportie de 20% de catre rotor

d) unghiul de influenta incepe de la valoarea de 32 deasupra orizontului (la valori mai mici se
considera un impact nul).

Aflarea impactului „real” al umbrei presupune introducerea unor alte variabile precum:

e durata de stralucire a Soarelui variaza in functie de luna din an

e se tine cont de roza vantului pe amplasament, cu alte cuvinte rotorul nu va urmari in
permanenta Soarele (ca in „worst case”), ci pozitia sa va depinde de directia vantului.

Se observa astfel ca la marginea localitatii umbra generata de turbine se va incadra in
intervalurile 0-10 ore/an. Pentru o comparatie, in tabelul de mai jos sunt specificate limitele
(ore/an) admise in cazul obiectivelor considerate sensibile, respectiv locuinte, in diferite tari din
Uniunea Europeana.
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 77/120

Tara Impact considerat negativ

Belgia & Germania 30 de ore/an, mai mult de 30 minute/zi

Danemarca Maximum 10 ore pe an, la un grad mediu de acoperire al
cerului

Olanda Mai mult de 20 minute/ zi, sau 17 zile/an (* 5 ore 40
minute/an calculate), cu cerul senin

Franta Nu este specificata o limita anume, numai obligatia de a se
efectua in studiile de impact calcularea umbrei.

Sursa: Spatial planning of wind turbines, „European actions for renewable energies”

(PREDAC)

Impactul umbrei asupra localitatilor din zona este prezentata in anexa 4.7-1
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 78/120

Anexa 4.7-1- Impactul umbrei asupra localitatilor

1_ 2 3  41m
Map: „ Print scale +:100.000, Map center UTM WGS 84 Zone: 35 East: 590,810 North 4.938.162

1sokines | shadow in Shadow hours per year. Worst case caicuatan.
DE -r-| amic ai

PRO e ora 7 E mana AM mea 1 DEE Aer 8 E 18 004 Pe TE UTA mat mita.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

79/120

The caioulated times are “worst case” gjven by the following assumptions:
The Sun is Shining aă the day, from Sunrise to sunset
Tne rotor plane I6 atwaays perpendicular to îne îne tom he WTG to îne

sun
“Te VITG is arays operating

void icter from WITGS not viste a ZVI calcutation is pertormed before —-

won nun

600,412 4.938.547
€00.884 4.938 252
506.983 4.937.714
587.725 4.938.168
598.304 4.936.466
598.710 4.937.314
509,231 4.937.934
597.890 4.940.322
587.722 4.935.371
587.225 4.936.924
586,340 4.937.346

590.45 4.939.497

Iu]
180.0 VESTAS V112 3000 112.0 10! hutr „Yes
175.3 VESTAS V112 3000 112.0 10 hutr _Yes
172.5 VESTAS V112 3000 112. 10 hutx _Yes
178.9 VESTAS V112 3000 112. 10! hub: _Yes
170.7 VESTAS V112 3000 112.0 10! hutr _Yes
167.2 VESTAS V112 3000 112.0 10! hub: Yes
183.2 VESTAS V112 3000 112.0 :0! hub: _Yes
200.0 VESTAS V112 3000 112.010! hub: Yes

4 VESTAS V112 3000 112.0 10! hub: _Yes
181.1 VESTAS V112 3000 112.0 10! hub _Yes
171.6 VESTAS V112 3000 112.0 10! hutr _Yes
145.9 VESTAS V112 3000 112.0 10! hutr Yes
157.4 VESTAS V112 3000 112.0 10! hub: _Yes
168.5 VESTAS V112 3000 112.0 10! hutr Yes
173.8 VESTAS V112 3000 112.0 10! hutr _Yes
188.2 VESTAS V112 3000 112.0 10! hutr Yes
154.9 VESTAS V112 3000 112.0 10! hutr Yes
138.5 VESTAS V112 3000 112.010! hutr _Yes
148.0 VESTAS V112 3000 112.0 10! hub: Yes
162.9 VESTAS V112 3000 112.10! hub: _Yes
163.5 VESTAS V112 3000 112.0 10! hub _Yes
171.1 VESTAS V112 3000 112.0 10! hutr _Yes
155.4 VESTAS V112 3000 112.0 10! hutr Yes
151.4 VESTAS V112 3000 112.0 10) hutr Yes
169.3 VESTAS V112 3000 112. 10) hutr _Yes
145.3 VESTAS V112 3000 112.0 10! hub: _Yes
152:5 VESTAS V112 3000 112.10! hub: _Yes
157.4 VESTAS V112 3000 112.010) hutr Yes
148.6 VESTAS V112 3000 112. 10! hutr _Yes
'200.0 VESTAS V112 3000 112 10! hu: _Yes
145.0 VESTAS V112 3000 112.10) hutr _Yes
132.7 VESTAS V112 3000 112.10! hutr _Yes
1324 VESTAS V112 3000 112.10) hub: — Yes
132.7 VESTAS V112 3000 112.0 10! hub: _Yes

PRO n crap EM ara TE Ma ma Ta DEE Aa E TE DE TIT Pe TEI at ta.

===
05/20/2010 11-14 AM/ 1

Wind Power Energy SRL
Zorelelor St 79
RO-900562 Constanta
+40 241 511 790

1125000

ELI LIU IL LILIIUELILIUIEELUIUILILEIȚI

Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 80/120

4.7.3. Impactul potential al proiectului si masurile de diminuare a impactului

In cazul impactului potential pentru sectorul agricol, se estimeaza intreruperea / perturbarea
activitatilor uzuale (lucrari agricole, pasunat) pe terenurile unde se va desfasura montarea
turbinelor eoliene. Acest impact va fi temporar, limitat in timp la perioada de santier.

In plus, se poate adauga impactul produs de scoaterea din circuitul agricol a suprafetelor pe
care vor fi instalate turbinele, statia de transformare si platformele de montaj. Acest impact va
fi definitiv.

Modificari reduse vor exista si in cazul transportului, datorita caracteristicilor subansamblelor
turbinelor (dimensiuni mari); din acest motiv se estimeaza ca traficul in zona va fi afectat in
perioadele in care turbinele vor fi aduse din zona portului pe amplasament. Perturbarile din
trafic vor fi cele specifice deplasarii oricarui vehicul cu gabarit depasit, si vor depinde de graficul
lucrarilor pe amplasament.

In literatura de specialitate nu exista (inca) referiri privitoare la existenta unei corelatii intre
prezenta turbinelor eoliene intr-un teritoriu si rata imbolnavirii locuitorilor respectivei regiuni.
In cadrul parcului eolian Crucea Nord se va construi si o statie de transformare (110/33 kV)
pentru livrarea energiei electrice in sistemul energetic national. Impactul acestei statii asupra
mediului este generat, pe de o parte, de caracteristicile inerente oricarei etape de constructie
(decopertarea solului, saparea fundatiilor, deplasarea utilajelor, amenajari de santier) a unei
cladiri, iar pe de alta parte, de functionarea acesteia.

Functionarea oricarei statii de transformare presupune un dublu impact. In primul rand are loc
o poluare electromagnetica a zonei din imediata proximitate (valorile medii ale inductiei sunt
prezentate in tabelul anexat); al doilea impact este produs de zgomotul generat de

transformatoare, datorat vibratiilor mediului magnetic si infasurarilor care se transmit prin
uleiul electroizolant si cuva. Zgomotele sunt compuse dintr-un ton fundamental de 100 Hz si
armonice ale acestuia, repartizate in functie de tipul si caracteristicile echipamentului.
Sursa de câmp magnetic Valoarea Valori medii ale
frecventei [Hz] inductiei [mT)]
OTELARIE - PRELUCRARI ELECTRICE 1 - 600 = 10
DEMAGNETIZATOARE 50 < 50
PROCESE ELECTROLITICE [) < 50
LOCOMOTIVE ELECTRICE 50 sau 50 / 3 < 50
INCALZITOARE PRIN INDUCTIE < 10 000 < "70
LABORATOR MATERIALE MAGNETICE 0,1 - 50 = 100
APARATE DE SUDURA 0 sau 50 = 130
LINII ELECTRICE DE INALTA TENSIUNE 50 < 0,05
STATII ELECTRICE DE TRANSFORMARE 50 0,3-2
MEDIU CLINIC (RMN) [:) 500 - 2000

Tab. 4-22 — Valori medii ale inductiei magnetice in medii profesionale!”

15 Morega Mihaela - Bioelectromagnetism, Ed. Matrix Rom, Bucuresti, 1999

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 81/120

De mentionat faptul ca statia de transformare are o zona de protectie de 35 m in jurul ariei
ocupate. Amplasarea acesteia va fi facuta pe terenuri proprietate personala a beneficiarului.

Analizand informatiile prezentate mai sus rezulta ca impactul asupra populatiei si mediului
inconjurator este nesemnificativ.

4.8. Conditii culturale si etnice, patrimoniul cultural

- Impactul potential al proiectului asupra conditiilor etnice si culturale; Impactul
potential al proiectului asupra obiectivelor de patrimoniu cultural, arheologic sau
asupra monumentelor istorice.

Pentru localitatile Crucea si Vulturu s-a stabilit zona de protectie de 50 m in jurul cimitirelor,
zone in care se prevad interdictii definitive de construire pentru locuinte.

Deoarece nu exista Plan de Urbanism General al comunelor, obiectivele culturale din
comuna Crucea si zonele de protectie le-am indentificat din sit-ul Ministerului Culturii si
Patrimoniului National.

Conform listei monumentelor istorice din judetul Constanta, pe teritoriul localitatilor din
apropierea parcului eolian Crucea Nord se afla urmatoarele puncte de interes arheologic (Tab.
4-17).

Aceste obiective nu se afla in zona viitorului parc eolian, proiectul nu are influenta asupra
acestor obiective.

CT-l-s-B-02588 Asezare sat BALTAGESTI; sec. II-III Epoca
rurala comuna La marginea romana
CRUCEA satelor
CT-l-s-B-02589 Necropola sat BALTAGESTI; In vatra satului sec. IV-Iil
comuna a. Chr.
CRUCEA
CT-l-s-B-02643 Asezare sat CRUCEA ; comuna Sec. I-Ill p.Crh. Epoca
rurala romana
CRUCEA
CT-I-s-A-02644 Tumuli sat CRUCEA ; comuna Epoca
antica
CRUCEA
CT-Il-m-B- Biserica „Sf. Sat VULTURU 1888
02919 Voievozi”

Tab. 4-23 — Monumente istorice amplasate pe teritoriul localitatilor din imediata vecinatate a
proiectului (Crucea, Vulturu)'€

16 Sursa: Ministerul Culturii si Patrimoniului National - Institutul National al Monumentelor Istorice - Lista
monumentelor istorice din judetul Constanta - an 2004
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 82/120

Conform datelor din Sistemul de Administrare a Cercetarilor Arheologice din Romania, in anul
2010 nu sunt in derulare cercetari arheologice in vecinatatea parcului eolian.!?

5. Analiza alternativelor

- Descrierea principalelor alternative studiate de titularul proiectului si indicarea
motivelor alegerii uneia dintre ele; analiza marimii impactului, durata,
reversibilitatea, etc.

Vor fi evaluate urmatoarele alternative:

e alternativa „zero” — proiectul nu este implementat;

e alternativa 1 -— proiectul este implementat conform detaliilor prezentate pana acum;
e alternativa 2 — proiectul este implementat folosind alta solutie tehnologica.

5.1. Alternativa „zero” - proiectul nu este implementat

In acest caz, terenul vizat pentru amplasarea parcului eolian Crucea Nord ar fi folosit in
continuare ca teren agricol. Aceasta alternativa nu va afecta caracteristicile actuale ale
componentelor de mediu.

Principalele efecte negative in cazul aplicarii alternativei zero sunt:

Pierderea unor oportunitati de locuri de munca;
Nerealizarea de investitii in infrastructura din zona;
Pierderea beneficiilor economice indirecte — nu vor mai exista solicitari de servicii
adiacente constructiei parcului eolian (transport, materiale, etc);

e Mentinerea dependentei de combustibili fosili, ce contribuie la generarea de emisii cu
efect de sera.

5.2. Alternativa 1 - proiectul este implementat

Anterior proiectarii generale a parcului eolian, au fost luate in considerare cateva probleme
pentru a minimiza impactul asupra mediului. Acestea implica atat aspecte de ordin natural cat
si social, cum ar fi:

17 Sursa: http://arh.cimec.ro/
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 83/120

a) Topografie (vai, altitudini, orientarea versantilor), corelata cu parametrii locali ai vantului;

b) Contractul de cesiune semnat de proprietar pentru instalarea turbinei pe proprietatea
acestuia;

c) Distanta minima dintre turbine, ce trebuie respectata pentru a minimiza pierderile
generate prin efectul de siaj;

d) Drumurile existente si disponibilitatea acestora;

e) Liniile electrice existente;

f) Zonele protejate existente (Natura 2000);

g) Amplasamentele arheologice confirmate;

h) Locatia cursurilor de apa;

S-a urmarit maximizarea beneficiilor derivate din obtinerea de energie electrica cu ajutorul
resurselor regenerabile si micsorarea efectelor asupra componentelor de mediu.

Impactul asupra mediului determinat de construirea parcului eolian, a fost cuantificat pe baza
urmatoarei formule:

S = [(F&D + SEV + EXT + SENS) X Leg] X Prob

F&D - Frecventa si durata impactului

Frecventa scazuta (lunara / mai 1 Frecventa moderata | 1.5 | Frecventa mare (zile / mai 2
mare) (saptamanal) putin)
Durata scazuta (minute) Durata scazuta (minute) Durata scazuta (minute)
Frecventa scazuta (lunara / mai | 1.5 | Frecventa moderata 2 Frecventa mare (zile / mai | 2.5
mare) (saptamanal) putin)
Durata moderata (ore) Durata moderata (ore) Durata moderata (ore)
Frecventa scazuta (lunara / mai 2 Frecventa moderata | 2.5 | Frecventa mare (zile / mai 3
mare) (saptamanal) putin)
Durata mare (zile / mai mare) Durata mare (zile / mai Durata mare (zile / mai
mare) mare)
SEV — Severitatea impactului

Schimbari in mediu reversibile rapid 1

Schimbari reversibile pe termen mediu sau lung 2

Schimbari in mediu ireversibile 3

EXT — Extinderea impactului

Local 1
Regional 2
Global 3

Sens - Sensibilitatea locatiei

Sensibilitate slaba 1
Sensibilitate moderata 2
Sensibilitate mare 3

LEG — Respectarea legislatiei

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

84/120

Aceasta formula a fost aplicata la elemente

Legislatie respectata 1

Cerinte lega

e neindeplinite | 7

Probabilitatea

aparitiei impactului

Imposibil (sanse de 0%) [?)

Sanse foarte mici (sanse de 1 - 25 %) | 0.25
Posibil (sanse de 26 — 50%) 0.50
Foarte posibil (sanse de 51 — 75 %) 0.75
Sigur (sanse de 75 — 100 %) 0.95

de constructie — functionare — dezafectare.

e mediului ce pot fi influentate in timpul etapelor

Pentru anumiti factori de mediu au fost folosite doua numerotari pentru a determina valoarea
aspectelor luate in calcul. Astfel, au fost descrise doua perioade importante (constructie si
dezafectare) ambele din punct de vedere al „impactului norma!” — primul numar, si al
„impactului cel mai puternic” — cel de al doilea numar. Putem afirma ca si perioada de
functionare poate varia in importanta impactului asupra mediului, deoarece in momentul de
fata nu putem preciza impactul asupra specii!

or locale si migratoare.

Anexa 5.2-1 — Cuantificarea impactului proiect-mediu

IMPACTUL
TATE DETERMINAT

F& | SEV | EXT | SENS
D

LEG | PROB TOTAL

MASURI DE REMEDIERE

PERIOADA DE CONSTRUCTIE

(operare normala 48, cea mai

rea situatie 133)

Decopertare

3 3 1 1

1 0.95 7.6 Nu
remediere.

de
este

permanent pentru zonele
ocupate de turbine si
platforme.

Zgomot

lectrice, construire

2.5

3.25

Datorita distantei fata de
localitatile invecinate,
zgomotul va fi intens numai
in zona de santier.

Poluarea
solului

amplasare turbine si cabluri

171.5

1/2 |1 2 1 0.25

1.25/1.63

Solul poluat va fi
transportat la un deposit
pentru materiale inerte.
Sansele de a se produce
impactul sunt minime daca
se respecta regimul de
lucru. Este necesara
implementarea unor
masuri de prevedere.

Emisii in
atmosfera

platforme de montaj, alte activitati de construct

Construire drumuri de acces si fund.

2.5

5.2

Poluarea atmosferica
generata de echipamente si
utilaje se incadreaza în
limite admisibile, cu
conditia respectarii
masurilor de diminuare a
impactului;

In privinta poluarii cu praf,
se recomanda adoptarea
unor proceduri de
diminuare (pamantul
decopertat sa fie

Studiu de evaluare a impactului asupra mediului
ARC EOLIAN CRUCEA NORD 85/120

ACTIVI- IMPACTUL F& | SEV | EXT | SENS | LEG | PROB TOTAL MASURI DE REMEDIERE
TATE DETERMINAT D

transportat in camioane
acoperite, udarea
drumurilor de pamant in
perioadele secetoase etc.)
Colectare 3 1 [a [2 1/7 | 0.95 | 6.65/46.5 | Fara impact negativ daca se
deseuri respecta regimul de lucru.
Se recomanda ca firmele
subcontractoare sa aiba
implementat un program

de management al
deseurilor.

Specii locale | 3 2 ja [a 1/7 | 0.95 | 6.65/46.5 | Datorita specificului
ocuparii terenului

(aericultura), locatia a fost
considerata ca avand
importanta redusa — din
punct de vedere al

biodiversitatii. (vezi si

Anexa 18)
Activitatea | 3 1 Ța az |a [0.50 [3/5.25 | Au fost alese doua valori
umana / pentru cuantificarea
0.75 impactului. Cele reduse

sunt pentru impactul
generat in timpul sezonului
rece, cand probabilitatea
de a interfera cu activitatile
curente ale populatiei din
zona este mult mai mica. In

cazul transportarii
turbinelor pe drumurile
intens circulate, se

recomanda efectuarea lor
in perioadele cu trafic

limitat.
Probleme de [2.5 [1 |2 |2 1 0.9 |7 se recomanda
trafic transportarea

componentelor cu gabarit
deposit in perioadele cu

Transport : 1!
bi traffic redus pe drumurile

intens circulate. In acest
macarale

caz, sunt necesare aproape
400 transporturi,
considerand 10. platforme
pentru o turbina.

PERIOADA DE OPERARE A PARCULUI EOLIAN (20)
Umbra si]1 1 Ța a 1 Țoz5 [a In general, este
stroboscopie recomandat a se evita
operarea turbinelor in
timpul perioadelor cand
fenomenul umbra-
stroboscopie afecteaza . In
acest caz (Parc Eolian
Crucea), nu sunt necesare
masuri speciale. In cazul
unei viitoare extinderi, mai
ales catre localitatile cele
mai apropiate, se
recomanda efectuarea unor
noi studii.

Zgomot 1 1 ja ja 1 |oz5 |1 In__acest caz nu sunt

OPERARE TURBINE

Studiu de evaluare a impactului asupra mediului
ARC EOLIAN CRUCEA NORD 86/120

ACTIVI- IMPACTUL F& | SEV | EXT | SENS | LEG | PROB TOTAL MASURI DE REMEDIERE
TATE DETERMINAT D

necesare masuri speciale.
Valoarea de 0.25 a fost
aleasa pentru a acoperi o
eventuala eroare de soft. In
analiza impactului a fost
considerat numai zgomotul
ce ar putea afecta asezarile
umane.

Impact vizual | 3 32 a 1 [075 |6.75 Acest tip de impact este
dependent de mai multi
factori: locatia, perceptia
subiectului, etc. Din acest
motiv, masurile de
remediere fie nu sunt
necesare, fie sunt imposibil

de realizat.
Specii locale | SUNT NECESARE MAI MULTE DATE Este recomandata
si migratoare. | (studii multianuale) studierea in-situ timp de

mai multi ani a impactului
asupra speciilor de pasari si
lilieci.

A se cuantifica impactul
generat si, in functie de
specificul acestuia si de
cerintele legislative, a se
remedia efectele.

Poluare sol [1.5 a a [2 1 Țoz5 ]1.38 Frecventa impactului a fost
cu uleiuri considerata per turbina, nu
pentru intregul parc eolian.
Este recomandat ca firmele
ce se vor ocupa cu
Intretinere inlocuirea uleiului uzat sa
curenta aiba programe de
interventie in caz de
poluare. Legislatia romana
de mediu considera
uleiurile ca fiind deseuri

periculoase.
Incendii, In cazul incendiilor, datorita
scurgeri dificultatii de a se interveni
accidentale la inaltimea nacelei, nu
Situatii de exista masuri de remediere
risc a impactului. Pentru

scurgerile accidentale se
pot lua masuri de
preventie/remediere.
PERIOADA DEZAFECTARII PARCULUI EOLIAN (operare normala 15, cea mai rea situatie 19)

Zgomot 25 Ț1 Ța [2 1 Țo5o [3.25 Datorita distantei fata de
localitatile invecinate,
zgomotul va fi intens numai
in zona de santier.

Poluarea 1 1/2 |1 2 1 0.25 1.25/1.63 | Aceleasi ca cele din timpul
solului perioadei de constructie

Aceleasi ca cele din timpul
Activitatea 3 1 1 1/2 1 0.50 3/5.25 perioadei de constructie
umana /

DEZAFECTAREA TURBINELOR

Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 87/120
5.3. Alternativa 2 - proiectul este implementat folosind alta
tehnologie

S-a luat in considerarea alternativa producerii de energie electrica cu ajutorul panourilor foto-
voltaice.

Rezultatul analizei va fi determinat de conditiile locale (distributia Weibull vs. Radiatia solara),
detalii solicitate in cazul compararii unor sisteme de conversie a energiei regenerabile. Acesta
este unul dintre motivele pentru care, de exemplu, nu au fost incluse in Studiul prezent de
impact asupra mediului, alternative precum concentrarea puterii solare (CPS) sau micro
hidrocentrale, deoarece peisajul local nu este potrivit pentru exploatarea acestor tehnologii.

Subliniem faptul ca principala parte a informatiei folosite in acest capitol este furnizata de catre
articole stiintifice si studii. Variabilele analizate sunt:

a) Gradul de ocupare al terenului
b) Analiza ciclului de viata
c) Analiza financiara

Modul in care turbinele eoliene afecteaza terenul are un impact mai mic fata de cel produs de
panourile fotovoltaice.18

GRADUL DE OCUPARE AL TERENULUI

FUNDATIE FAT m?
PLATFORMA DE MONTAJ 1000 mm:
Nr. HA 7 MW înstalat 0-05 ha Ţturbine de 2 MW)
(platform de montaj + fundatie) * 1.2 ha / MW pentru zona Dobrogei Centrale

"0.04 ha ( turbine de 3 MW)

Exceptand aceast avantaj al „amprentei” turbinelor eoliene, un alt avantaj este dat de
posibilitatea de a continua activitatile umane in jurul acestora, in special agricultura. In
exploatarea unui parc fotovoltaic este nevoie de cele mai multe ori de scoaterea intregului
teren din circuitul agricol sau, in anumite situatii, permiterea pasunatului.!

Din punct de vedere al recuperarii energiei incorporate la fabricare, analiza indica 76.6 luni

pentru turbinele terestre”.20 Comparand cu o iradiere medie de 1700 KWh/m2/an (in cazul

13 Au fost luate in consideratie doar panourile fotovoltaice fixe (fara dispozitiv de urmarire a miscarii
soarelui), montate intr-un unghi optim latitudinilor regiunii Dobrogea

19 Doar pentru panourile solare cu dispozitive de urmarire a miscarii soarelui ce au nevoie de o anumita
distanta pentru a evita umbra.

2 Pentru conditiile de de vant din Europa de vest. Tinand cont de viteza mai scazuta a vantului de pe
teritoriul Romaniei, amortizarea se face pe o perioada mai lunga.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 88/120

Dobrogei) si utilizarea modulului policristalin, este acceptata o perioada de amortizare de 3
pana la 4 ani si se asteapta sa scada din 2010 (1.5 pana la 2.5 ani). Din punct de vedere al
resurselor consumate, sunt evidente avantajele conversiei puterii vantului.

Prin compararea impactului produs la generarea electricitatii in diferite tari ale UE, avantajele
folosirii sistemelor de conversie a puterii vantului sunt evidentiate din nou.

EXTERNAL COST FIGURES FOR ELECTRICITY PRODUCTION IN TME EU FOR EXISTING TECHNOLOGIES!
(IN € CENT PER KW”)

n i 23 3
N va va 05

.:] 12 02 Lai
PI 47 2 a 9.03
se 24 să 007
UK 47 Ei +2 0.25 []

*__ subtotalof Quonefieble externalities (such as plabl warming, public heatIh, occupational heuith. material domoge)
»*__ Biomass co-fired with lgnites

Fig. 5.3-1 — Costuri externe asociate producerii de energie electrica

In privinta aspectului economic, au fost analizate foarte pe scurt doua variabile, respectiv
analiza financiara a riscului tehnologic si costul intretinerii turbinelor. In privinta primeia, un
studiu intocmit de P. Linden si W. Mostert a demonstrat ca majoritatea riscurilor ce pot aparea
in producerea energiei regenerabile (mentionand aici etapa de constructie, probleme
mecanice, intarzieri, etc) sunt cele mai reduse in productia de energie eoliana.

Pentru a doua variabila, diferite studii confirma faptul ca intre numarul turbinelor dintr-un parc
eolian si costurile de intretinere per turbina este o relatie invers proportionala (cu cat este mai
mare parcul eolian, cu atat scad preturile pentru intretinerea turbinelor).
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 89/120

6. Monitorizarea

Monitorizarea proiectului va fi realizata de catre reprezentantii proiectantului, beneficiarului si
dirigintele de santier si supervizata de catre reprezentantii Agentiei de Protectie a Mediului.
Raportul trimestrial cu rezultatele monitorizari, ce va preciza si eventualele masuri de
remediere identificate, va fi trimis la Agentia de Protectia Mediului Constanta.

Planul de monitorizare a mediului are in vedere indeplinirea urmatoarelor obiective:

e Activitatile de constructii sunt efectuate conform reglementarilor in vigoare si se
desfasora conform normelor “Cele mai Bune Practici (BPM)” in vigoare;

e Documentele contractuale si tehnologia aplicata respecta toate conditiile impuse de
avizele si acordurile obtinute pentru proiect;
Desfasurarea lucrarilor conform prevederilor proiectului tehnic;
Identificarea si aplicarea masurilor de remediere sau micsorare impact;

Faza Efect Masuri de reducere Responsabilit
ate
CONSTRUCTIE
Excavare si | Poluari accidentale | Verificarea lunara a utilajelor si mijloacelor de | Diriginte de
turnare fundatii, | cu produse petroliere | transport folosite santier,
construire statie | sau beton Utilizarea echipamentelor mecanice de transport | beneficiarul
de transformare si preparare a betonului lucrarii

Asigurarea unui stoc de materiale de interventie:
lazi cu nisip, materiale tip “Spillsorb”

Zgomot Organizarea managementului traficului;

Programul de constructii va respecta anumite ore
Masurarea nivelului de zgomot in vederea stabilirii
masurilor adecvate de reducere

Nivel crescut de praf | Limitarea activitatii in perioadele cu vant puternic
Transportarea pamantului excavat in basculante
acoperite de prelate

Asigurarea igenizarii autovehiculelor si utilajelor la
iesirea din santier pe drumurile publice

Respctarea vitezei de deplasare a mijloacelor auto
in incinta santierului

Verificarea lunara a pulberilor sedimentabile
Perturbarea faunei, | Evitarea deschiderii mai multor fronturi de lucru
florei si habitatelor | decat este necesar

prezente pe
amplasament.
Emisii poluante | Verificarea lunara a utilajelor si mijloacelor de

generate de utilaje si | transport folosite
mijloace de transport

Depozitare Amplasarea in cadrul organizarii de santier a
necontralata a | containerelor pentru colectarea selectiva a
deseurilor deseurilor

Transportarea deseurilor la societatile specializate
in valorificare lor, rampa de gunoi sau in locurile
indicate de primariile din zona proiectului

Transport Emisii poluante | Verificarea lunara a utilajelor si mijloacelor de
materiale generate de utilaje si | transport folosite

Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 90/120
Faza Efect Masuri de reducere Responsabilit
ate

CONSTRUCTIE

mijloace de transport

Montare turbine | Zgomot Organizarea managementului traficului;

eoliene Programul de constructii va respecta anumite ore
Masurarea nivelului de zgomot in vederea stabilirii
masurilor adecvate de reducere

Emisii poluante | Verificarea lunara a utilajelor si mijloacelor de
generate de utilaje si | transport folosite

mijloace de transport

Restaurarea Poluarea cu pesticide | Testarea solului folosit pentru restaurarea
amplasamentului | neadecvate amplasamentului, pentru a nu contine pesticide,
metale grele, etc.

Evitarea utilizarii de pamant vegetal din alte zone
Infiintarea unor lizere formate din specii de talie
mica, de o parte si de alta a drumurilor de acces la
fiecare turbina

OPERARE
Functionarea Zgomot Masurarea trimestriala a nivelului de zgomot la | Beneficiarul
turbinelor limita zonelor rezidentiale lucrarii

Perturbarea faunei, | Monitorizarea impactului asupra componentelor
florei si habitatelor | de mediu in perioada operarii parcului eolian

prezente pe | Continuarea studiului de impact asupra mediului
amplasament. timp de un an
Intretinerea Folosirea numai de substante acceptate pentru

vegetatiei existente | acest tip de actvitate
pe amplasament

DEZAFECTARE
Demontare Zgomot Organizarea managementului traficului; Diriginte de
componente Masurarea nivelului de zgomot in vederea stabilirii | santier,
masurilor adecvate de reducere beneficiarul
Emisii poluante | Verificarea lunara a utilajelor si mijloacelor de | lucrarii

generate de utilaje si | transport folosite
mijloace de transport

Transport Emisii poluante | Verificarea lunara a utilajelor si mijloacelor de | Diriginte de

componente generate de utilaje si | transport folosite santier,

dezafectate mijloace de transport beneficiarul
Zgomot Organizarea managementului traficului; lucrarii

Masurarea nivelului de zgomot in vederea stabilirii
masurilor adecvate de reducere

Depozitare Amplasarea in cadrul organizarii de santier a
necontralata a | containerelor pentru colectarea selectiva a
deseurilor deseurilor

Transportarea deseurilor la societatile specializate
in valorificare lor sau la rampa de gunoi

Restaurarea Poluarea cu pesticide | Testarea solului folosit pentru restaurarea | beneficiarul
amplasamentului | neadecvate amplasamentului, pentru a nu contine pesticide, | lucrarii
metale grele, etc.

Urmarirea calitatii si evolutiei solurilor, vegetatiei
si a plantarilor din zona restaurata

Tab. 6-1 — Model plan de monitorizare a mediului

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 91/120

7. Situatii de risc

Din punctul de vedere al sigurantei oferite, energia eoliana este mult mai avantajoasa fata de
metodele traditionale de producere a energiei electrice [ fata de centralele termo-electrice, de
exemplu, centralele eoliene nu au nevoie de surse si spatii de stocare a combustibililor, iar
generarea/utilizarea de substante toxice/poluante este minima). Totusi, turbinele eoliene sunt
usor accesibile publicului, astfel incat este necesar sa  evidentiem riscurile naturale sau
tehnologice asociate cu acestea.

7.1. Riscuri naturale

a) Inghetul — ce poate avea ca efect, in functie de conditiile meteo, depunerea de gheata
pe palele turbinelor. Riscul in acest moment este cel de desprindere a unor bucati de gheata (in
cazul palelor aflate in miscare), si proiectarea lor cu viteza la distanta mare. Conform unui
studiu efectut in Marea Britanie de catre C. Morgan?!, probabilitatea de a fi lovit de bucatile de
gheata desprinse de pe suprafata palelor este de 1:10.000/an la 230 m fata de turbine respectiv
1: 1.000.000/an la 350 m fata de turbine. Estimarea tine cont de urmatoarele date initiale:
conditii de inghet moderate (5 zile/an) si diametrul rotorului turbinei de 50 m. Studiile
europene recomanda stabilirea unei zone de siguranta de 200-250 m in jurul turbinelor, astfel
incat riscul de a fi lovit de bucati de gheata sa fie minim. Pe langa stabilirea zonei de siguranta,
se pot aduce modificari in regimul de functionare al turbinelor (oprirea turbinelor respectiv
pornirea acestora la o turatie scazuta, in acest caz gheata cazand la baza turbinei), micsorand
astfel riscurile asociate cu fenomenul de inghet.

In urma monitorizarii unor accidente? s-a observat ca bucatile de gheata pot fi propulsate pe
distante de pana la 130 m, uneori chiar mai mari (in functie de inaltimea turbinei si de viteza
rotorului, dimensiunea bucatilor de gheata etc).

b) vijelii, rafale — pot cauza rupturi de pale sau chiar prabusirea turbinei. Distanta la care
poate cadea o pala a turbinei depinde de:

masa si forma acesteia;

viteza vantului in momentul respectiv;

viteza pe care o avea pala in momentul prabusirii;

orientarea palei.

Cele mai multe cazuri de ruptura/prabusirea a palei/turbinelor au fost raportate in primii ani ai
dezvoltarii industriei eoliene. In prezent, datorita progresului tehnologic inregistrat si a
impunerii standardelor de siguranta in timpul proiectarii, construirii si instalarii turbinelor
eoliene s-a eliminat in mare masura aceasta posibilitate.

21 Morgan, C., E. Bossanyi, et. al. (1998) Assessment of Safety Risks Arising From Wind Turbine Icing.
BOREAS IV Conference Paper, Finland.

22 Forumul de informare asupra asupra Parcurilor Eoliene Caithness
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 92/120

Prin extrapolarea rezultatelor unui studiu (Ghid asupra situatiilor de risc ale turbinelor

eoliene

din Olanda), putem considera distanta de siguranta a unei turbine de 3 MW ca incepand de la

154 m de la baza acesteia, in special pentru cazurile de desprindere totala a unei pale.

Tipul turbinei Date
extrapolate
Putere instalata (KW) 500 | 1000 | 1500 | 2000 | 2500 | 3000
Distanta maxima (in metri) de proiectare a unei
pale la viteza maxima a rotorului 111 | 124 | 134 | 144 | 154 164
Tab. 7-1 — Extrapolare distanta maxima de proiectare a palei turbinei eoliene, in cazul unui
accident
c) fenomene electrice atmosferice (fulgere, trasnete) — pot provoca socuri electrice,

deteriorarea suprafetelor si defectarea echipamentelor electrice sau electronice
datorita supratensiunii. Datorita inaltimii si a componentelor metalice, probabilitatea ca
turbinele eoliene sa fie afectate de fenomene electrice atmosferice este mare. Concret,
mijloacele de protectie impotriva trasnetului pentru turbinele eoliene sunt oferite de:
instalatia de conducere a curentului trasnetului (receptorii de trasnet montati pe nacela
si pale, perii de carbon aflate pe axul generatorului), instalatia de legare la pamant si
instalatia de egalizare a potentialului.

7.2. Riscuri tehnologice

a) avariere frana rotor — poate cauza desprinderea unei pale, daca defectiunea are loc in
timpul operarii, iar legatura cu reteaua este intrerupta. In cel mai rau caz, desprinderea
palei poate provoca torsionarea turnului turbinei (datorita dezechilibrului generat), si
prabusirea sa.

b) incendii provocate de defectiuni tehnice. Turbinele eoliene ce vor fi instalate in parcul
Crucea Nord sunt de ultima generatie ( se produc in prezent) si au incorporate cele mai
inalte standarde de calitate si siguranta, insa riscul de incendiu este prezent si va fi
prezent in orice instalatie unde regasim la un loc componente electronice, uleiuri
inflamabile si fluide hidraulice.

Turbinele eoliene detin sisteme de colectare a scurgerilor de ulei, astfel orice scurgere
de ulei fiind colectata in partea de jos a inchiderii nacelei. De asemenea turbina eoliana
este dotata cu sisteme mai mici de colectare a uleiurilor pentru componentele
individuale ale acesteia. Una din tintele producatorului este aceea de a minimiza riscul
aparitiei unor incendii dar si de minimizare a cantitatii materialelor combustibile din
interiorul turbinei ce ar permite mentinerea si extinderea focului.

Pentru incendiile ce pot fi depistate la timp au fost prevazute in interiorul turbinei
stingatoare de incendiu. Ca masuri de siguranta, in interiorul centralei este interzisa
utilizarea focului, introducerea de materiale inflamabile si fumatul.

c) Riscuri rezultate din nerespectarea masurilor pentru asigurarea sanatatii si securitatii
muncii in perioadele de constructie, operare si dezafectare a proiectului — principalii
factori potentiali de risc identificati sunt: electrocutari sau arsuri prin atingere directa
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 93/120

sau indirecta, manipulare utilaje, lucrari de sapatura, lucrari executate la inaltime,
distante de protectie si de lucru nerespectate, neutilizarea sau utilizarea incorecta a
mijloacelor individuale de protectie, echipamente si utilaje defecte, neracordarea
echipamentelor la instalatia de legare la pamant sau la nulul de protectie, neatentia,
oboseala, consum de alcool.

> Distantele de siguranta fata de drumuri si fata de cladiri locuite
Cea mai apropiata turbina este situata la distanta de 1.6 km de DN 2A (Anexa 7.2.1).

Distanta de siguranta fata de drumurile judetene sau nationale, determinata conform normei
ANRE este de 151.6 m (Ordinul ANRE nr. 4/2007), cu modificarile si completarile ulterioare (
Ordinul nr. 49/2007- Anexa 1).

Distantele_de_ siguranta fata de cladiri locuite- cladirile locuite din zona amplasamentului
Parcului eolian Crucea Nord sunt reprezentate de casele din satele invecinate: Crucea si
Vulturu. Distanta de siguranta reglementata prin Norma tehnica ANRE fata de acestea este de
282 m. In cazul parcului eolian distanta cea mai mica, pana la cea mai apropiata locuinta este de
2.1 km, deci nu vor exista probleme din acest punct de vedere.

Se vor lua urmatoarele masuri de prevenire pentru reducerea sau eliminarea riscurilor asociate
principalilor factori identificati mai sus:

Intocmirea, afisarea si respectarea instructiunilor de lucru la fiecare loc de munca;
Montarea de tablite avertizoare;

Montarea de ingradiri de protectie;

Delimitarea clara a zonelor de lucru;

Echiparea corespunzatoare a personalului;

Instruirea corespunzatoare a muncitorilor, intial, si pe timpul derularii lucrarilor;
Respectarea programului de revizie tehnica pentru utilajele de transport si manipulare;
Executarea lucrarilor numai cu utilaje corespunzatoare si cu adoptarea masurilor de
protectie a muncii adecvate;

Pentru incendiile ce pot fi depistate la timp au fost prevazute in interiorul turbinei stingatoare
de incendiu. Ca masuri de siguranta in interiorul centralei este interzisa utilizarea focului,
introducerea de materiale inflamabile si fumatul.
Regulile de interventie se bazeaza in principal pe:

e Anuntarea unitatii de pompieri (apel de urgenta);

e Informarea intregului personal prezent;

e Oprirea generatorului turbinei (daca acesta este in functiune);

e Evacuarea intregii zone folosind iesirile in caz de urgenta.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

Anexa 7.2-1 — Amplasarea parcului eolian Crucea Nord fata de drumuri

8. Descrierea dificultatilor

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 95/120

Nu am intampinat dificultati in elaborarea studiului de impact asupra mediului.

9. Rezumat fara caracter tehnic

- descrierea activitatii, metodologiile utilizate in evaluarea impactului asupra mediului,
impactul prognozat asupra mediului, identificarea si descrierea zonei in care se
resimte impactul, masurile de diminuare a impactului pe componentele de mediu,
concluzii majore care au rezultat din evaluarea impactului asupra mediului.

Proiectul ce face obiectul acestui raport consta in instalarea si exploatarea unui numar de 36
turbine eoliene cu puterea instalata de 3 MW/unitate, puterea totala instalata fiind de 108
MW. Puterea generata de parcul eolian va fi preluata de o statie de transformare.

Parcul eolian Crucea Nord si statia de transformare vor fi amplasate in extravilanul comunelor
Crucea si Vulturu, in zona de terenuri agricole. Terenurile respective au ca vecinatati:

a Nord: proprietati private, DJ 225, comuna Vulturu;

a Nord-Est: proprietati private; sat Runcu;

a Sud, Sud-Vest: proprietati private; DN 2A, DJ 224, Comuna Crucea, sat
Stupina;

a Vest, Nord-Vest: proprietati private; sat Crisan, Siriu

Din punct de vedere constructiv, o turbina eoliana este alcatuita din 4 componente principale:
rotor, pale, nacela si pilon. Inaltimea maxima a turbinei eoliene este de 150 de m. Turbinele
eoliene se vor fixa la sol prin fundatii cu diametrul de cca. 19 m, avand mai mult de 5 m
adancime.

Reteaua electrica colectoare a parcului eolian va urmari pe cat posibil drumurile de acces catre
fiecare locatie.

Conectarea parcului eolian la S.E.N. se va face prin intermediul retelei colectoare subterane
care ajunge la statia de transformare Stupina. Statia se va racorda la instalatia ENEL prin
intermediul unei linii electrice aeriene.

Accesul spre locatia parcului eolian si statia de transformare se va face din drumul judetean DJ
226B.

Proiectul va avea 3 etape, si anume constructie, functionare-operare si dezafectare. Durata
estimata pentru construirea parcului eolian si a statiei de transformare este de 1 an si 6 luni.

Evaluarea impactului asupra mediului s-a facut in conformitate cu Ordinul nr. 863 din
26.09.2002 privind aprobarea ghidurilor metodologice aplicabile etapelor procedurii- cadru de
evaluare a impactului asupra mediului si Ordinul nr. 135/2010, privind aprobarea Metodologiei
de aplicare a evaluarii impactului asupra mediului pentru proiecte publice si private.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 96/120

Pentru evaluarea emisiilor poluante provenite de la masinile de transport si utilajele ce vor
lucra pe santier s-a folosit metodologia EEA/EMEP/CORINAIR, pentru grupa 7 — trafic rutier si
grupa 8- alte surse mobile.

Evaluarea impactului asupra mediului s-a facut pentru cele 3 etape ale proiectului si anume
constructie, functionare-operare si dezafectare, pe baza urmatoarelor criterii:

1.

Identificarea limitelor spatiale si temporale ale proiectului (suprafata ocupata si durata de
exploatare);

Culegerea informatiilor despre mediu şi efectuarea unor analize de baza pentru obtinerea
unor informatii cu privire la caracteristicile naturale şi socio-economice ale zonei studiate;
Identificarea posibilelor efecte asupra componentelor mediului, ca urmare a implementarii
Proiectului, bazate pe estimarea preliminara a interactiunii dintre anumite caracteristici ale
acestuia si conditiile de mediu existente, in diferitele etape ale realizarii parcului eolian;
Determinarea efectelor probabile asupra mediului rezultate in urma defectiunilor sau
accidentelor;

Dezvoltarea unor masuri pentru a elimina sau reduce efectele adverse;

Identificarea avantajelor si dezavantajelor proiectului ce reies din informatiile mentionate
anterior.

Principalele efecte potentiale identificate asupra componentelor de mediu in etapa de
constructie sunt:

Apele de suprafata si subterane — degradarea calitatii apelor;

Atmosfera — degradarea calitatii aerului si emisii de praf;

Sol/Subsol - modificari morfologice, degradarea calitatii, izolarea unor suprafete de sol
fata de circuitele ecologice naturale;

e  Biodiversitatea — distrugerea vegetatiei datorita emisiilor de praf, perturbarea faunei si

habitatelor din zona proiectului;

e Zgomot - zgomot determinat de traficul din zona proiectului si de functionarea utilajelor

de capacitate mare;

e Mediul socio-economic — perturbarea activitatilor uzuale (lucrari agricole, pasunat),

cresterea cererii de servicii conexe;

Principalele efecte asupra componentele de mediu in timpul functionarii sunt:

e Atmosfera - impact pozitiv asupra calitatii atmosferei, datorita faptului ca se genereaza

energie electrica fara a produce in schimb emisii poluante;

Sol/Subsol - scoaterea definitiva din circuitul agricol a terenurilor arabile;

Mediul socio-economic - cresterea veniturilor autoritatilor locale, venituri suplimentare
pentru proprietarii de terenuri din zona;

e Peisaj modificarea peisajului din zona.

Principalele efecte asupra componentele de mediu in timpul dezafectarii sunt:

e Atmosfera — degradarea calitatii aerului;
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 97/120

+ Zgomot - zgomot determinat de traficul din zona proiectului si de functionarea utilajelor
de capacitate mare;

> Masuri de diminuare a impactului pe componente de mediu:
e Aerul:

- asigurarea unui service pentru parcul auto;

- oprirea motoarelor in timpul stationarii indelungate;

- udarea suprafetelor nepavate;

- limitarea activitatii in perioada cu vant puternic;

- transportarea pamantului excavat in basculante acoperite de prelate;
e Solul:

- stocarea si evacuarea deseurilor in mod adecvat;

- intretinerea utilajelor se va face in locuri special amenajate;

- reabilitarea terenurilor folosite dupa terminarea lucrarilor;

- folosirea spatiilor special amenajate pentru depozitarea materialelor;
e Subsolul:

- stabilirea unui regulament de prevenire a scurgerilor accidentale.

In baza analizei facute asupra impactului constructiei, montarii si functionarii unui parc de
turbine eoliene in extravilanul localitatii Crucea, se pot releva urmatoarele concluzii:

1. Solul si subsolul amplasamentului sunt afectate numai in perioada de constructii -
montaj.

2. Sursele de apa de suprafata si subterane nu sunt afectate in nici un fel, pe de o parte
datorita distantei la care se gasesc si pe de alta parte datorita specificului de generare a
energiei electrice din potential eolian.

3. Impactul economic dat de functionarea parcului eolian in zona mentionata este total
benefic. Beneficiul este dat de obtinerea energiei electrice din energie curata, (fara efect
de poluare a aerului), de costurile de exploatare, intretinere si reparatie mult mai mici
decat in cazul obtinerii energiei prin tehnologii conventionale, in termocentrale
electrice.

4. Factorul de sanatate a populatiei este de asemenea pozitiv influentat, pentru ca
producerea energiei nu se face prin generare de noxe in aerul atmosferic. In plus,
estimarile privind impactul zgomotului si umbrei asupra populatiei arata un impact
potential redus.

5. In urma analizelor facute s-a constatat ca vegetatia naturala din zona este caracteristica
zonelor aride de stepa si nu este intr-un fel sau altul afectata de functionarea turbinelor
eoliene. De asemenea, parcul eolian este amplasat in afara ariilor protejate.

6. In ceea ce priveste influenta pe care functionarea turbinelor eoliene in zona o va avea
asupra avifaunei, sunt necesare studii de specialitate de durata.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 98/120

Raport asupra biodiversitatii

STUDIU DE IMPACT ASUPRA BIODIVERSITATII

PENTRU ZONA PARCULUI EOLIAN CRUCEA NORD

Intocmit pentru:
SC CRUCEA WIND FARM SRL

Constanţa, Romania

De catre:

A GEME) &.
WILDLIFE MANAGEMENT

consulting srl)

Autori
biol. Calin Hodor, biol. Cosmin Manci, Msc.
Expert in domeniul biodiversitații atestat la Ministerul Mediului din Romania
Wildlife Management Consulting
&
dr. biol. Mircea Gogu-Bogdan
Cercetator principal
Expert in domeniul biodiversitații atestat la Ministerul Mediului din Romania

Centrala Ornitologica Romana

aprilie 2010

Wildlife Management Consulting ŞI CENTRALA ORNITOLOGICA ROMANA - SCURTA
PREZENTARE
Wildlife Management Consulting este o companie specializata in cercetarea biodiversitaţii.

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 99/120

Angajaţii şi colaboratorii sunt experţi de top in diferite domenii ale biodiversitații, cum ar fi:
habitate, flora şi vegetaţie, nevertebrate terestre (gandaci, fluturi, molii, greieri şi cosaşi etc.) şi
acvatice, peşti, amfibieni, reptile, pasari, mamifere mici şi mari, inclusiv lilieci.

Contractele importante ale companiei au fost conduse de dl. Calin Hodor, el fiind expert
atestat, autorizat de Ministerul mediului din Romania sa desfaşoare studii legate de impactul
asupra biodiversitaţii pentru toate domeniile economice din Romania, inclusiv domeniul
numarul 3 — energie.

Centrala Ornitologica Romana, inființata in 1936, este o instituție guvernamentala a Academiei
de Științe Agricole şi Silvice, fiind una dintre primele de acest gen din lume. Obiectivul acesteia
este biologia, ecologia şi dinamica populațiilor de pasari la nivel național şi internațional.
Datorita activitații sale cu caracter internațional, COR este afiliata la EURING (Asociaţia
Europeana a Studiului Dinamicii Populaţiilor de Pasari). Activitatea COR este coordonata de dl.
Mircea Gogu-Bogdan, doctor in ştiinţe biologice şi protecția mediului, totodata expert atestat,
autorizat de Ministerul Mediului din Romania, in dinamica populațiilor de pasari pe caile de
migraţie Europa-Asia-Africa şi pentru efectuarea de studii legate de impactul asupra
biodiversitaţii pentru toate domeniile economice din Romania, inclusiv domeniul numarul 3 —
energie.

ISTORIC

Studiile de pana acum au aratat ca fermele eoliene moderne cu amplasare sensibila nu au un
efect advers semnificativ asupra populațiilor de pasari.

SC CRUCEA WIND FARM SRL investeşte in monitorizarea atenta a acestui aspect important şi
continua sa-şi desfaşoare activitatea, asumandu-şi toate precauţiile pentru evitarea producerii
oricarui impact semnificativ.

Energia eoliana este nepoluanta şi poate sa contribuie la eliminarea efectelor produse de
schimbarile climatice. Fermele eoliene pot fi dezvoltate cu respectarea protecției habitatelor,
prezentand totuşi un pericol insemnat in doua direcţii: a pasarilor şi liliecilor şi a altor forme de
viața.

Deşi amplasamentele pentru fermele eoliene sunt in general considerate ca neagresive pentru
mediul inconjurator s-a constatat un impact neaşteptat asociat energiei eoliene, in special in
California. Acesta s-a materializat prin moartea unui numar de pasari intrate in coliziune cu
turbinele şi cu alte componente ale acestor instalații. Totuși, in comparaţie cu alte structuri cum
ar fi turnurile de televiziune şi radio, incidenţa globala a mortalitații in randul pasarilor produsa
de generatoarele de energie eoliana este mica.

Rezultatele studiilor de monitorizare efectuate in Europa şi California indica faptul ca
rapitoarele (pasarile de prada), paseriformele (pasarile cantatoare), limicolele şi pasarile
acvatice sunt cele mai expuse la coliziunea cu turbinele acestor instalații. Caţiva factori, printre
care abundența şi componenţa aviara, zona geografica, abundența hranei şi caracteristicile
instalaţiilor eoliene, determina potenţialul de mortalitate in randul pasarilor..

In Europa s-a inceput investigarea problemelor aparute in relația dintre morile de vant şi lilieci
dupa descoperirea unei mortalitați semnificative in randul liliecilor in S.U.A. şi descrierea unor
efecte posibile ale turbinelor de la instalaţiile eoliene asupra populațiilor acestor specii.

Un impact negativ semnificativ asupra liliecilor s-a constatat mai ales atunci cand proiectele de
energie eoliana au instalații amplasate in zone cu vegetaţie lemnoasa.

Lecţia a fost invațata de la unul din primele proiecte importante de ferme eoliene a carui
implementare s-a efectuat in America de Nord. Inființata in anii 1970, ferma de la Altamont
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 100/120

Pass a reprezentat o mare problema pentru pasari. In momentul in care turbinele au fost
inlocuite de altele mai noi, mai puţine şi mai mari ca dimensiune, zona a devenit mai sigura
pentru pasari.

Astazi, industria energiei eoliene a elaborat proceduri menite sa faciliteze ințelegerea pasarilor
şi a modului in care acestea inter-relaționeaza cu turbinele eoliene.

Fermele eoliene moderne au nevoie astazi de o serie de rapoarte de mediu inainte ca
amplasarea lor sa fie aprobata. In cadrul acestui proces, locaţia propusa pentru amplasare va fi
monitorizata şi biodiversitatea, in special habitatele, populaţiile de pasari şi lilieci, evaluata.

Ce fel de habitate, pasari şi lilieci se afla la locul de amplasare? Care sunt obiceiurile pasarilor şi
liliecilor, care sunt traseele tipice de zbor? Aceste pasari şi lilieci cuibaresc sau se odihnesc acolo,
sau sunt doar in trecere?

La intrebari de acest fel trebuie sa se dea un raspuns in efortul de a ințelege mai bine
biodiversitatea de la fața locului şi de a diminua potenţialele interacțiuni cu turbinele eoliene şi
cu elementele adiționale. Odata terminata instalarea, acestea sunt monitorizate in continuare
pentru a ințelege mai bine relaţia pe termen lung dintre biodiversitate şi fermele eoliene.

A aparut de ceva timp o preocupare legata de impactul pe care unele ferme eoliene l-ar putea
avea asupra populațiilor de lilieci. Pana astazi, liliecii şi interacţiunea lor cu turbinele eoliene
sunt doua subiecte pe departe mai puțin ințelese decat in cazul pasarilor, dar dovezi noi susțin
ca impactul asupra populațiilor de lilieci este mai mare decat in cazul pasarilor.

Prima şi cea mai importanta acțiune de diminuare este aceea de a realiza un studiu asupra
biodiversitaţii, deoarece trebuiesc cunoscute cu exactitate speciile care vor fi afectate şi in ce
fel.

INTRODUCERE

SC CRUCEA WIND FARM SRL dezvolta o ferma eoliana in Dobrogea, in apropierea satelor
Crucea, Vulturu şi Pantelimon.

In timpul procesului de obținere a aprobarilor pentru dezvoltare, vor aparea ingrijorari in
legatura cu impactul potenţial asupra biodiversitații, mai ales asupra habitatelor, pasarilor
migratoare şi liliecilor.

Au fost ținute sub observaţie şi alte specii protejate de legislația europeana şi romaneasca, cum
ar fi popandaul (Spermophilus citellus)

Este bine cunoscut faptul ca multe zone din Dobrogea funcţioneaza ca trasee de migrație şi
şedere temporara pentru pasari şi probabil pentru lilieci.

Observațiile facute asupra pasarilor migratoare, ziua și noaptea, au furnizat informaţii valoroase
care pot fi folosite in evaluarea riscului asupra speciilor de pasari din locul propus pentru
amplasarea unui parc de instalaţii eoliene. Daca sunt proiectate in mod adecvat, studiile din
timpul nopții pot furniza informaţii asupra activitații şi caracteristicilor migrației şi pot genera o
estimare asupra numarului relativ de pasari migratoare care se deplaseaza peste un
amplasament potențial de instalație eoliana, cand se compara cu alte locații.

Studiile facute in timpul zilei permit identificarea speciilor, o estimare mai corecta a utilizarii de
catre pasari a unei anumite zone și numararea pasarilor care folosesc aria de studiu atunci cand
se presupune ca acestea apar mai frecvent in zona de risc a turbinelor eoliene.

De asemenea studiile facute in timpul zilei mai permit şi identificarea zonelor cu concentrație
mare de pasari și unde dezvoltarea poate avea un impact asupra unui habitat important.

In afara pasarilor migratoare, locaţia propusa şi zonele invecinate pot sa includa habitate
adecvate pentru cateva specii de pasari cuibaritoare de interes conservativ, incluzand ciocarlia

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 101/120

de baragan (Melanocorypha calandra), dumbraveanca (Coracias garrulus), sfranciocul mic
(Lanius minor), sfranciocul roşietic (Lanius colurio) etc.

Prezenţa posibila a gaştelor care ierneaza, in special a gaştelor cu gat roşu (Branta ruficollis) şi a
garlițelor, dar şi a ereţilor care ierneaza, ridica probleme şi preocupari din partea celor care se
ocupa de conservarea speciilor protejate din Romania.

Prezenţa unei SPA (zona de protecţie a pasarilor) in vecinatatea locației de proiect, chiar daca
cea mai apropiata este la mai puţin de 100 m de perimetrul Crucea, sporeşte ingrijorarea celor
care se ocupa de conservarea speciilor protejate pe plan local cu privire la speciile de pasari
cuibaritoare sau in pasaj, cat si a celor de lilieci, de interes conservativ.

Obiectivele studiului de baza asupra biodiversitatii
Principalele scopuri ale studiilor au fost acelea:

1. de a furniza informaţii de baza privind diferitele aspecte ale biodiversitaţii, in special
referitoare la activitatea speciilor de interes conservative din zona propusa pentru
dezvoltarea proiectului, şi care sunt utile in evaluarea impactului asupra pasarilor şi
liliecilor din aria de dezvoltare a parcului de instalaţii eoliene;

2. de a furniza informaţii care ar putea ajuta in proiectarea unui parc cu instalaţii eoliene
astfel incat expunerea speciilor de pasari şi lilieci la posibilele coliziuni cu turbinele sa fie
cat mai puţin.

Obiectivele specifice ale studiilor au fost:
de a identifica tipurile de habitat;
de a identifica speciile de pasari care folosesc aria de studiu pe tot parcursul
anului, cu precadere in timpul migraţiilor şi in perioadele de cuibarit;

e studiul din timpul iernii este important deoarece Dobrogea este o zona de
hranire foarte importanta pentru gaştele migratoare din nordul Europei şi
Siberia, care se aglomereaza in numar mare pe campurile agricole;

e de a descrie cantitativ şi calitativ abundența relativa şi folosirea temporala şi
spaţiala, de catre speciile de pasari, a ariei de studiu in timpul zilei;

e deaidentifica zonele din cadrul ariei de studiu folosite intens de pasari şi lilieci şi
care ar putea prezenta un risc mai ridicat pentru aceste specii prin dezvoltarea
amplasamentelor;

e dea stabili daca in zona cuibareşte vreo specie de pasari rapitoare şi daca da, de
a determina distribuția spaţiala a cuiburilor in zona de studiu;

e dea stabili distribuţia şi densitatea cuiburilor ciocarliilor, presurilor şi a altor
specii importante in aria de studiu;

e de a determina compatibilitatea şi folosirea habitatului de catre speciile de
ciocarlie;

e de a determina speciile şi locaţiile gaştelor care ierneaza, cat şi a pasarilor
rapitoare, in aria de studiu.

Scopurilor şi obiectivelor acestui studiu li se adreseaza o combinaţie de date colectate la
punctul de locaţie a proiectului propus, la start, cu datele din monitorizarea din timpul
construirii și dupa construire, colectate de la alte locaţii cu astfel de proiecte şi din literatura de
specialitate.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 102/120

Planul de studiu a fost conceput astfel incat sa ridice probleme despre folosirea locației de catre
pasari şi care sa poata fi apoi utilizate in raportul de impact şi sa ajute la proiectarea staţiei in
ceea mai mare masura posibila.

Studiile de impact pot fi efectuate pe baza utilizarii de catre pasari şi lilieci, a expunerii relative,
a vegetației, a habitatelor şi a altor factori de la fața locului, dar şi prin compararea cu utilizarea
de catre pasari, expunerea şi mortalitatea constatate la fermele eoliene deja existente.
Informaţiile extrase din evaluarea utilizarii terenului de catre pasari pot fi folosite pentru a
argumenta deciziile ce trebuie luate in legatura cu poziționarea turbinelor şi proiectarea fermei
eoliene pentru a reduce riscul pentru speciile de pasari.

Raportul studiului de baza furnizeaza de asemenea şi informaţii care pot fi utilizate in
proiectarea studiilor de monitorizare dupa construire.

Aria de studiu

Proiectul este localizat in Dobrogea, județul Constanţa, intr-o zona unde se practica o
agricultura intensiva.

Aria de studiu propusa ocupa aproximativ 1950 hectare şi cuprinde şi zona de impact a
turbinelor eoliene, drumurile de acces, infrastructura electrica viitoare etc.

Localitaţi invecinate: la nord Crucea, la nord-est satul Runcu, la sud —sud-vest Crucea si
Stupiana, la vest-nord-vest satele Crişan si Siriu.

Aria de proiect este localizata la distanța mare de litoralul Marii Negre, la aproximativ 40 km, şi
la mai mult de 20 km de Dunare.

Zona propusa pentru proiectul fermei nu se suprapune peste nici un tip de zona naturala
protejata, adica rezervaţie naturala, parc național, parc natural, rezerva a biosferei sau rețea
Natura 2000.

Cea mai apropiata porțiune de o zona Natura 2000, ROSPA0019 Cheile Dobrogei, este in colțul
de nord-est, la mai puțin de 100 m. Aceasta porţiune a fost desemnata pentru 39 specii de
pasari, 28 cuibarind acolo. Acesta este şi un loc important pentru pasarile rapitoare fiind
semnate 18 specii. Formatul standard confirma importanţa acestui sit pentru migraţia pasarilor
rapitoare.

Aproape 95% din suprafața este acoperita de campuri agricole, cultivate cu diferite soiuri de
cereale, rapița, foarte mici porțiuni cu floarea soarelui şi lucerna. Aproximativ 4% este acoperita
de alte tipuri de vegetaţie, cum ar fi vegetaţia ruderala (ruderala = o planta, de obicei de origine
straina, care apare in zone de evacuare a deşeurilor, de-a lungul drumurilor şi in alte locuri
poluate de om; tot ce ţine de o astfel de planta), şiruri de copaci, liziere etc.

Descriere sumara a metodelor utilizate

Studiile de baza legate de pasari au constat in observari, ale activitații din timpul zilei, ale
acestora pe perioada iernii, verii, primaverii şi migraţiei de toamna.

Pentru momentul cuibaritului s-a utilizat metoda transectelor.

Observațiile asupra liliecilor s-au desfaşurat prin metoda transectelor folosind detectoarele de
lilieci pentru a identifica şi inregistra indivizii diferitelor specii de lilieci.

Pentru speciile de ciocarlie in perioada de cuibarit s-au folosit metode de estimare speciale cum
ar fi alcatuirea harţilor de teritoriu.

Primele luni ale programului de studiu au reprezentat un proces de investigare care a folosit
trasee aleatorii in vederea alcatuirii unui inventar calitativ şi pentru a gasi eventualele locuri de
odihna ale gaştelor.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 103/120

Prezentul raport este rezultatul a 8 luni de observare (octombrie 2009 — aprilie 2010). In fiecare
luna un numar mediu de patru zile a fost petrecut in teren și alte 5 zile pe luna au fost
consumate pentru a cauta eventualele resturi de animale la 3 mici ferme eolienei.

Toate speciile de pasari care au fost observate pe ambele parți ale transecturilor intre puncte
fixe au fost inregistrate pe un formular de observație.

De asemenea, au fost inregistrate şi informaţiile despre dimensiunea stolurilor, inalțimea la
care zboara și habitate.

Pe parcursul studiului, la speciile de reptile şi mamifere mici s-au folosit numai observaţiile
incidentale asupra animalelor şi a diferitelor semne lasate de acestea (excremente, urme, urme
de hranire).

Rezultate

Habitatele, flora și vegetatia

Habitatele sunt esenţiale pentru a explica datele legate de prezența/absenţa, abundența şi
distribuţia speciilor de animale.

Datele referitoare la flora, vegetaţie şi habitate au rezultat din studiile efectuate in timpul
primaverii şi verii.

Deoarece Dobrogea este o zona foarte arida, pentru determinarea corecta a speciilor de plante,
studiile trebuie facute pe parcursul primaverii şi la inceputul verii, atunci cand acestea sunt
inflorite.

Pentru a realiza harta principalelor habitate principalele metode folosite au fost analizarea
imaginilor satelitare și fotografiile aeriene.

Zonele neidentificate in cadrul studiilor efectuate la birou, au fost cautate in teren pentru a
determina şi a realiza harta tipului de habitat.

Șase tipuri principale de habitat au fost gasite in zona cercetata.

Acestea sunt:

1. zone cu agricultura intensiva

2. comunitaţi de plante ruderate

3. petice cu vegetaţie de stepa modificata
4. tufarișuri

5. șiruri de copaci

Arborii şi tufişurile distribuite pe marginea campurilor şi in asocierile ruderale pot fi considerate
cu greu drept habitat, dar sunt foarte importante pentru lilieci şi pasari.

Zonele cu agricultura intensiva

Acestea reprezinta principalul tip de habitat din zona cercetata, 95% din intreaga suprafața a
ariei parcului eolian Crucea Nord.

Parcelele sunt cultivate in principal cu cereale şi rapița. Suprafeţele de mici dimensiuni sunt
cultivate cu floarea soarelui şi lucerna.

Distribuţia acestor culturi se poate modifica anual, la alegerea administratorului.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 104/120

Acest tip de habitate este considerat in mod eronat ca fiind unul steril pentru speciile de pasari
şi mamifere salbatice (importante din punct de vedere al conservarii) care populeaza ariile de
cultura intensiva pe tot parcursul anului.

Cele mai importante specii de pasari protejate care se regasesc in acest tip de habitat de la
perimetrul proiectului Crucea Nord, care cuibaresc, ierneaza sau se afla acolo pe tot parcursul
anului, sunt: ciocarlia de camp, ciocarlia de stol, fasa de camp, ciocarlanul moţat, presura cu cap
negru, potarnichea, prepelița, vanturelul roşu, eretele vanat şi şorecarul mare.

Speciile mai puţin importante care se regasesc in acest tip de habitat, in special toamna, iarna şi
la inceputul primaverii, sunt ciorile de semanatura, graurii, stancuţele şi ciorile grive.

In timpul aratului, ariile cultivate sunt locuri de hrana importante pentru berzele albe, mai ales
primavara.

Dintre amfibieni o singura specie (ca adult) a fost observata pe ariile cultivate şi la marginea
campului din perimetrul studiat.

Cel mai frecvent mamifer diurn care a putut fi observat pe marginea ariilor cultivate este
popandaul.

Alte rozatoare, cum ar fi şoarecii şi alte rozatoare sunt şi ele prezente frecvent, reprezentand
principala sursa de hrana pentru carnivore, cum ar fi vulpile.

lepurii au fost observați in numar mic in aria cultivata.

Singura specie de mamifer mare observata aici este caprioara (Capreolus capreolus).

Am folosit acest exemplu amplu de specii de animale regasite in zonele intens cultivate pentru
a arata ca aceste tipuri de habitate nu sunt cu nimic mai puţin importante pentru conservarea
animalelor salbatice şi ca aceste zone pot susține populații de specii importante din punctul de
vedere al conservarii.

Comunitaţi de plante ruderale

Aceste comunitaţi sunt localizate pe marginile drumurilor, cararilor, canalelor de irigații şi
terenurilor cultivate.

Aceste tipuri de habitat pot fi importante ca habitate de cuibarit şi hranire pentru unele specii
de pasari, cum ar fi: sfrancioci, ciocarlanul moţat şi alte specii, in special cand in acest habitat
exista tufişuri şi copaci.

De asemenea acesta este și cel mai folosit habitat de catre popandaii din zonele cultivate
intens.

Principalele specii gasite in acest tip de habitat sunt:

Agropiron repens

Artemisia absinthium

Artemisia vulgaris

Bassia hirsute

Canabis sp.

Capsella bursa-pastoris

Chondrilla juncea

Cichorium intybus

Cirsium arvense

Consolida regalis

Coronilla varia

Daucus carota

Dichanthium ischaemum
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 105/120

Dipsacus fullonum
Echinops sphaerocephalus
Echium vulgare
Eryngium campestre
Hordeum sp.

Linaria vulgaris

Malva neglecta
Matricaria recutita
Melilotus sp.
Onopordum acanthium
Plantago media
Papaver sp.

Arbuști și tufe izolate

Arbuştii sunt, in general, rari in aria de proiect.

De obicei s-au gasit doar grupuri izolate şi mici de tufişuri.

Este un habitat important care furnizeaza hrana (fructe de padure), adapost şi loc de cuibarit
pentru pasari şi adapost pentru mamifere

Cea mai importanta specie din punct de vedere al conservarii şi care populeaza acest tip de
habitat este sfranciocul roşietic Lanius collurio.

Alte specii cum ar fi presurile, presura cu cap negru, presura sura, presura de gradina, folosesc
aceşti arbuşti ca locuri de cantat sau pentru etalarea nupțiala a masculilor.

Speciile de arbuşti observate in zona sunt:

Crataegus monogyna

Prunus spinosa

Rosa sp.

Chiar daca aceste tipuri de habitat sunt considerate ca sarace din punct de vedere al
biodiversitaţii şi neimportante pentru pasari şi alte animale salbatice, cercetarea in teritoriu a
relevant importanţa acestor zone cultivate, a marginilor de camp şi a arbuştilor rasfirați pentru
specii cum ar fi:

pasari (pentru hranire și loc de cuibarit)

Alauda arvensis

Melanocorypha calandra

Calandrella brachydactyla

Motacilla flava feldegg

Anthus campestris

Sylvia communis

Passer hispaniolensis

Miliaria calandra

Emberiza citrinella

Lanius collurio

Lanius minor

Corvus frugilegus

Corvus monedula

Falco tinnunculus

Circus cyaneus

Coturnix coturnix
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 106/120

Perdix perdix
mamifere
Spermophilus citellus
Microtus arvalis
Apodemus agrarius
Lepus europaeus
Vulpes vulpes

Șirurile de copaci

Singurii copaci care cresc in aceste arii sunt cei plantați pe marginea drumurilor. Alți pomi, in
special cei fructiferi, se gasesc in interiorul satelor.

Petice cu vegetație de stepa modificata

Singurele habitate de stepa sunt reprezentate de cateva sectoare profund modificate localizate
pe tumuli. Modificarea este cauzata de utilizarea timp de decenii a fertilizatorilor la culturile din
jurul tumulilor.

Concluzii

In aria de proiect se gasesc de obicei habitate antropice/agricole sau puternic influențate de
activitatea umana.

Toate habitatele au o importanţa scazuta din punct de vedere al conservarii.

Chiar daca aceste tipuri de habitat nu prezinta o importanţa directa din punct de vedere al
conservarii, unele specii importante de pasari şi mamifere folosesc aceste habitate pentru
hranire sau cuibarit.

Nevertebrate

Un mare numar de lacuste Oedipoda sp., probabil caerulescens, poate fi gasit in aria
necultivata, cum ar fi canalele de irigație.

In perioada de inflorire a plantelor, un numar mare de fluturi şi molii se pot observa pe florile
asociaţiilor menţionate mai sus.

Au mai fost observate in zona cercetata și alte insecte din ordinele Odonata, Dermaptera,
Diptera, Hemiptera, Hymenoptera, Coleoptera precum și alte nevertebrate cum sunt paianjenii.
In zona cercetata nu au fost gasite specii de nevertebrate protejate.

Amfibieni

O specie de amfibian, broasca raioasa verde, Epidalea (Bufo) viridis (un singur individ) a fost
gasit in suprafața de studiu.

Nu au fost gasite locuri de reproducere pentru amfibieni in suprafața proiectului.

Reptile

Doar doua specii de reptile au fost gasite șoparla de stepa Podarcis taurica și șoparla de camp
Lacerta agilis.

Populația estimata pentru șoparla de stepa este 50-70 indivizi adulţi.

Pentru soparla de camp numarul de exemplare estimate este mai mic de 100, mai ales in
canalele de irigații și pe marginea drumurilor.

Este posibila și prezenţa unei mici populații de șarpe de casa Natrix natrix in zona de studiu.
Pasari

Studiul asupra pasarilor a fost desfaşurat in perioada de iarna.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 107/120

Datele cantitative cu privire la speciile cuibaritoare au fost calculate in mod special pentru
speciile cu valoare conservativa.

Pasari care ierneaza

S-a inregistrat existenţa a douazeci de specii de pasari in aria de studiu pe timpul iernii.

Speciile şi numarul maxim/zi observate pe parcursul unei luni sunt prezentate in tabelul de mai
jos:

Nr | Specia Noi. Dec. lan. Feb.
1 | Alauda arvensis 70 36 20 57
2 | Buteo buteo buteo 4 1 2 3

3 | Buteo rufinus 5 1 2) 3

4 | Carduelis carduelis 40 25 115 80
5 | Carduelis canabina 5 3 2) [o]

6 | Circus cyaneus 3 2 1 3

7__| Corvus c. cornix 0 10 [9] 10
8 | Corvus frugilegus 700 1879 600 650
9 | Corvus monedula 100 500 178 125
10 | Galerida cristata 7 4 7 6
11 | Melanocorypha calandra 150 200 300 350
12 | Miliaria calandra 10 12 7 21
13 | Perdix perdix 10 [9) [9) 21
14 | Phasianus colchicus 6 2 2 4
15 | Pica pica 24 30 33 28
16 | Sturnus vulgaris 900 730 [9) 1250
17 | Turdus pilaris 600 800 80 350

Nu au fost detectat nici un card de gaşte in aria de studiu. Locurile de innoptat mai apropiate au
fost observate in apropierea Complexului Lagunar Razelm Sinoie.

Un numar extrem de redus de specii şi indivizi, cu excepţia ciocarliei de Baragan, ciorii de
semanatura, cocoșarului şi graurului.

Lipsa unor habitate adecvate este probabil motivul numarului scazut de pasari.

Locurile adecvate pentru innoptat, cum ar fi plaurii, padurile, tufişurile sunt absente in aria de
studiu.

Migratia de primavara
Migraţia de primavara a pasarilor a fost studiata intre 15 martie și sfarșitul lunii mai 2009.

Am folosit un singur punct de observaţie localizat in apropierea sitului Natura 2000.

Interesul principal l-a reprezentat migrația rapitoarelor şi a berzelor care ar putea suferi un
posibil impact din direcția dezvoltarii unui parc eolian in viitor.

Specia Denumirea științifica numar
Gaia neagra Milvus migrans 1
Acvila mica Aquila pennata 7
Șorecarul comun Buteo buteo buteo 6
Vanturelul roșu Falco tinnunculus 10
Acvila Aquila sp. 2

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD

108/120

Șoimul randunelelor Falco subbuteo 8
Șoim Falco sp. 1
Erete Circus sp. 5
Erete vanat Circus cyaneus 17
Viespar Pernis apivorus 230
Acvila țipatoare mica Aquila pomarina 21
Uliul cu picioare scurte Accipiter brevipes 1
Șorecarul mare Buteo rufinus 6
Eretele de stuf Circus aeruginosus 20
Erete sur Circus pygargus 4
Erete alb Circus macrourus 2
Vanturelul de seara Falco vespertinus 120
Șerparul Circaetus gallicus 6
Uliul pasarar Accipiter nisus 1
Șorecar de stepa Buteo buteo vulpinus | 220
Barza alba Ciconia ciconia 950
Barza neagra Ciconia nigra 2
Numar total de pasari rapitoare și berze 1640

In timpul migraţiei de primavara s-a inregistrat in zona un numar total de 1640 indivizi

aparţinand la 19 specii de pasari rapitoare şi doua specii de barza.

Cel mai mare numar de indivizi inregistrați de la o singura specie de pasari rapitoare aparţine

şorecarului de stepa cu 220 exemplare, urmat de viespar cu 230 exemplare.

Cel mai mare numar de indivizi (950) observați in migraţie aparțineau speciei berza albe,
Ciconia ciconia.

Direcția dominanta de zbor a fost SE-NV. Cea mai mare intensitate a migraţiei a fost inregistrata
in luna aprilie.

Aspecte legate de cuibarit

Au fost observate 19 specii cuibaritoare in decursul studiului speciilor cuibaritoare, in perioada
mai-iulie.

Şapte dintre specii au fost listate intr-una din anexele la Directiva Pasari 79/409/EEC.
Metodologia utilizata pentru studierea populațiilor cuibaritoare a fost cea a observațiilor din
punct fix pe transect.

Transectul folosit a fost unul scurt (de 1 km) şi a acoperit toate habitatele: zonele cu agricultura
intensiva, tufişurile, terenurile stepice, canalele de irigație etc. Punctele de observaţie sunt
situate in habitatul cercetat la distanța de 150 m unele de altele, de-a lungul unui transect
linear.

Aceasta metoda este utilizata pentru monitorizarea pasarilor mici (in principal a
paseriformelor). Punctele de observaţie sunt situate la 150 unele de celelalte, de-a lungul unui
transect linear prin habitatul cercetat. Transectul este parcurs dimineața devreme, intre orele
6-9 (cand pasarile sunt foarte active). In fiecare punct cei doi observatori stau timp de 5 minute
pentru a asculta şi a privi pasarile şi pentru a nota fiecare specimen detectat. Pasarile sunt
notate separat pentru observații in interiorul unui cerc cu raza de 30 m și in afara acestuia
Densitatea populațiilor de pasari pentru fiecare specie in parte este calculata dupa formula
D=In(n/n2)*n/mnr?, unde n este numarul total de pasari observate, n2 este numarul total de
pasari din afara cercului, m este numarul de puncte de numarare şi r — raza cercului (30 m).
Studiu de evaluare a impactului asupra mediului

PARC EOLIAN CRUCEA NORD 109/120
Pasarile care cuibaresc in aria de proiect:
Numarul de | Populaţia
Denumirea știinţifica Denumirea comuna perechi totala din
cuibaritoare | Romania (bp)
460000-
Alauda arvensis Ciocarlia de camp 1500-2000 | 850000
150000-
Anthus campestris Fasa de camp 10-12 220000
Calandrella brachydactyla Ciocarlia de stol 10-15 10000-12000
Coracias garrulus Dumbraveanca 1-2 4600-6500
160000-
Coturnix coturnix Prepelița 53-88 220000
125000-
Emberiza hortulana Presura de gradina 7-8 255000
Emberiza melanocephala Presura cu cap negru 7
Falco tinnunculus Vanturelul roșu 1 10000-14000
220000-
Galerida cristata Ciocarlanul 4 312000
1380000-
Lanius collurio Sfranciocul roșietic 7 2600000
364000-
Lanius minor Sfraciocul cu frunte neagra |1 857000
Melanocorypha calandra Ciocarlia de Baragan 500-600 85000-105000
940000-
Miliaria calandra Presura sura 10-15 1200000
216000-
Motacilla flava feldegg Codobatura galbena 80-90 340000
120000-
Perdix perdix Potarniche 20-30 180000
200000-
Phasianus colchicus Fazan 5-9 300000
624000-
Pica pica Coțofana 1 780000
840000-
Sturnus vulgaris Graur 20-30 1224000
Upupa epops Pupaza 1-2 24000-42000

Cele cu caractere boldate sunt speciile listate in Directiva Pasarilor - Annex 1.

Scurte note cu privire la speciile listate in Anexa 1 din Directiva Pasarilor şi care cuibaresc in aria

de proiect.

Anthus campestris — estimam ca 10-12 perechi din aceasta specie cuibaresc pe marginea
campurilor şi pe canalele de irigație.
Calandrella brachydactyla 10-15 perechi cuibaresc cu preponderența pe parcelele abandonate
sau pe acele parcele unde cultura agricola a fost ratata.
Coracias garrulus e posibil ca 1-2 perechi sa cuibareasca in aria de proiect.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 110/120

Emberiza hortulana 7-8 perechi in interiorul ariei de proiect care cuibaresc in terenurile cu
iarba, in special pe canalele de irigaţii. Tufişurile şi stalpe electrice au fost folosiți ca locaţii
pentru cantat.

Lanius collurio 5-7 perechi cuibaresc in aceste zone care au tufişuri rare in toate tipurile de
habitat.

Lanius minor — one breeding pair, nesting in the tree lines.

Melanocoripha calandra este foarte frecventi in zona cercetata. Estimam un numar de pana la
500 de perechi in zonele cultivate.

Cea mai important specie cuibaritoare, in apropierea zonei cercetate, posibil impactata de acest
proiect este vanturelul de seara Falco vespertinus și acvila mica Aquila pennata.

Cuibul de vanturel de seara este situat intr-o colonie de ciori de semanatura (circa 5 perechi)
langa satul Pantelimon intr-un șir de plopi.

Pasarile folosesc o parte din aria de proiect ca teren de vanatoare, mai ales pe marginile
campului şi fostele canale de irigații.

Alt rapitor care cuibareşte in apropierea zonei Crucea Nord, la cheile Cheia, este acvila mica
Aquila pennata.

Un exemplar a fost observat de mai multe ori in interiorul zonei proiectului.

Alte specii importante cuibaritoare in apropierea ariei de proiect sunt barza alba şi şorecarul
mare.

Impactul posibil asupra pasarilor cuibaritoare

Cel mai mare impact asupra pasarilor cuibaritoare este reprezentat de deranjul puternic şi
pierderea unor parți din habitat in timpul fazei de construcţie.

In faza operaţionala impactul va afecta in primul rand migraţia rapitoarelor şi a berzelor.
Speciile care cuibaresc pe terenurile agricole nu vor fi afectate in mod sever. Ipoteza noastra
este aceea ca un oarecare impact negativ este posibil sa afecteze comportamentul nupţial in
perioada cuibaritului la speciile de ciocarlie. Masculii acestei specii se ridica şi incep sa cante in
zona invartirii elicelor.

Migratia de toamna

Deoarece la momentul intocmirii acestui raport migrația de toamna inca nu a inceput, vom
utiliza rezultatele studiului asupra migrației dintr-o zona localizata la mai puțin de 10 km de
Crucea.

Migratia de toamna in zona fermei eoliene, 10 km sud-est de zona fermei eoliene de la Crucea
In aria de proiect lipsesc elementele generatoare de curenţi ascendenți, aşa numiți „termali”,
din cauza lipsei zonelor stancoase.

Zonele principale cu generatori de curenţi termali se intind la mai mult de 8 km in direcția nord-
vest in zona dealului Alah Bair şi la 14 km nord-est de cheile Cheia.

Pasarile profita de atmosfera naturala şi de beneficiile curenților ascendenți pentru a lua
inalțime cu un consum de energie minim.

Am studiat migrația de toamna din doua puncte fixe localizate pe colțul de nord-est al ariei de
proiect, dealul Ţepeş cu o inalțime de 120,2 m şi sud-vest, dealul Siliştea, inalt de 116,4 m.

In timpul migrației s-au efectuat pana la 10 zile/luna in teren.

Numarul maxim de pasari migratoare in trecere au fost observate in partea de nord a ariei de
proiect.

Direcția dominanta de zbor in aria de proiect a fost NNV-SE.

Inalțimea medie de zbor a fost de mai mult de 200 m deoarece pasarile profita de zonele
stancoase din nord unde se ridica pana la altitudini mai mari şi planeaza apoi catre sud.
Altitudinea este variabila in funcţie de momentul cand se fac observarile şi direcția vantului.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 111/120

Migraţia de toamna in 2008 are trei momente de varf: unul pentru berze pe 19 august; unul
pentru viespari pe 28 august şi unul caracterizat printr-un numar mare de şorecari de stepa pe
7 octombrie.

Numai pasarile care au o altitudine şi direcție constante sunt considerate ca migratoare. Am
incercat sa separam indivizi rezidenţi de indivizii migratori prin folosirea tiparelor
comportamentale.

Rezultate

Migraţia pasarilor rapitoare şi a berzelor este prezentata in tabelul 2.

Tabel 2 - Rezultatele studiului privitor la migraţia berzelor și rapitoarelor in timpul migraţiei de
toamna din 2008

Specia 15-20 25-30 10-15 Sept | 25-30 Sept | 5-15 Oct | Total
Aug Aug
Ciconia ciconia 2356 148 13 [?) [:) 2517
Pernis apivorus 3 325 19 1 [2) 348
Circaetus gallicus | O 2 3 0 [?) 5
Accipiter nisus 1 [2) 5 7 1 14
Accipiter brevipes | 0 2 [?) 0 [?) 2
Circus aeruginosus | 5 9 16 11 7 48
Circus cyaneus 0 [2) [?) 0 6 6
Circus macrouros | 0 2 [?) [?) 1 3
Circus pygargus 2 5 1 1 [2) 9
Circus pyg./mac [?) 1 [?) [?) 0 1
Buteo buteo 0 0 0 9 2 11
B. b. vulpinus 0 3 42 271 426 742
Buteo rufinus 0 [?) [?) 3 1 4
Aquila pomarina 0 [?) 6 5 [?) 11
Aquila sp. 0 [?) 2 0 [?) 2
Aquila pennata 0 1 3 0 [?) 4
Falco tinnunculus | O 0 2 8 1 11
Falco vespertinus | O [?) [?) 6 [?) 6
Falco subbuteo [2] 0 1 3 0 4
Unidentified 1 3 [?) 1 6 11
raptor
TOTAL 2368 501 113 326 451 3759

Zona nu este atractiva pentru pasarile care migreaza prin planare datorita lipsei curenților
ascendenți produși de zonele stancoase, cladirele mari sau chiar de catre copaci.

Toate pasarile migratoare zboara in zona la inalțime foarte mare, la mai mult de 200 m,
deoarece folosesc curenţii ascendenți generaţi de zonele stancoase din nord.

Cel mai mare numar de pasari migratoare aparţine berzelor albe, urmat de cel al şorecarilor de
stepa şi viesparilor.

Singurele specii care zboara la o inalțime mai joasa şi care vor suferi un posibil impact din cauza
morilor de vant sunt ereţii.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 112/120

Concluzii

Un numar de 44 de specii de pasari au fost observate in aria de studiu.

In timpul observaţiilor din lunile de iarna n-au fost semnalate nici un fel de gaşte care sa se
hraneasca sau sa traverseze zona.

Datele colectate in perioada migraţiilor au semnalat in primavara 19 specii de pasari, 17 fiind
specii de pasari rapitoare şi 2 de barza cu un total de 1640 de indivizi care au traversat zona.
Cea mai abundenta specie pe perioada migraţiei observata in zona a fost barza alba.

Zborul se face de obicei la o inalțime mai mare de 200 m pentru mai mult de 80% din indivizii
migratori.

Nu exista zone atractive pentru pasari pe durata migraţiei, cum ar fi zonele generatoare de
curenţi ascendenți in cadrul ariei de proiect.

In cadrul ariei de proiect şi in imediata apropiere a fost gasita o colonie mica de vanturel de
seara.

Nu exista nici un fel de locuri de innoptat sau pentru hranire pentru speciile de pasari, cu
excepția pasarilor care cuibpresc in campurile agricole care nu sunt sensibile la un astfel de tip
de activitate.

Un potenţial impact se refera la pasarile rapitoare care folosesc zona ca teren de hranire şi la
cele migratoare cum sunt pasarile rapitoare şi berzele.

Rezultatele observatiilor asupra mamiferelor

Fauna de mamifere prezenta in zona este caracteristica pentru mediul in care se practica o
agricultura intensiva.

Cel mai mare numar este reprezentat de rozatoare, cum ar fi Microtus arvalis și Apodemus
agrarius. Aceste specii nu au valoare din punct de vedere al conservarii.

De asemenea popandaii Spermophilus citellus sunt abundenţi in zona proiectului. Apreciem ca
exista pana la 100 indivizi pe aria de proiect. Acest numar mic poate fi explicat prin absența
unor zone extinse cu iarba. Coloniile sunt localizate la marginea campurilor, drumurilor şi a
zonelor cu tumuli. Aceasta specie este protejata de Directiva Europeana asupra habitatului şi de
legislația romaneasca in domeniu.

Impactul va fi important numai in faza de construcţie cand unele suprafețe de habitat vor fi
distruse.

Facilitaţile pentru ferma eoliena vor creşte calitatea habitatului pentru aceasta specie şi
drumurile de acces care vor fi puțin circulate nu vor acționa ca o bariera pentru aceste animale
foarte mobile.

Alte mamifere neprotejate observate in zona sunt:

Lepus europaeus , Vulpes vulpes si Capreolus capreolus

Lilieci

In Dobrogea sunt in prezent cunoscute douazeci şi şase de specii de liliac.

Acestea sunt: Rhinolophus hipposideros, Rhinolophus ferrumequinum, Rhinolophus euryale,

Rhinolophus mehelyi, Myotis daubentoni, Myotis capaccini, Myotis brandtii, Myotis mystacinus,
Myotis nattereri, Myotis emarginatus, Myotis bechsteinii „Myotis myotis, Myotis oxygnathus,

Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 113/120

Nyctalus noctula, Nyctalus lasiopterus, Nyctalus leisleri, Pipistrellus pipistrellus, Pipistrellus
pPygmaeus, Pipistrellus nathusii, Pipistrellus kuhlii, Hypsugo savii, Vespertilio murinus, Eptesicus
serotinus, Plecotus auritus, Plecotus austriacus si Miniopterus schreibersii.

Liliecii sunt prezenţi in zona chiar daca habitatele nu sunt foarte bune ca terenuri pentru
hranire.

Speciile gasite in zona cercetata sunt:

Denumirea știinţifica Denumirea Legislația europeana şi | Lista roşie
populara romaneasca Romania
Directiva Legea
92/43/EEC. | 462/2001
Eptesicus serotinus | Liliacul cu aripi | Anexa IV Anexa IV | vulnerabil
(SCHREBER, 1774) late
Nyctalus leisleri  (Kunt, | Liliacul mic de | Anexa llV Anexa IV | periclitat
1870) amurg
Pipistrellus  kuhlii (Kun, | Pipistrelul cu | Anexa IV Anexa IV |-
1817) banda alara alba
Pipistrellus nathusii | Pipistrelul cu | Anexa IV Anexa IV | periclitat
(KevseRLiNG & BLAsius, 1839) | banda alara aspra

Studiile viitoare vor releva importanţa zonei pentru lilieci şi migraţia lor.

Impact posibil

Habitate

Impactul asupra habitatelor din agricultura este mai puţin important din punctul de vedere al
conservarii.

In aria de proiect nu exista habitate prioritare sau importante din punctul de vedere al
conservarii.

Vegetaţia și flora

In interiorul ariei de proiect nu exista plante endemice, rare sau vulnerabile.

Unele dintre plante sau aglomerari de vegetație vor avea de suferit in timpul fazei de
construcție.

Este posibil ca plante invazive de origine straina sa invadeze zona de-a lungul drumurilor noi.
Insectele și alte nevertebrate

Principalul impact il constituie pierderea habitatului in cursul fazei de construcţie.

Impactul legat de fragmentarea habitatului se va manifesta la nevertebratele mai puţin mobile,
cum ar fi moluştele, din cauza drumurilor noi.

Vor aparea unele probleme cu privire la insectele zburatoare de noapte daca iluminatul
artificial va fi folosit in exces.

Reptile și amfibieni

Problemele referitoare la victimele din trafic sau fragmentarea habitatului vor aparea in faza de
construcție.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 114/120

Pasari
In urma verificarii literaturii sunt identificate principalele pericole asupra pasarilor datorita
fermelor eoliene, in concordanța cu :

1. Deranjamente care duc catre mutarea sau excluderea, inclusiv bariere in mișcarea
acestora

2. Mortalitatea cauzata de coliziuni

3. Pierderea sau deteriorarea habitatelor ca urmare a turbinelor eoliene și a infrastructurii
asociate

Cel mai mare impact asupra pasarilor cuibaritoare este reprezentat de deranjul mare și
pierderea de habitat din timpul fazei de construcţie.

In timpul fazei operaționale impactul va fi mai ales asupra pasarilor migratoare (pasari rapitoare
și berze).

Pasarile care cuibaresc in culturile agricole nu vor fi afectate decat intr-o masura foarte mica.
Ipoteza noastra este ca un posibil impact negative este probabil asupra populațiilor ciocarliilor
din cauza comportamentului acestora. Masculii acestora incep sa cante in zona elicelor.

Studiile arata ca fermele eoliene modern cu localizare sensibila nu au un effect negative
semnificativ asupra populațiilor de pasari.

Mamifere

Mamiferele, cu excepţia liliecilor, vor fi afectate numai in faza de construcție din cauza
zgomotului, distrugerii habitatului şi a problemelor referitoare la poluarea produsa de
echipamentele de construcţie.

Popandaii vor fi afectaţi din cauza distrugerii habitatului şi de marile schimbari din faza de
construcţie. In faza operaţionala populațiile de popandau este posibil sa se extinda din cauza
apariției noilor sectoare de habitat prielnice existenţei lor din jurul bazei turbinelor şi de pe
marginea noilor drumuri.

Liliecii vor avea de suferit in faza operaționala, dar numarul scazut de specii de lilieci şi numarul
mic de indivizi care folosesc zona pentru a vana nu vor afecta in mod semnificativ populaţiile
locale sau regionale.

Concluzii generale
Riscul de coliziune la pasari din punctul de vedere al conservarii nu are un impact negativ
semnificativ deoarece:

1. Ferma eoliana este localizata in afara ariilor declarate de protecţie speciala pentru
pasari (SPA), a zonelor importante pentru pasari şi departe de marile colonii de cuibarit.

2. Nu exista zone de hranire sau de innoptat pentru gaşte in interiorul ariei de studiu sau in
imediata ei vecinatate.

3. Nu exista locuri de innoptat pentru pasarile migratoare, cum ar fi plaurii de trestie,
lacurile, padurile etc., in interiorul ariei de proiect.

4. Nu exista in zona generatoare de termale (curenţi ascendenți) folosite de speciile care
planeaza, cum ar fi stancile sau chiar arborii.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 115/120

5.

Nu exista zone de aglomerare (bottleneck) pentru pasarile migratoare cunoscute sau
observate in interiorul ariei proiectului.

Riscul de coliziune la speciile de lilieci este probabil scazut deoarece:

Peşterile sau alte locuri de odihna nu sunt prezente in interiorul ariei de proiect.

Nu exista rute cunoscute de migraţie pentru lilieci in interiorul perimetrului viitoarei
ferme eoliene.

Numarul inregistrat de lilieci şi de specii de lilieci din zona este scazut.

Habitatele existente in interiorul ariei de proiect nu pot susține existența unor populații
semnificative de lilieci.

Impactul negativ produs de activitaţile viitoare nu va atinge cote ridicate pentru amfibieni,
reptile şi mamifere, cu excepția liliecilor.

Distrugerea habitatului va afecta numai o mica suprafața din habitatul natural. Acest habitat nu
este important din punctul de vedere al conservarii.

Recomandari:

principalele lucrari de construcţie trebuie efectuate in afara perioadei de cuibarit;

toate habitatele naturale şi semi-naturale distruse trebuie sa faca obiectul unor
activitați de restaurare;

monitorizarea habitatelor, florei şi faunei trebuie efectuata in faza de construcţie şi
pentru inca cel puţin doi ani dupa terminarea construcției;

In teren trebuie sa se aplice concluziile monitorizarii, adica depozitarea neadecvata a
deşeurilor care trebuie indepartate, coliziunea cu turbinele specifice care trebuie oprite
in anumite zile/anotimpuri etc.
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 116/120

Bibliografie

INFORMATII GENERALE

Carti

Relieful Romaniei

Grigore Posea, Nicolae Popescu, Mihai lelenicz

Ed. Stiintifica, Buc. 1974

Rapoarte si studii

Guide de l'etude d'impact sur l/environnement des parcs eoliens
Ministere de l'Ecologie et du Developpement Durable

Agence de l'Environnement et de la Maitrise de l'Energie

Wind farm development and nature conservation
English nature RSPB WWF-UK BWEA March 2001

Spatial planning of wind turbines (PREDAC)
Coordinator: Emmanuel Poussard (CLER, France)

Environmental Due Diligence of Renewable Energy Projects — Guidelines for Wind Energy
Systems

United Nations Environment Program

Wind turbine Environmental Assessment — pt TREC and Toronto Hydro (2006)

Strategia energetica a Romaniei in perioada 2007-2020

Site-uri Internet:

www.infp.ro (Institutul National de Fizica a Pamantului)

Draft Environmental Impact Statement for the  Hounsfield Wind Farm -
http://www.dec.ny.gov/permits/6061.htmliwindfarm -

Alte informatii
Harta geologica foaia L-35-129
ZGOMOT

Articole stiintifice
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 117/120

Wind Turbine Noise, Infrasound and Noise Perception

Anthony L. Rogers - Renewable Energy Research Laboratory, University of Massachusetts at
Amherst

January 18, 2006

Masking of Wind Turbine Sound by Ambient Noise
Karl Bolin - Stockholm 2006; Kungliga Tekniska

The sound of high winds - the effect of atmospheric stability on wind turbine sound and
microphone noise — teza de doctorat

G.P. van den Berg

Univ. Groningen (2006)

Manualul Wind Pro 2.5 — capitolul NOISE
EMD International 2006

MEDIUL SOCIAL SI ECONOMIC
Rapoarte si studii

Manualul Wind Pro 2.5 — capitolul SHADOW-FLICKER
EMD International 2006

External Costs - Research results on socio-environmental damages due to electricity and
transport
Studiu al Comisiei Europene

Delivering Community Benefits from Wind Energy Development: A Toolkit

A report for the Renewables Advisory Board and DTI

Centre for Sustainable Energy with Garrad Hassan & Partners Ltd, Peter Capener & Bond Pearce
LLP

Long Term Considerations on Wind Power's Environmental Impact
Per Dannemand and Mads Borup
Prezentare Risg International Energy Conference, 19-21 Mai 2003

Lista Monumentelor Istorice 2004 — Judetul Constanta
Ministerul Culturii si Cultelor
Institutul National al Monumentelor Istorice

Guidelines on the Environmental Risk of Wind Turbines in the Netherlands
H. Braam and L.W.M.M. Rademakers
ECN - February 2004

Financing instruments for renewable energy
P. Lindlein & W. Mostert, 2005
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 118/120

Improved Return on Investment due to larger wind turbines
F.J. Brughuis, Mecal Applied Mechanics BV

Life cycle assessment of offshore and onshore sited wind power plants based on Vestas V90 —
3.0 MW turbines (Studiu Vestas din 2006, disponibil pe site-ul www.vestas.com)

Site-uri Internet:

www.cjc.ro (Consiliul Judetean Constanta) — Date despre localitatile Crucea si Vulturu
IMPACTUL VIZUAL SI PEISAGISTIC

Carti

Guidelines for Landscape and Visual Impact Assessment — Second edition (2005)
The landscape Institute with the Institute of Environmental management and Assessment

Environmental Impacts of Wind-Energy Projects

Paul Risser, Ingrid Burke, Cristopher Clark si al

The National Academies Press, Washington D.C (2007)

Anexa D -A Visual Impact Assessment Process for Evaluating Wind-Energy Projects

Manualul Wind Pro 2.5 — capitolele VISUAL si ZVI
EMD International 2006

Rapoarte si studii

Wind farms and landscape values
Australian Wind Energy Association and Australian Council of National Trusts
Mai 2004

The Visual Issue — an investigation into the techniques and methodology used in winfarm
computer visualization

Alan Macdonald

Architech Animation Studios (UK)

Articole stiintifice

Development and validation of a multicriteria indicator for the assessment of objective
aesthetic impact of wind farms

Ana del Carmen Torres Sibille si al.

Renewable and Sustainable Energy Reviews (Nr. 13 — 2009)

LEGISLATIE ROMANA

Lege 90 din 10/05/2000
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 119/120

pentru aderarea Romaniei la Acordul privind conservarea liliecilor in Europa, adoptat la Londra
la 4 decembrie 1991

Legea 265 din 29/06/2006
Pentru aprobarea OUG 195/2005 privind protectia mediului

Legea 13 din 09/01/2007
Legea Energiei Electrice

Legea 107 din 1996
Legea Apelor

Legea 426 din 2001
Privind regimul deseurilor

Legea 316 din 28/06/2004
Pentru modificarea si completarea Legii 98/1994 privind stabilirea si sanctionarea
contraventiilor la normele legale de igiena si sanatate publica

Legea 360 din 02/09/2003
Privind regimul substantelor si preparatelor chimice periculoase

Lege 645 din 7/12/2002
Pentru aprobarea OU 34/2002 privind prevenirea, reducerea si controlul integrat al poluarii

Legea nr. 13 pentru aderarea Romaniei la Conventia privind conservarea speciilor migratoare
de animale salbatice, adoptata la Bonn la 23 iunie 1979.
Monitorul Oficial al Romaniei, nr. 24 (din 26 ianuarie 1998), paginile 2 — 13. Bucuresti.

Ordonanta de urgenta a Guvernului nr. 236/2000 privind regimul ariilor naturale protejate,
conservarea habitatelor naturale, a florei si faunei salbatice.

Monitorul Oficial al Romaniei, nr. 625 din 4 decembrie 2000, Bucuresti

HOTARARI DE GUVERN

HG 443 din 10/04/2003
Privind promovarea productiei de energie electrica din surse regenerabile de energie

HG 856 din 16/08/2002
Privind evidenta gestiunii deseurilor si pentru aprobarea listei cuprinzand deseurile, inclusiv

deseurile periculoase

HG 1892 din 2004
Pentru stabilirea sistemului de promovare a productiei din surse regenerabile de energie

HG 349 din 21/04/2005
Studiu de evaluare a impactului asupra mediului
PARC EOLIAN CRUCEA NORD 120/120

Privind depozitarea deseurilor

HG 621 din 23/06/2005
Privind gestionarea ambalajelor si deseurilor de ambalaje

HG 1057 din 18/10/2001
Privind regimul bateriilor si acumulatorilor care contin substante periculoase

HG 1143 din 18/09/2007
Privind instituirea de noi arii naturale protejate

HG 1284 din 24/10/2007
Privind declararea ariilor de protectie speciala avifaunistica, ca parte integranta a retelei
ecologice Natura 2000 in Romania

ORDONANTE DE URGENTA

OU 16 din 26/01/2001
Privind gestionarea deseurilor industriale reciclabile

OU 78 din 16/06/2000
Privind regimul deseurilor

OU 57 din 20/06/2007
Privind regimul ariilor naturale protejate, conservarea habitatelor naturale, a florei si faunei
salbatice

ORDINE

O 863 din 26/09/2002
Privind aprobarea ghidurilor metodologice aplicabile etapelor procedurii cadru de evaluare a
impactului asupra mediului

O 22 din 18/10/2006
Privind aprobarea Regulamentului de organizare si functionare a pietei de certificate verzi

Ordin nr. 1028/2004
pentru modificarea şi completarea Ordinului ministrului sanatatii nr. 536/1997 pentru
aprobarea Normelor de igiena şi a recomandarilor privind mediul de viata al populatiei
